 

 

Exhibit 10.2

$94,000,000

CREDIT AGREEMENT

Dated as of June 12, 2020

among

PLAYA HOTELS & RESORTS N.V.,

as Holdings,

PLAYA RESORTS HOLDING B.V.,

as Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

CORTLAND CAPITAL MARKET SERVICES LLC

as Administrative Agent,

ACQUIOM AGENCY SERVICES LLC,

as Mexican Collateral Agent,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 



Section 1.01   Defined Terms      1   Section 1.02   Other Interpretive
Provisions      52   Section 1.03   Accounting Terms      53   Section 1.04  
Rounding      54   Section 1.05   References to Agreements, Laws, Etc.      54  
Section 1.06   Times of Day      54   Section 1.07   Timing of Payment or
Performance      54   Section 1.08   Pro Forma and Other Calculations      54  
Section 1.09   Currency Generally      57   Section 1.10   [Reserved]      57  
Section 1.11   Certifications      57   Section 1.12   Dutch Terms      57  

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 



 



Section 2.01   The Loans      58   Section 2.02   Borrowings      58   Section
2.03   [Reserved]      60   Section 2.04   [Reserved]      60   Section 2.05  
Prepayments      60   Section 2.06   Termination or Reduction of Commitments   
  68   Section 2.07   Repayment of Loans      68   Section 2.08   Interest     
68   Section 2.09   Fees      69   Section 2.10   Computation of Interest and
Fees      69   Section 2.11   Evidence of Indebtedness      70   Section 2.12  
Payments Generally      70   Section 2.13   Sharing of Payments      72  
Section 2.14   Incremental Credit Extensions      73   Section 2.15  
Refinancing Amendments      77   Section 2.16   Extension of Term Loans      78
  Section 2.17   Defaulting Lenders      80  

 

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 



 



Section 3.01   Taxes      81   Section 3.02   Illegality      84   Section 3.03
  Inability to Determine Rates      84   Section 3.04   Increased Cost and
Reduced Return; Capital Adequacy; Eurocurrency Rate Loan Reserves      86  
Section 3.05   Funding Losses      87   Section 3.06   Matters Applicable to All
Requests for Compensation      87   Section 3.07   Replacement of Lenders under
Certain Circumstances      88  

 

i



--------------------------------------------------------------------------------

     Page  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 



Section 4.01   Conditions to Initial Credit Extension      90   Section 4.02  
Conditions to All Credit Extensions after the Closing Date      92  

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 



 



Section 5.01   Existence, Qualification and Power; Compliance with Laws      92
  Section 5.02   Authorization; No Contravention      93   Section 5.03  
Governmental Authorization      93   Section 5.04   Binding Effect      93  
Section 5.05   Financial Statements; No Material Adverse Effect      93  
Section 5.06   Litigation      94   Section 5.07   Ownership of Property; Liens
     94   Section 5.08   Environmental Matters      94   Section 5.09   Taxes   
  95   Section 5.10   ERISA Compliance      95   Section 5.11   Investment
Company Act      96   Section 5.12   Margin Regulations      96   Section 5.13  
Disclosure      96   Section 5.14   Employment and Labor Relations      96  
Section 5.15   Intellectual Property; Licenses, Etc.      97   Section 5.16  
Solvency      97   Section 5.17   USA PATRIOT Act; OFAC; Anti-Corruption      97
  Section 5.18   Security Documents      98   Section 5.19   Central
Administration; COMI      98   Section 5.20   Indebtedness      98   Section
5.21   Insurance      98   Section 5.22   Capitalization      98   Section 5.23
  Status as Senior Debt.      99  

 

ARTICLE VI AFFIRMATIVE COVENANTS

 



 



Section 6.01   Financial Statements      99   Section 6.02   Certificates; Other
Information      101   Section 6.03   Notices      102   Section 6.04   Payment
of Taxes      103   Section 6.05   Preservation of Existence, Etc.      103  
Section 6.06   Maintenance of Properties      103   Section 6.07   Maintenance
of Insurance      103   Section 6.08   Compliance with Laws      104   Section
6.09   Books and Records      104   Section 6.10   Inspection Rights      104  
Section 6.11   Additional Collateral; Additional Guarantors      105   Section
6.12   Compliance with Environmental Laws      107  

 

ii



--------------------------------------------------------------------------------

     Page   Section 6.13   Further Assurances      107   Section 6.14  
Designation of Subsidiaries      108   Section 6.15   Maintenance of Ratings   
  108   Section 6.16   Use of Proceeds      108   Section 6.17   Lender Calls   
  109   Section 6.18   Anti-Terrorism Law; Anti-Money Laundering; Embargoed
Person.      109   Section 6.19   Post-Closing Conditions.      109   Section
6.20   [Reserved]      110   Section 6.21   Covenant Relief Period Additional
Reporting.      110  

 

ARTICLE VII NEGATIVE COVENANTS

 



 



Section 7.01   Liens      111   Section 7.02   Investments      115   Section
7.03   Indebtedness      118   Section 7.04   Fundamental Changes      121  
Section 7.05   Dispositions      123   Section 7.06   Restricted Payments     
126   Section 7.07   Change in the Nature of the Business.      128   Section
7.08   128    Section 7.09   128    Section 7.10   128    Section 7.11   128   
Section 7.08   Transactions with Affiliates      128   Section 7.09   Burdensome
Agreements      130   Section 7.10   Amendments or Waivers of Organizational
Documents      132   Section 7.11   Financial Covenant.      132   Section 7.12
  Fiscal Year      135   Section 7.13   Prepayments, Etc. of certain
Indebtedness      135   Section 7.14   Permitted Activities      137   Section
7.15   Amendment of Existing Senior Secured Facility.      138   Section 7.16  
Center of Main Interest and Establishment      138   Section 7.17   Corporate
Separateness      139  

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 



 



Section 8.01   Events of Default      139   Section 8.02   Remedies Upon Event
of Default      141   Section 8.03   Application of Funds      142   Section
8.04   Borrower’s Right to Cure      142  

 

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

 



 



Section 9.01   Appointment and Authority      143   Section 9.02   Rights as a
Lender      144  

 

iii



--------------------------------------------------------------------------------

     Page   Section 9.03   Exculpatory Provisions      145   Section 9.04  
Reliance by Agent      146   Section 9.05   Delegation of Duties      146  
Section 9.06   Resignation of Administrative Agent and Mexican Collateral Agent
     147   Section 9.07   Non-Reliance on Agents and Other Lenders      149  
Section 9.08   No Other Duties, Etc.      149   Section 9.09   Administrative
Agent May File Proofs of Claim      149   Section 9.10   Collateral and Guaranty
Matters      150   Section 9.11   [Reserved]      151   Section 9.12  
Withholding Tax      151   Section 9.13   Intercreditor Agreements      152  
Section 9.14   Survival      152   Section 9.15   Indemnification      153  

 

ARTICLE X MISCELLANEOUS

 



 



Section 10.01   Amendments, Etc.      155   Section 10.02   Notices and Other
Communications; Facsimile Copies      159   Section 10.03   No Waiver;
Cumulative Remedies      161   Section 10.04   Attorney Costs and Expenses     
161   Section 10.05   Indemnification by the Borrower      162   Section 10.06  
Payments Set Aside      163   Section 10.07   Successors and Assigns      164  
Section 10.08   Confidentiality      169   Section 10.09   Setoff      170  
Section 10.10   Interest Rate Limitation      170   Section 10.11   Counterparts
     170   Section 10.12   Integration      171   Section 10.13   Survival of
Representations and Warranties      171   Section 10.14   Severability      171
  Section 10.15   GOVERNING LAW      171   Section 10.16   WAIVER OF RIGHT TO
TRIAL BY JURY      173   Section 10.17   Binding Effect      173   Section 10.18
  USA PATRIOT Act      173   Section 10.19   No Advisory or Fiduciary
Responsibility      173   Section 10.20   Intercreditor Agreements      174  
Section 10.21   Judgment Currency.      174   Section 10.22   Waiver of
Sovereign Immunity.      175   Section 10.23   Parallel Debt      175   Section
10.24   Representation of Dutch Loan Party.      176   Section 10.25  
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.      176  
Section 10.26   English Translation.      177  

Any documents, instruments or agreements which direct or obligate the Mexican
Collateral Agent shall be provided to the Mexican Collateral Agent in English
language or with an English language translation.

     177  

 

iv



--------------------------------------------------------------------------------

     Page  

ARTICLE XI GUARANTEE

 

 



Section 11.01   The Guarantee      177   Section 11.02   Obligations
Unconditional      177   Section 11.03   Reinstatement      179   Section 11.04
  Subrogation; Subordination      179   Section 11.05   Remedies      179  
Section 11.06   Instrument for the Payment of Money      179   Section 11.07  
Continuing Guarantee      179   Section 11.08   General Limitation on Guarantee
Obligations      179   Section 11.09   Release of Guarantors      180   Section
11.10   Right of Contribution      181   Section 11.11   Independent Obligation
     181   Section 11.12   Holdings’ Limited Recourse Guaranty      181  

 

v



--------------------------------------------------------------------------------

     Page  

SCHEDULES

 

     I   Guarantors    1.01A   Commitments of the Lenders    4.01(a)(v)  
Collateral Documents    5.21   Insurance    6.19   Post-Closing Conditions   
7.01(b)   Closing Date Liens    7.02(f)   Closing Date Investments    7.03(b)  
Closing Date Indebtedness    10.02   Administrative Agent’s Office, Certain
Addresses for Notices   

 

EXHIBITS

 

       Form of    A   Committed Loan Notice    B   Conversion or Continuation
Notice    C-1   Term Note    C-2   [Reserved]    C-3   [Reserved]    D-1  
Compliance Certificate    D-2   Solvency Certificate    E-1   Assignment and
Assumption    E-2   Acceptance and Prepayment Notice    E-3   Discount Range
Prepayment Notice    E-4   Discount Range Prepayment Offer    E-5   Solicited
Discounted Prepayment Notice    E-6   Solicited Discounted Prepayment Offer   
E-7   Specified Discount Prepayment Notice    E-8   Specified Discount
Prepayment Response    F   Intercompany Note    G   United States Tax Compliance
Certificate    I   Agreed Security Principles   

 

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of June 12, 2020 among PLAYA RESORTS
HOLDING B.V., a Dutch besloten vennootschap met beperkte aansprakelijkheid with
its corporate seat in Amsterdam, the Netherlands (the “Borrower”), PLAYA
HOTELS & RESORTS N.V., a Dutch naamloze vennootschap with its corporate seat in
Amsterdam, the Netherlands (“Holdings”), the other Guarantors party hereto from
time to time, each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”), CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent, and ACQUIOM AGENCY SERVICES LLC, as Mexican Collateral
Agent.

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (a) Initial Term A1 Loans to the Borrower in an aggregate principal
amount of $34,999,999, (b) Initial Term A2 Loans to the Borrower in an aggregate
principal amount of $31,000,001 and (c) Initial Term A3 Loans to the Borrower in
an aggregate principal amount of $28,000,000. The applicable Lenders have
indicated their willingness to lend on the terms and subject to the conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“AA Resignation Effective Date” has the meaning set forth in Section 9.06(a).

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-2.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15, provided that each Additional Refinancing Lender shall be subject
to the approval of (i) the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, to the extent that each such
Additional Refinancing Lender is not then an existing Lender, an Affiliate of a
then existing Lender or an Approved Fund and (ii) the Borrower.

 

1



--------------------------------------------------------------------------------

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan
for any Interest Period, an interest rate per annum equal to the greater of
(i) the Eurocurrency Rate for such Interest Period multiplied by the Statutory
Reserve Rate and (ii) with respect to Initial Term Loans only, 1.00%.

“Administrative Agent” means Cortland Capital Market Services LLC, in its
capacity as administrative agent under the Loan Documents, or any successor
administrative agent.

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Closing Date, between the Borrower and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning set forth in Section 3.07(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Indemnitees” has the meaning set forth in Section 9.15.

“Agent Parties” has the meaning set forth in Section 10.02.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” means, collectively, the Administrative Agent and the Mexican
Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Currency” has the meaning set forth in Section 10.21.

“Agreed Security Principles” means the principles set out in Exhibit I.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate floor
which is greater than 1.00% or otherwise, in each case incurred or payable by
the Borrower generally to the lenders of such Indebtedness; provided that OID
and upfront fees shall be equated to interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “All-In Yield” shall
not include arrangement fees, structuring fees, commitment fees and underwriting
fees or other fees not paid generally to all lenders of such Indebtedness.

 

2



--------------------------------------------------------------------------------

“AMR” means AM Resorts, LLC.

“AMR Hotel Management Agreement” means each Hotel Management Agreement in which
the manager is AMR.

“Anti-Corruption Laws” means all applicable laws, rules, and regulations from
time to time concerning or relating to bribery, corruption, or improper
payments, including the Foreign Corrupt Practices Act of 1977, as amended, and
the UK Bribery Act 2010.

“Anti-Terrorism Law” has the meaning set forth in Section 6.18(a).

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Initial Term A1 Loans and Initial Term A2 Loans, 11.4777%;
and

(b) with respect to Initial Term A3 Loans, (i) for Eurocurrency Rate Loans, 3.0%
and (ii) for Base Rate Loans, 2.0%.

Notwithstanding the foregoing, (v) the Applicable Rate in respect of any
Class of any Extended Term Loans shall be the applicable percentages per annum
set forth in the relevant Extension Amendment, (w) the Applicable Rate in
respect of any Class of Incremental Term Loans shall be the applicable
percentages per annum set forth in the relevant Incremental Amendment, (x) the
Applicable Rate in respect of any Class of Replacement Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement, (y) the
Applicable Rate in respect of any Class of Refinancing Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement and (z) in
the case of the Term Loans and any Class of Incremental Term Loans, the
Applicable Rate shall be increased as, and to the extent, necessary to comply
with the provisions of Section 2.14(a).

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Assignee” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Available Additional Basket” means, at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to, without
duplication:

(a) $175,000,000, plus

(b) 50% of Consolidated Net Income for the period from the first day of the
fiscal quarter of the Borrower during which the Closing Date occurred to and
including the last day of the most recently ended fiscal quarter of the Borrower
immediately preceding such date for which financial statements of the Borrower
have been delivered pursuant to Section 6.01 of this Agreement, plus

(c) the cumulative after-tax amount of cash proceeds received by the Borrower
from (i) the sale of Equity Interests (other than Disqualified Equity Interests)
of the Borrower issued after the Closing Date (including upon exercise of
warrants or options) (other than Excluded Contributions or any amount designated
as a Cure Amount) and (ii) the sale of Equity Interests of (1) Holdings and/or
(2) any direct or indirect parent of the Borrower which have been contributed as
common equity to the capital of the Borrower, in each case issued after the
Closing Date (other than Excluded Contributions or any amount designated as a
Cure Amount) upon conversion or exchange of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations) of the
Borrower owed to a Person other than a Loan Party (excluding Holdings) or a
Restricted Subsidiary issued or incurred after the Closing Date, not previously
applied for a purpose (including a Cure Amount) other than use in the Available
Additional Basket, plus

(d) 100% of the aggregate after-tax proceeds of cash and the aggregate fair
market value (as determined in reasonable good faith by the Borrower) of
non-cash assets, in each case contributed to the common capital of the Borrower
or the net proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests of the Borrower) (or net proceeds of issuance of
Equity Interests of any direct or indirect parent thereof contributed to the
capital of the Borrower, as common equity), received by the Borrower after the
Closing Date (other than Excluded Contributions or any amount designated as a
Cure Amount), plus

(e) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash from:

(i) the sale, transfer or other disposition (other than to the Borrower or any
Restricted Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or
any minority Investments, or

(ii) any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or

(iii) any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investments;

 

4



--------------------------------------------------------------------------------

provided that in the case of clauses (i), (ii), and (iii), in each case, only to
the extent that the Investment corresponding to the designation of such
Subsidiary as an Unrestricted Subsidiary or any subsequent Investment in such
Unrestricted Subsidiary or minority Investment, as applicable, was made in
reliance on the Available Additional Basket pursuant to Section 7.02(n)(ii),
plus

(f) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each only to the extent the original
Investment in such Unrestricted Subsidiary was made after the Closing Date
pursuant to Section 7.02(n)(ii), plus

(g) an amount equal to any net after-tax returns in cash (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income, returns of capital and similar amounts) actually received by the Loan
Parties and the Restricted Subsidiaries in respect of any Investments made
pursuant to Section 7.02(n)(ii), plus

(h) an amount equal to any net after-tax returns in cash (including dividends,
interest, distributions, returns of principal, sale proceeds, repayments, income
and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 7.02 (other than
Section 7.02(n)(ii)); provided, that no increase in the Available Additional
Basket pursuant to this clause (h) shall result in a duplicative increase in any
applicable Investment basket in Section 7.02 by virtue of a Return thereon,
minus

(i) any amount of the Available Additional Basket used to make Investments
pursuant to Section 7.02(n)(ii) after the Closing Date and prior to such time,
minus

(j) any amount of the Available Additional Basket used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(h) after the
Closing Date and prior to such time, minus

(k) any amount of the Available Additional Basket used to make payments or
distributions in respect of Junior Financings or unsecured Indebtedness pursuant
to Section 7.13 after the Closing Date and prior to such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50% per annum, (b) the Prime Rate, (c) the
Eurocurrency Rate for a one-month Interest Period plus 1.00% per annum and
(d) with respect to Initial Term Loans only, 2.00% per annum; provided that, in
no event shall the Base Rate be less than 0%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

5



--------------------------------------------------------------------------------

“Basket” means any amount, threshold or other value permitted or prescribed with
respect to any Lien, Indebtedness, Disposition, Investment, Restricted Payment,
transaction value, judgment or other amount under any provision in Articles V,
VI, VII or VIII and the definitions related thereto.

“BD Real Resorts” means Servicios PLYA Hotels & Resorts, S. de R.L. de C.V.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement. Upon the consummation of any transaction permitted by
Section 7.04(d), “Borrower” shall mean the Successor Borrower.

“Borrower Equity Pledge” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement”.

“Borrower Materials” has the meaning set forth in Section 6.01(d).

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means Term Borrowing.

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and (ii) if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, pound sterling, Pesos, Euros or Jamaican Dollars or such other
local currencies in those countries in which any Restricted Subsidiary transacts
business from time to time in the ordinary course of business;

 

6



--------------------------------------------------------------------------------

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, in each case having
average maturities of not more than 24 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;

(c) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 or $100,000,000 in the
case of any non-U.S. bank (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with maturities not exceeding 24
months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated (x) in
the case of short term ratings, A-2 (or the equivalent thereof) or better and
(y) in the case of long-term ratings, AA (or the equivalent thereof) or better,
in each case, by S&P or (x) in the case of short-term ratings, P-2 (or the
equivalent thereof) or better and (y) in the case of long-term ratings, Aa2 (or
the equivalent thereof) or better, in each case, by Moody’s, in each case with
average maturities of not more than 24 months from the date of acquisition
thereof;

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (e) above entered into with any Approved Bank;

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA-1 (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s;

(i) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

 

7



--------------------------------------------------------------------------------

(j) instruments equivalent to those referred to in clauses (b) through (i) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

(k) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (b) through (i) above; and

(l) investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) types described in
clauses (b) through (k) above.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” shall be deemed to occur if:

(a) (i) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), but excluding (x) any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan and (y) any combination of Permitted Holders,
shall have, directly or indirectly, acquired beneficial ownership of Equity
Interests representing 35% or more of the aggregate voting power represented by
the issued and outstanding Equity Interests of Holdings and the Permitted
Holders shall own, directly or indirectly, less than such person or “group” of
the aggregate voting power represented by the issued and outstanding Equity
Interests of Holdings; or

(b) a “change of control” (or similar event) shall occur in any document
pertaining to the Existing Senior Secured Facility, Credit Agreement Refinancing
Indebtedness, Incremental Equivalent Debt or Permitted Ratio Debt (or any
Permitted Refinancing or any Junior Financing of any of the foregoing), in each
case with an aggregate outstanding principal amount in excess of the Threshold
Amount;

(c) the majority of the members of the board of directors of Holdings shall not
consist of Continuing Directors; or

(d) Holdings shall cease to directly or indirectly own, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Term A1 Commitments, Initial Term A2 Commitments,
Initial Term A3 Commitments Incremental Term Commitments, Refinancing Term
Commitments of a given Refinancing Series or Commitments in respect of
Replacement Term Loans and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans

 

8



--------------------------------------------------------------------------------

comprising such Borrowing, are Initial Term A1 Loans, Initial Term A2 Loans,
Initial Term A3 Loans, Extended Term Loans of a given Extension Series,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Replacement Term Loans. Commitments (and in each case, the Loans made pursuant
to such Commitments) that have different terms and conditions shall be construed
to be in different Classes. Commitments (and, in each case, the Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class.

“Closing Date” means June 12, 2020.

“Code” means the United States Internal Revenue Code of 1986, and the United
States Treasury Department regulations promulgated thereunder, as amended from
time to time.

“Collateral” means all property (whether real or personal) with respect to which
any security interests have been granted (or purported to be granted) pursuant
to any Collateral Document, including all assets delivered as collateral
pursuant to Sections 4.01(a)(v), 6.11 or 6.13 (but in any event excluding the
Excluded Assets).

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent or the Mexican Collateral Agent, as applicable,
shall have received each Collateral Document required to be delivered (i) on the
Closing Date, pursuant to Section 4.01(a)(v) and (ii) at such time as may be
designated therein, pursuant to the Collateral Documents or Sections 6.11 or
6.13, subject, in each case, to the limitations and exceptions set forth in this
Agreement (including, without limitation, the Agreed Security Principles), duly
executed by each party thereto;

(b) all Obligations shall have been guaranteed by Holdings (subject to the
limitations set forth in Section 11.12), and unconditionally guaranteed by the
Borrower (other than with respect to its direct Obligations as a primary obligor
(as opposed to guarantor) under the Loan Documents), the Playa Operator, BD Real
Resorts, and each Restricted Subsidiary that is a Material Subsidiary (other
than any Excluded Subsidiary) including as of the Closing Date those that are
listed on Schedule I hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a security
interest in

(i) all of the Equity Interests of the Borrower (the “Borrower Equity Pledge”),

(ii) all of the Equity Interests of the Playa Operator, BD Real Resorts and
Playa Management USA,

(iii) all of the Equity Interests of a Restricted Subsidiary which directly or
indirectly owns 100% of a Restricted Subsidiary’s right, title and interest in
and to each Non-Mortgaged Hotel Property (other than a Non-Mortgaged Hotel
Property owned by a Non-Recourse Subsidiary); provided, that each security
interest in all the Equity Interests of a Restricted Subsidiary pursuant to this
clause (c)(iii) shall relate to not more than one Non-Mortgaged Hotel Property,
and

(iv) all of the Equity Interests in a Restricted Subsidiary (other than a
Non-Recourse Subsidiary) which directly or indirectly owns 100% of a Restricted
Subsidiary’s right, title and interest in and to each Mortgaged Property to the
extent

 

9



--------------------------------------------------------------------------------

required such that all the Equity Interests in Restricted Subsidiaries directly
or indirectly owning 100% of a Restricted Subsidiary’s right, title and interest
in and to all Mortgaged Properties are subject to a security interest, it being
understood and agreed that a security interest in all the Equity Interests of a
Restricted Subsidiary pursuant to this clause (c)(iv) may relate to more than
one Mortgaged Property;

(d) the Administrative Agent or the Mexican Collateral Agent, as applicable,
shall have received (i) counterparts of a perfected Mortgage (and/or an
amendment or amended Mortgage) with respect to each Hotel Real Property (A) over
which a Mortgage exists on the Closing Date pursuant to Section 6.19 and
(B) required to be delivered at any time after the Closing Date following the
acquisition of a Hotel Real Property, pursuant to Sections 6.11 and 6.13
(collectively, the “Mortgaged Properties”) duly executed and delivered by the
applicable Guarantor (each, a “Mortgagor”), (ii) copies of any existing
abstracts, (iii) with respect to Mortgaged Properties located in the United
States, completed “Life of Loan” flood determinations and any required borrower
notices under Regulation H (together with evidence of flood insurance for any
improved Mortgaged Property in the United States located in a Special Flood
Hazard Area) to the extent required by, and in accordance with, the Flood
Insurance Laws or as otherwise required by the Lenders, and (iv) such legal
opinions, title insurance policies, surveys and other documents as the
Administrative Agent or, as applicable, the Mexican Collateral Agent may
reasonably request with respect to any such Mortgaged Property (in a manner
consistent with such legal opinions, title insurance policies, surveys and other
documents delivered on the Closing Date); provided that the Administrative Agent
or the Mexican Collateral Agent, as applicable, shall, concurrently with the
delivery of each Mortgage relating to a Hotel Real Property in respect of which
a franchise agreement has been entered into with Hyatt, enter into a comfort
letter with Hyatt as counterparty of said franchise agreement, on terms and
conditions mutually acceptable to the Administrative Agent or the Mexican
Collateral Agent, as applicable, and Hyatt; and

(e) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Documents, the
Obligations and the Guaranty shall have been secured by a perfected security
interest in substantially all tangible and intangible assets of each Mortgagor
(including accounts, inventory, equipment, investment property, deposit accounts
(and cash on deposit therein), contract rights, certain IP Rights, other general
intangibles, and proceeds of the foregoing (but excluding control agreements
relating to deposit accounts (and cash on deposit therein) and securities
accounts (and investments on deposit therein))), in each case, subject to the
limitations and exceptions set forth in this Agreement (including, without
limitation, the Agreed Security Principles); provided that security interests in
real property shall be limited to the Mortgaged Properties;

provided, that (i) the foregoing definition shall not require, and the Loan
Documents shall not contain any requirements as to, the creation or perfection
of pledges of, security interests in, Mortgages on, or the obtaining of surveys,
abstracts or appraisals or taking other actions with respect to any Excluded
Assets and (ii) the Liens required to be granted from time to time pursuant to
the Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement (including, without limitation, the
Agreed Security Principles) and the Collateral Documents.

The Administrative Agent or the Mexican Collateral Agent, as applicable, may
grant extensions of time for the perfection of security interests in, or the
delivery of the Mortgages and the obtaining of surveys with respect to,
particular assets and the delivery of assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) or any other compliance with the requirements of this
definition where it reasonably determines, in consultation

 

10



--------------------------------------------------------------------------------

with the Borrower, that perfection or compliance cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

“Collateral Documents” means, collectively, each of the documents listed on
Schedules 4.01(a)(v) and 6.19, each other security document executed and
delivered or caused to be delivered to the Administrative Agent and/or the
Mexican Collateral Agent pursuant to Sections 6.11 or 6.13, the Intercreditor
Agreements, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent and/or
the Mexican Collateral Agent for the benefit of the Secured Parties.

“Committed Loan Notice” means a written notice of a Borrowing pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A hereto.

“Commitment” means an Initial Term A1 Commitment, Initial Term A2 Commitment,
Initial Term A3 Commitment, Incremental Term Commitment, Refinancing Term
Commitment of a given Refinancing Series or Commitment in respect of Replacement
Term Loans, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to the Loan Parties and the
Restricted Subsidiaries, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clause (vii) below, to the
extent deducted (and not added back or excluded) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to the Borrower and the Restricted Subsidiaries:

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(C) non-cash interest payments, (D) the interest component of Capitalized
Leases, (E) net payments, if any, pursuant to interest Swap Contracts with
respect to Indebtedness, (F) amortization of deferred financing fees, debt
issuance costs, commissions and fees, and (G) the interest component of any
pension or other post-employment benefit expense) and, to the extent not
reflected in such total interest expense, adding any losses (or deducting any
gains) on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net interest income (other than
interest income on customer deposits and other Restricted Cash), and costs of
surety bonds in connection with financing activities (whether amortized or
immediately expensed),

 

11



--------------------------------------------------------------------------------

(ii) without duplication, provision for taxes based on income, profits or
capital gains of the Borrower and the Restricted Subsidiaries, paid or accrued
during such period, including, without limitation, federal, state, foreign,
local, franchise and similar taxes and foreign withholding taxes paid or accrued
during such period including penalties and interest related to such taxes or
arising from any tax examinations and any tax distributions made pursuant to
this Agreement,

(iii) depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield) and
other fees and charges (including amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits, of the Borrower and the Restricted Subsidiaries),

(iv) unusual or non-recurring charges, expenses or losses (including litigation
settlements),

(v) non-cash charges, expenses or losses, including, without limitation, any
non-cash expense relating to any impairment charge or asset write off the
vesting of warrants, stock option plans or employee benefit plans (provided that
if any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),

(vi) restructuring costs, integration costs, retention, non-recurring charges,
recruiting, relocation and signing bonuses and expenses, stock option and other
equity-based compensation expenses, severance costs, systems establishment
costs, costs associated with facilities openings (including pre-opening
expenses), closings and consolidations, transaction fees and expenses and,
including, any one time expense relating to enhanced accounting function or
other transaction costs, including those associated with becoming a standalone
entity or a public company,

(vii) operational changes and operational initiatives, including any synergies,
operating expense reductions and other operating improvements and cost savings
projected by the Borrower in good faith to be realized in connection any
Specified Transaction or the implementation of an operational initiative or
operational change (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of such period and as if such cost savings,
operating expense reductions, other operating improvements and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (x) a duly
completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 6.02, certifying that (i) such cost
savings, operating expense reductions, other operating improvements and
synergies are reasonably anticipated to be realized and factually supportable in
the good faith judgment of the Borrower, and (ii) such actions are to be taken
within 24 months after the consummation

 

12



--------------------------------------------------------------------------------

of the acquisition, Disposition or the implementation of an initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (y) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (vii) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period and (z) to the
extent that any cost savings, operating expense reductions, other operating
improvements and synergies are not associated with the Specified Transaction,
substantial steps shall have been taken for realizing such savings,

(viii) [reserved],

(ix) other accruals, payments, fees and expenses (including rationalization,
legal, tax, accounting, structuring and other costs and expenses), or any
amortization thereof, related to the Transactions (including all Transaction
Expenses), acquisitions, Investments, dividends, Dispositions, or any
amortization thereof, issuances of Indebtedness or Equity Interests or entry
into Swap Contracts permitted under the Loan Documents or repayment of debt,
issuance of equity securities, initial public offering, refinancing transactions
or amendment or other modification or termination of any debt instrument or Swap
Contract (in each case, including any such transaction consummated on the
Closing Date and any such transaction (not in the ordinary course of business)
undertaken but not completed),

(x) [reserved],

(xi) [reserved],

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xiii) any non-cash increase in expenses resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or,

(xiv) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary, minus the amount of dividends or distributions that are paid in cash
by such non-wholly owned Restricted Subsidiary to such third party; provided
that the amount of such cash dividends or distributions deducted pursuant to
this clause (xiv) in any Test Period shall not exceed such third party’s pro
rata share of the EBITDA (to the extent positive) of such non-wholly owned
Restricted Subsidiary for such Test Period,

(xv) letter of credit fees and hedging transaction fees,

(xvi) (x) currency translation losses related to currency remeasurements of
Indebtedness (including the net loss (i) resulting from Swap Contracts for
currency exchange risk and (ii) resulting from intercompany indebtedness) and
(y) all other net changes in foreign exchange,

 

13



--------------------------------------------------------------------------------

(xvii) any reduction in Consolidated Net Income attributable to the construction
of improvements at any Renovation Property during a period of not more than 12
months commencing on the date on which the relevant Hotel Real Property first
became a Renovation Property; provided that (x) for purposes of this clause
(xvii), such Renovation Property shall be deemed to have Consolidated Net Income
not in excess of the Consolidated Net Income in attributable to such property
during the same period in the prior fiscal year and (y) a duly completed
certificate signed by a Responsible Officer of the Borrower shall be delivered
to the Administrative Agent together with the Compliance Certificate required to
be delivered pursuant to Section 6.02, (i) specifying the date on which the
relevant Hotel Real Property first became a Renovation Property, and
(ii) certifying the amount of the reduction in Consolidated Net Income
attributable to the construction of improvements at such Renovation Property
during the period of calculation and the amount of Consolidated Net Income
attributable to such property during the same period in the prior fiscal year,
which certificate shall be prepared in good faith and set forth in reasonable
detail the basis and calculation of the amounts referred to in this clause
(xvii)(ii); and

(xviii) any net loss from disposed, abandoned or discontinued operations,
facilities or product lines;

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income,

(i) income and gain items corresponding to those referred to in clause (a)(iv),

(ii) federal, state, local and foreign income tax credits,

(iii) to the extent otherwise included in Consolidated Net Income, any cash
payments received in connection with the termination or cancellation of any
Hotel Management Agreement; and

(iv) the amount of all cash payments made on account of any non-cash charges
added back in a prior period;

provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains related to
currency remeasurements of Indebtedness (including the net gain (i) resulting
from Swap Contracts for currency exchange risk and (ii) resulting from
intercompany indebtedness) and (y) all other foreign currency translation gains;

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations; and

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.

 

14



--------------------------------------------------------------------------------

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.08.

“Consolidated First Lien Net Debt” means, as of any date of determination,
(a) the amount of Consolidated Secured Net Debt as of such date, minus (b) the
aggregate amount of any such Indebtedness that is secured by a Lien on any asset
or property of the Borrower or any Restricted Subsidiary that is junior to the
Lien of the Administrative Agent and/or Mexican Collateral Agent, as applicable.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Charges” means, for any Test Period, with respect to the
Borrower and the Restricted Subsidiaries on a consolidated basis, the amount by
which (a) the sum of interest expense for such Test Period (excluding, to the
extent included in interest expense, (i) fees and expenses associated with the
consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent and the Mexican Collateral Agent, (iii) costs associated
with obtaining any Swap Contract, (iv) fees and expenses associated with any
Investment permitted under Section 7.02, equity issuance or debt issuance (in
each case, whether or not consummated), (v) pay-in-kind interest expense or
other noncash interest expense (including as a result of the effects of purchase
accounting), (vi) amortization or write-down of any deferred financing fees,
(vii) annual agency fees paid to the administrative agent and the Mexican
collateral agent pursuant to the Existing Senior Secured Facility Documents)
exceeds (b) interest income (including, for the avoidance of doubt, interest
income on customer deposits and other Restricted Cash) for such Test Period, in
each case, to the extent the same are paid (or received) in cash with respect to
such Test Period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, that, without duplication,

(a) any net after-tax effect of extraordinary items (including gains or losses
and all fees and expenses relating thereto) for such period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) accruals and reserves that are established or adjusted within 12 months
after the closing of any acquisition that are so required to be established or
adjusted as a result of such acquisition in accordance with GAAP or changes as a
result of adoption or modification of accounting policies in accordance with
GAAP shall be excluded,

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to abandoned, closed or discontinued
operations, or to asset dispositions or the sale or other disposition of any
Equity Interests of any Person, in each case other than in the ordinary course
of business, as determined in good faith by the Borrower, shall be excluded,

(e) the net income (loss) for such period of any Person that is not a Subsidiary
of the Borrower, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that Consolidated
Net Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in

 

15



--------------------------------------------------------------------------------

cash or Cash Equivalents (or to the extent subsequently converted into cash or
Cash Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect
of such period,

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded,

(h) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is
(A) not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365-day period), shall be excluded,

(i) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount (A) is not denied by the applicable carrier in writing within 180
days of the occurrence of such event and (B) is in fact be reimbursed by the
insurer and only to the extent that such amount is in fact reimbursed within 365
days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded,

(j) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
of its Subsidiaries or such Person’s assets are acquired by the Borrower or any
Restricted Subsidiary shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.08), and

(k) solely for the purpose of determining the Available Additional Basket
pursuant to clause (b) of the definition thereof, the income of any Restricted
Subsidiary that is not a Guarantor to the extent that the declaration or payment
of dividends or similar distributions by such Restricted Subsidiary of such
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Borrower or to any Restricted Subsidiaries that are Guarantors by
such Person during such period in accordance with such documents and regulations
(but the provisions of this clause (k) shall not apply to the extent amounts
otherwise excluded can be transferred through a loan or repayment of
intercompany indebtedness owed by such Subsidiary).

 

16



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any acquisition constituting an Investment
permitted under this Agreement, or the amortization or write-off of any amounts
thereof. For the avoidance of doubt, (i) Consolidated Net Income shall be
calculated, including pro forma adjustments, in accordance with Section 1.08,
and (ii) all proceeds of business interruption insurance shall be included in
the calculation of Consolidated Net Income for purposes of this Agreement.

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in the definition of “Consolidated Total Net Debt”
outstanding on such date that is secured by a Lien on any asset or property of
the Borrower or any Restricted Subsidiary.

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any
acquisition constituting an Investment permitted under this Agreement)
consisting of Indebtedness for borrowed money, purchase money debt and
Attributable Indebtedness and debt obligations evidenced by promissory notes or
similar instruments and guarantees of any of the foregoing, minus (b) the
aggregate amount of cash and Cash Equivalents (other than Restricted Cash) of
the Borrower or any Restricted Subsidiary, in each case, included on the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date,
free and clear of all Liens (other than non-consensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (b), (k), (m), (p), (q),
(r), (aa) (solely as to 7.01(b)), (cc) (only to the extent the Obligations are
secured by such cash and Cash Equivalents), and (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents)); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn. Notwithstanding the foregoing and for the avoidance of doubt,
it is understood that obligations (i) under Swap Contracts and (ii) owed by
Unrestricted Subsidiaries do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, (b) the effects of purchase accounting or (c) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under Swap Contracts or (d) changes in the exchange rates for
applicable currencies.

 

17



--------------------------------------------------------------------------------

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Holdings (or any public direct or indirect parent of the
Borrower) who (i) was a member of such board of directors immediately following
the Closing Date or (ii) was elected to such board of directors by the general
meeting of shareholders of Holdings (or any public direct or indirect parent of
the Borrower).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Conversion or Continuation Notice” means a written notice of (a) a conversion
of loans from one Type to the other or (b) a continuation of Eurocurrency Rate
Loans pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit B hereto.

“Corresponding Obligations” means the Guaranteed Obligations other than the
Parallel Debt.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans, or any then-existing Credit
Agreement Refinancing Indebtedness (the “Refinanced Debt”); provided that
(i) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than, the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued or capitalized interest, fees, premiums (if any, including tender
premiums) and penalties thereon and fees and expenses associated with the
refinancing, plus an amount equal to any existing commitments unutilized
thereunder, plus the principal amount of additional Indebtedness permitted to be
incurred pursuant to a separate basket under Section 7.03 (i.e., other than a
Permitted Refinancing basket), (iii) the All-In Yield with respect such Credit
Agreement Refinancing Indebtedness shall be determined by the Borrower and the
lenders providing such Credit Agreement Refinancing Indebtedness, (iv) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (v) such Indebtedness
is not at any time guaranteed by any Person other than Guarantors, (vi) to the
extent secured, such Indebtedness is not secured by property other than the
Collateral, (vii) if the Refinanced Debt is subordinated in right of payment to,
or to the Liens securing, the Obligations, then any Credit Agreement Refinancing
Indebtedness shall be subordinated in right of payment to, or to the Liens
securing, the Obligations, as applicable, on terms (a) at least as favorable
(taken as a whole) (as reasonably determined by the Borrower) to the Lenders as
those contained in the documentation governing the Refinanced Debt or
(b) otherwise reasonably acceptable to the Administrative Agent, (viii) any
Credit Agreement Refinancing Indebtedness shall be pari passu or junior in right
of payment and, if secured, secured on a pari passu or junior basis with respect
to security, with respect to the Term Facility, to the extent outstanding, (ix)
[reserved], (x) any such Credit Agreement Refinancing Indebtedness that is pari
passu in right of payment and security with any existing Term Loans may
participate on a pro rata basis or on less than a pro rata basis (but not
greater than pro rata basis) in any mandatory prepayments hereunder, and
(xi) the other terms and conditions of such Indebtedness (except as otherwise
provided above) shall be substantially identical to, or (taken as a whole) not
materially more restrictive to the Borrower (as determined in reasonable good
faith by the Borrower) than those applicable to the Refinanced Debt (except for
covenants or other provisions applicable only to periods after the

 

18



--------------------------------------------------------------------------------

Maturity Date of any Term Loans existing at the time of incurrence of such
Indebtedness); provided, that the Borrower and the Administrative Agent shall be
permitted to amend the terms of this Agreement and the other Loan Documents to
provide (x) if any financial maintenance covenant is added for the benefit of
such Credit Agreement Refinancing Indebtedness, such provisions shall also be
applicable to any then existing Term Facility (except to the extent such
financial covenant applies only to periods after the latest final scheduled
maturity date of any then existing Term Facility) or (y) such terms that are
otherwise current market terms for such type of Indebtedness (as determined in
reasonable good faith by the Borrower) at the time of incurrence or issuance of
such Credit Agreement Refinancing Indebtedness.

“Credit Extension” means a Borrowing.

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“Cure Amount” has the meaning set forth in Section 8.04(a).

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (for the
avoidance of doubt, Current Assets shall exclude assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest expense, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) any Revolving Credit Exposure
(as defined under the Existing Senior Secured Facility) or Revolving Credit
Loans (as defined under the Existing Senior Secured Facility) and (f) the
current portion of pension liabilities.

“Customary Non-Recourse Exceptions” means customary exceptions for fraud,
unlawful acts, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, voluntary bankruptcy, collusive involuntary
bankruptcy, failure to comply with special purpose entity covenants, failure to
maintain insurance, insurance deductibles, ERISA liabilities and other customary
exceptions to non-recourse liability in any applicable jurisdiction.

“DCC” means the Dutch Civil Code (Burgerlijk Wetboek).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions, including the Mexican Ley de Concursos Mercantiles, from time to
time in effect.

 

19



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.

“Default Rate” means an interest rate equal to (1) for the Term A1 Loan and Term
A2 Loan, the Applicable Rate plus 2.0% per annum or (2) for the Term A3 Loan,
(a) the Base Rate plus (b) the Applicable Rate, if any, applicable to Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2.0% per
annum, in each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans, within
two Business Day of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing or
public statement) has not been satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), (d) has failed, within two Business Days after request by
the Administrative Agent, to pay any amounts owing to the Administrative Agent
or the other Lenders or (e) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any or more of clauses
(a) through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender, subject to
Section 2.17(b), upon delivery of written notice of such determination to the
Borrower and each Lender.

“Designated Guarantor” means (i) any of the following Subsidiary Guarantors:
Inversiones Vilazul S.A.S, Playa Romana Mar B.V., Playa Cana B.V. and Playa Hall
Jamaican Resort Limited and (ii) any other Restricted Subsidiary which becomes
the owner of the Hotel Real Property owned by any Subsidiary Guarantor listed in
clause (i) of this definition on the Closing Date.

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

 

20



--------------------------------------------------------------------------------

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-3.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of the Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
2.05(a)(v)(C)(1) or 2.05(a)(v)(D)(1), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than (i) solely for Qualified Equity Interests and
cash in lieu of fractional shares or (ii) as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), in whole
or in part, (c) provides for the scheduled payments of dividends in cash or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the

 

21



--------------------------------------------------------------------------------

Latest Maturity Date at the time of issuance of such Equity Interests; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof), the Borrower
or any Restricted Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or such Restricted Subsidiary
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s, director’s, officer’s, management member’s,
consultant’s or independent contractor’s termination, death or disability.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

“Embargoed Person” has the meaning set forth in Section 6.18(c).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means all applicable Laws, legally binding
directives, governmental, administrative or judicial orders or decrees or other
legal requirements of any kind, whether currently in existence or hereafter
promulgated, enacted, adopted or amended, relating to or otherwise imposing
liability or standards concerning pollution, safety (including occupational
health and safety), conservation, preservation or protection of human health,
biota and the Environment, conduct of environmental impact assessment in
connection with the design, development and operation of any facility or
project, including any applicable provisions of the notification,
classification, registration and labeling of chemical substances; and/or the
generation, use, storage, handling, treatment, transportation or disposal of
waste, including without limitation any matters related to releases and
threatened releases of hazardous materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Borrower or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

22



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided, that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.

“Equity Investors” means each of (i) Hyatt, (ii) TPG Capital, (iii) Abu Dhabi
Investment Authority, (iv) Farallon Capital Management, L.L.C., (v) BlackRock,
Inc., (vi) Mr. Bruce D. Wardinski, and (vii) any Affiliate of any of the
foregoing Persons.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with a Loan Party or any Restricted
Subsidiary under Section 414(b) or (c) of the Code (and, for purposes of
Section 302 of ERISA and each “applicable section” under Section 414(t)(2) of
the Code, under Section 414(b), (c), (m) or (o) of the Code), or under
Section 4001 of ERISA.

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA); (c) a complete or partial withdrawal by a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (d) a determination that any Pension Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (e) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for, and that could reasonably
be expected to result in, the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code, whether or not waived; (h) a failure by a Loan Party, Restricted
Subsidiary or any ERISA Affiliate to make a required contribution to a
Multiemployer Plan; (i) the failure to make a required contribution to any
Pension Plan that would result in the imposition of a lien or other encumbrance
under Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of
such a lien or encumbrance; (j) the filing of any request for or receipt of a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan; (k) a Loan Party, Restricted Subsidiary or an ERISA Affiliate incurring
any liability under Section 436 of the Code, or a violation of Section 436 of
the Code with respect to a Pension Plan; (l) the failure of a Loan Party or
ERISA Affiliate to make any required contribution to a Multiemployer Plan; or
(m) any Loan Party incurring any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

23



--------------------------------------------------------------------------------

“Eurocurrency Rate” means the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on the
applicable Bloomberg LIBOR screen page that displays the ICE Benchmark
Administration Limited rate for deposits in Dollars (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London, England time, on the second full Business Day
preceding the first day of such Interest Period (the “Screen Rate”); provided,
however, that (i) if no comparable term for an Interest Period is available, the
Eurocurrency Rate shall be determined using the weighted average of the offered
rates for the two terms most nearly corresponding to such Interest Period and
(ii) if the Bloomberg screen page that displays the ICE Benchmark Administration
Limited rate for deposits in Dollars shall at any time no longer exist,
“Eurocurrency Rate” shall mean, with respect to each day during each Interest
Period pertaining to Eurocurrency Rate Borrowings comprising part of the same
Borrowing, the rate per annum equal to the rate determined by the Administrative
Agent to be the average of the rates per at which deposits in Dollars for
delivery on the first full Business Day of such Interest Period for the number
of days comprised therein and in an amount comparable to its portion of the
amount of such Eurocurrency Rate Borrowing to be outstanding during such
Interest Period would be offered by leading banks in the London interbank
deposit market, determined as at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided that (i) the Eurocurrency Rate with respect to Initial Term Loans only,
shall not be less than 1.00% per annum and (ii) the Eurocurrency Rate with
respect to all other Loans shall not be less than 0% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
definition of Adjusted Eurocurrency Rate.

“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of
May 29, 2012 on Insolvency Proceedings, as amended from time to time.

“Euros” means lawful currency of the European Union.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Affiliate” means, with respect to any Agent, Agent-Related Person and
Lender and their respective Affiliates and controlling Persons, (i) any
Affiliates that are engaged as principals primarily in private equity, mezzanine
financing or venture capital, and (ii) any Affiliates that are engaged directly
or indirectly in a sale of the Company and its subsidiaries as a sell-side
representative, in each case, other than (x) a limited number of senior
employees who are required, in accordance with industry regulations or such
Persons’ internal policies and procedures to act in a supervisory capacity, and
(y) such Persons’ internal legal, compliance, risk management, credit or
investment committee members.

“Excluded Assets” means (i) any fee owned real property (other than Hotel Real
Properties) and any leasehold rights and interests in real property (including
landlord waivers, estoppels and collateral access letters) (other than Hotel
Real Properties), (ii) motor vehicles, airplanes and other assets subject to
certificates of title to the extent a Lien therein cannot be perfected by the
filing of a UCC financing statement (or analogous procedures under applicable
law in the relevant jurisdiction), (iii) governmental licenses, state or local
franchises, charters and authorizations and any other property and assets to the
extent that the Administrative Agent may not validly possess a security interest
therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency but excluding proceeds of
any such governmental license) or the pledge or creation of a security interest
in which would require governmental consent, approval, license or authorization,
other than to the extent

 

24



--------------------------------------------------------------------------------

such prohibition or limitation is rendered ineffective under the UCC (to the
extent applicable outside of a bankruptcy or other insolvency proceeding) or
other applicable Law (to the extent applicable outside of a bankruptcy or other
insolvency proceeding) notwithstanding such prohibition, (iv) any asset, lease,
license, permit or agreement to the extent that, and so long as, a grant of a
security interest therein (A) is prohibited under the UCC or by applicable Law
other than to the extent such prohibition is rendered ineffective under the UCC
(to the extent applicable outside of a bankruptcy or other insolvency
proceeding) or other applicable Law (to the extent applicable outside of a
bankruptcy or other insolvency proceeding) notwithstanding such prohibition or
(B) to the extent and for so long as it would violate the terms thereof (in each
case, after giving effect to the relevant provisions of the UCC or other
applicable Laws) or would give rise to a termination right thereunder by a
Person other than a Loan Party (except to the extent such provision is
overridden by the UCC or other applicable Laws), in each case, (a) excluding any
such agreement that relates to Credit Agreement Refinancing Indebtedness,
Incremental Equivalent Debt or Permitted Ratio Debt and (b) only to the extent
that such limitation on such pledge or security interest is otherwise permitted
under Section 7.09, (v) Margin Stock and Equity Interests in any Person being
(a) an Unrestricted Subsidiary, (b) a Non-Recourse Subsidiary or (c) a joint
venture but only to the extent that the Organizational Documents of such joint
venture do not permit the grant of a security interest therein, (vi) any
property subject to a Lien permitted by Section 7.01(u), (w) or (aa) (to the
extent relating to a Lien originally incurred pursuant to Section 7.01(u) or
(w)) to the extent that a grant of a security interest therein would violate or
invalidate such underlying obligations or create a right of termination in favor
of any other party thereto (other than a Loan Party), (vii) any intent-to-use
trademark application prior to the filing and acceptance of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, and (viii) Immaterial Assets;
provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Assets referred to in
clauses (i) through (viii) (unless such Proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in
clauses (i) through (viii)).

“Excluded Contribution” means the amount of capital contributions to the
Borrower or net after-tax proceeds from the sale or issuance of Qualified Equity
Interests of Borrower (or issuances of debt securities (other than debt
securities that are contractually subordinated to the Obligations) that have
been converted into or exchanged for any such Qualified Equity Interests) (other
than any amount designated as a Cure Amount or included for purposes of
determining the Available Additional Basket) and designated, in writing, by the
Borrower to the Administrative Agent as an Excluded Contribution on the date
such capital contributions are made or such Equity Interests are sold or issued.
For clarity, notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, Holdings shall not be required to contribute to the
Borrower any proceeds received by Holdings resulting from an issuance of Equity
Interests by Holdings.

“Excluded Information” has the meaning set forth in Section 2.05(a)(v)(F).

“Excluded Subsidiary” means (a) any Subsidiary for which the pledge of its
Equity Interests is prohibited by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) or for which governmental (including regulatory) consent, approval
license or authorization would be required, (b) any not-for-profit Subsidiaries,
(c) any Unrestricted Subsidiaries, (d) any special purpose securitization
vehicle (or similar entity), (e) captive insurance Subsidiaries, (f) any
Non-Recourse Subsidiary and (g) any Immaterial Subsidiary; provided, that
notwithstanding the foregoing, any Subsidiary that Guarantees the payment of the
Existing Senior Secured Facility, Credit Agreement Refinancing Indebtedness,
Incremental Equivalent Debt or Permitted Ratio Debt (or any Permitted
Refinancing or any Junior Financing of any of the foregoing) shall not be an
Excluded Subsidiary.

 

25



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of the security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.07) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e), (d) any U.S. withholding Taxes imposed under FATCA and
(e) any Tax assessed on a recipient under the laws of the Netherlands, if and to
the extent such Tax become payable as a result of such recipient having a
substantial interest (aanmerkelijk belang) as defined in the Dutch Income Tax
Act 2001 (Wet inkomstenbelasting 2001) in a Loan Party.

“Executive Order” has the meaning set forth in Section 6.18(a).

“Existing Facility Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of the date hereof, between Lender, Deutsche Bank AG New
York Branch, as administrative agent under the Existing Senior Secured Facility.

“Existing Senior Secured Facility” means that certain Amended & Restated Credit
Agreement, dated as of April 27, 2017, among Holdings, Borrower, the Guarantors
from time to time party thereto, Deutsche Bank AG New York Branch, as
administrative agent, Deutsche Bank Mexico, S.A. Institucion de Banca Multiple
Division Fiduciaria, as Mexican collateral agent, the letter of credit issuers
from time to time party thereto and the other lender from time to time party
thereto, as amended by that certain First Amendment to Amended & Restated Credit
Agreement dated December 6, 2017, that certain Second Amendment to Amended &
Restated Credit Agreement dated June 7, 2018, that certain Third Amendment to
Amendment & Restated Credit Agreement dated March 19, 2019, that certain Fourth
Amendment to Amended & Restated Credit Agreement dated as of the Closing Date
and as the same may be further amended, restated, amended and restated, modified
and supplemented from time to time in accordance with Section 7.15 of this
Agreement.

 

26



--------------------------------------------------------------------------------

“Existing Senior Secured Facility Documents” means the Existing Senior Secured
Facility and the other Loan Documents as defined in the Existing Senior Secured
Facility.

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request.

“Extension Series” means any Term Loan Extension Series.

“Facility” means the Term Facility, a given Extension Series of Extended Term
Loans, a given Class of Incremental Term Loans or a given Refinancing Series of
Refinancing Term Loans, as the context may require.

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), or any current or future
Treasury regulations or other administrative guidance promulgated thereunder,
(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the U.S. and
any other jurisdiction which (in either case) facilitates the implementation of
the preceding clause (a), or (c) any agreement entered into pursuant to the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the U.S. Government or any governmental or taxation
authority under any other jurisdiction.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) quoted to the Administrative Agent by three major banks of
recognized standing (as selected by the Administrative Agent) on such day on
such transactions as determined by the Administrative Agent and (c) if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Flood Insurance Laws” mean, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 (which comprehensively revised the National
Flood Insurance Act of 1968 and the Flood Disaster Protection Act

 

27



--------------------------------------------------------------------------------

of 1973), (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert-Waters
Flood Insurance Reform Act of 2012, each as now or hereafter in effect or any
successor statute thereto.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles set forth in the Financial
Accounting Standards Board’s Accounting Standards Codification or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect in the United States from time
to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
Obligations in respect of customary performance guarantees shall not be deemed
to give rise to Indebtedness or otherwise constitute a Guarantee. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include Holdings, the Borrower (other than with
respect to its direct Obligations as a primary obligor (as opposed to a
guarantor) under the Loan Documents), the Playa Operator, BD Real Resorts, each
other Subsidiary which executed and delivered a counterpart to this Agreement as
a Guarantor on the Closing Date and each Subsidiary which shall have become a
Guarantor pursuant to Section 6.11 unless, in each case and only if applicable,
it has ceased to be a Guarantor in accordance with Section 11.09.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

28



--------------------------------------------------------------------------------

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Holdings Administrative Costs” means costs and expenses of Holdings and any
direct or indirect parent of Holdings to maintain legal existence and other
activities relating to is existence as a public company and its ownership of
assets not otherwise prohibited by the Loan Documents, including the following
costs borne by Holdings: (i) administrative costs, corporate overhead (including
filing, reasonably incurred outside counsel fees and auditing fees) and
customary director fees; (ii) premiums and deductibles in respect of directors
and officers insurance policies and umbrella excess insurance policies obtained
from third-party insurers and indemnities for the benefit of its directors,
officers and employees and (iii) fees and expenses incurred in connection with
any unsuccessful debt or equity offering or any unsuccessful acquisition or
strategic transaction by Holdings.

“Holdings’ Recourse Property” means the Collateral under the Borrower Equity
Pledge.

“Hotel Acquisition” has the meaning set forth in Section 6.11(d).

“Hotel Management Agreement” means each management agreement relating to a Hotel
Real Property of a Restricted Subsidiary of the Borrower, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof. For clarity, Hotel Management Agreement shall
not include any management agreement relating to a Hotel Real Property that is
not owned by the Borrower or a Restricted Subsidiary of the Borrower.

“Hotel Real Property” means (x) each Real Property constituting an all-inclusive
hotel resort owned, operated, managed and/or developed by a Restricted
Subsidiary of the Borrower and (y) any undeveloped Real Property acquired by a
Restricted Subsidiary of the Borrower, for which such Restricted Subsidiary has
entered into a definitive agreement to develop such Real Property and construct
an all-inclusive hotel resort and the purchase price, construction costs and
other expenditures in respect thereof are in excess of $10,000,000.

“Hyatt” means Hyatt Hotels Corporation and any Affiliate thereof.

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Asset” means any asset owned by the Borrower or a Restricted
Subsidiary and that has a fair market value of less than $1,000,000 (as
reasonably estimated by the Borrower in good faith).

“Immaterial Subsidiary” means a Restricted Subsidiary that is not a Material
Subsidiary.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Amount” has the meaning set forth in Section 2.14(d).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

 

29



--------------------------------------------------------------------------------

“Incremental Equivalent Debt” means Indebtedness consisting of first priority
senior secured notes or term loans and/or junior lien secured notes or term
loans and/or unsecured notes or term loans and/or subordinated notes or term
loans and/or a customary bridge facility not to exceed the Incremental Amount
(such amount to be reduced by any Indebtedness incurred pursuant to
Section 2.14); provided that such Indebtedness complies with the requirements
set forth in Section 2.14(e)(i)(A) (to the extent applicable), (B) (to the
extent applicable) (C), (D), (E), (F) and (G) (it being understood that (x) if
such Indebtedness is secured on a pari passu basis with the Term Loans, such
Indebtedness shall comply with Section 2.14(e)(iii) and (y) if such Indebtedness
consists of a customary bridge facility, such Indebtedness is not required to
comply with Sections 2.14(e)(i)(C), (D) and (E), so long as the Indebtedness
into which such customary bridge facility is to be converted satisfies such
requirements); provided, further, that (x) if such Indebtedness is secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations, the
representative for such Indebtedness shall enter into a Non-Parity Intercreditor
Agreement with the Administrative Agent and Mexican Collateral Agent (if
applicable) and (y) if such Indebtedness is secured by a Lien on the Collateral
that is pari passu with the Liens securing the Obligations, the representative
for such Indebtedness shall enter into a Parity Intercreditor Agreement.

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Request” has the meaning set forth in Section 2.14(a).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development

 

30



--------------------------------------------------------------------------------

bond and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of the Borrower or a Restricted Subsidiary in respect of
Disqualified Equity Interests; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of Indebtedness described in clauses (a) through (g) in respect of any
of the foregoing.

For purposes of determining the amount of any Indebtedness of any, (i) the
principal amount of any Indebtedness of such Person arising by reason of such
Person having granted or assumed a Lien on its property to secure Indebtedness
of another Person shall be the lower of the fair market value of such property
as determined by such Person in good faith and the principal amount of such
Indebtedness outstanding (or committed to be advanced) at the time of
determination; (ii) the amount of any Indebtedness of such Person arising by
reason of such Person having Guaranteed Indebtedness of another Person where the
amount of such Guarantee is limited to an amount less than the principal amount
of the Indebtedness so Guaranteed shall be such amount as so limited; and
(iii) Indebtedness shall not include a non-recourse pledge by the Borrower or
any of its Restricted Subsidiaries of Investments in any Person that is not a
Restricted Subsidiary of the Borrower to secure the Indebtedness of such Person.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Term A1 Loan” the Term Loans made by the Lenders with a Term A1
Commitment on the Closing Date to the Borrower pursuant to Section 2.01(a).

“Initial Term A2 Loan” the Term Loans made by the Lenders with a Term A2
Commitment on the Closing Date to the Borrower pursuant to Section 2.01(a).

“Initial Term A3 Loan” the Term Loans made by the Lenders with a Term A1
Commitment on the Closing Date to the Borrower pursuant to Section 2.01(a).

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
(i) an Initial Term A1 Loan to the Borrower pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01A under the caption “Initial Term A1 Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14), (ii) an Initial Term A2
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Initial Term A2 Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.14) and (iii) an

 

31



--------------------------------------------------------------------------------

Initial Term A3 Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01A under the caption “Initial Term A3 Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The aggregate amount of
the Initial Term Commitments is $94,000,000.

“Initial Term Loans” means the Term Loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intercreditor Agreement” means an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent and, if applicable, the
Mexican Collateral Agent by and among the Administrative Agent, the Mexican
Collateral Agent (if relevant) and the administrative agents, collateral agents
or other representatives for the holders of Indebtedness secured by Liens on the
Collateral that are intended to rank pari passu, including the Existing Facility
Intercreditor Agreement (a “Parity Intercreditor Agreement”) or junior (a
“Non-Parity Intercreditor Agreement”) to the Liens securing the Obligations and
that are otherwise Liens permitted pursuant to Section 7.01, providing that, in
the case of a Non-Parity Intercreditor Agreement, all proceeds of Collateral
shall first be applied to repay the Obligations in full prior to being applied
to any obligations under the Indebtedness secured by such junior Liens and that
until Payment in Full, the Administrative Agent or, as applicable, the Mexican
Collateral Agent shall have the sole right to exercise remedies against the
Collateral (subject to customary exceptions and the expiration of any standstill
provisions).

“Intercompany Note” means a promissory note substantially in the form of
Exhibit F.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA (minus interest income on customer deposits and other
Restricted Cash) as of the last day of such Test Period, to (b) Consolidated
Interest Charges for such Test Period.

“Interest Payment Date” means, (a) as to any Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date of the Facility under which
such Loan was made; provided that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment Dates
and (b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

“Interest Period” means, as to (i) the Term A1 Loan and the Term A2 Loan, the
period commencing on the date such Loan is disbursed and ending on the date one
month thereafter, or (ii) as to each Term Loan A3 Loan that is a Eurocurrency
Rate Loan, the period commencing on the date such Eurocurrency Rate Loan is
disbursed or converted to or continued as a Eurocurrency Rate Loan and ending on
the date one, three or six months (or, if agreed to by the Administrative Agent,
a shorter period) thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, two, or twelve months, as selected by the Borrower in
their Committed Loan Notice or Conversion or Continuation Notice; provided that,
in either case:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such

 

32



--------------------------------------------------------------------------------

Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Intermediate Holdco” means a Subsidiary of the Borrower which is an
intermediate holding company that (i) directly owns no material assets other
than Equity Interests in one or more lower tier Subsidiaries of the Borrower
which are intermediate holding companies themselves, (ii) indirectly owns no
material assets other than Equity Interests in Restricted Subsidiaries where
such Equity Interests in Restricted Subsidiaries have been subject to a security
interest securing the Obligations and the Guaranty to the extent required by
clause (c) of the definition of “Collateral and Guarantee Requirement” and
(iii) is not a Guarantor.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and made in the ordinary course of
business or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment, less any Returns in respect of such
Investment; provided that the aggregate amount of such Returns shall not exceed
the original amount of such Investment.

“Investment Grade” means a rating of BBB- or higher by S&P and Baa3 or higher by
Moody’s, or the equivalent of such ratings by another rating agency.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Cash Equivalents), (b) investments in any fund that invests
exclusively in investments of the type described in clause (a), which fund may
also hold immaterial amounts of cash pending investment and/or distribution,
(c) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and (d) debt securities or
debt instruments with an Investment Grade rating, excluding any debt securities
between and among the Borrower and its Subsidiaries.

“IP Rights” has the meaning set forth in Section 5.15.

“Jamaican Dollar” means the lawful money of Jamaica.

“Judgment Currency” has the meaning set forth in Section 10.21.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loans, Incremental Term Loans,
Refinancing Term Loans, Replacement Term Loans and Refinancing Term Commitments,
in each case as extended in accordance with this Agreement from time to time.

 

33



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, normas oficiales mexicanas,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“LCA Election” has the meaning given in Section 1.08.

“LCA Test Date” has the meaning given in Section 1.08.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender and Agent Indemnitees” has the meaning given in Section 10.05.

“Lender Indemnitees” has the meaning given in Section 10.05.

“Lending Office” means, as to any Lender, such account, office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent in
writing.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to Real Property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing). For the avoidance of doubt, “Lien” shall not be deemed to
include any license or other contractual obligation relating to any IP Rights.

“Limited Condition Transaction” means any Permitted Acquisition or investment by
one or more of the Borrower and its Restricted Subsidiaries of or in any assets,
business or Person permitted by this Agreement whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan (including any Initial Term Loans, any Incremental
Term Loans, any Extended Term Loans, any Refinancing Term Loans and any
Replacement Term Loans).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment, (v) each Intercreditor Agreement, (vi) the
Administrative Agent Fee Letter, (vii) any other document or instrument
designated by the Borrower and the Administrative Agent and/or, if applicable,
the Mexican Collateral Agent as a “Loan Document” and (viii) any amendment or
joinder to this Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

34



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Make-Whole Amount” means, in respect of any voluntary prepayment made pursuant
to Section 2.05(a)(i), an amount equal to the sum of (i) 100% of the amount of
interest that would otherwise accrue between the date of such prepayment and the
Make-Whole End Date plus (ii) 50% of the amount of interest that would otherwise
accrue between the Make-Whole End Date and the Prepayment Premium Date, in each
case, on the Term Loans of such Term Lender subject to such voluntary
prepayment.

“Make-Whole End Date” means June 12, 2022.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the Federal Reserve System.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Holdings on the date of
declaration of a Restricted Payment permitted pursuant to Section 7.06(o)
multiplied by (ii) the arithmetic mean of the closing prices per share of common
Equity Interests for the 30 consecutive trading days immediately preceding the
date of declaration of such Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties, taken as a whole, (ii) a material impairment of the ability
of the Loan Parties (taken as a whole) to perform their payment obligations
under the Loan Documents; or (iii) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or any Guarantor
of any Loan Document.

“Material Non-Public Information” means information which is (a) not publicly
available and (b) material with respect to the Borrower and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary (other than Non-Recourse Subsidiaries) (a) which owns a Hotel Real
Property at such date or (b) whose total assets (excluding Equity Interests in
Subsidiaries of the Borrower) at the last day of the most recently ended fiscal
quarter were greater than 5.0% of Total Assets at such date (as determined by
reference to the most recent Compliance Certificate required to be delivered
pursuant to Section 6.02); provided that if, at any time and from time to time
after the Closing Date, Restricted Subsidiaries (other than Non-Recourse
Subsidiaries) not meeting the threshold set forth in clause (b) comprise in the
aggregate more than 20.0% of Total Assets as of the last day of the most
recently ended fiscal quarter, then the Borrower shall, not later than 45 days
after the date by which the relevant Compliance Certificate is required to be
delivered pursuant to Section 6.02 (or such longer period as the Administrative
Agent may agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries as “Material
Subsidiaries” to the extent required such that the foregoing condition ceases to
be true and (ii) comply with the provisions of the definition of “Collateral and
Guarantee Requirement.”

“Maturity Date” means (i) with respect to the Initial Term Loans, April 27,
2024; (ii) [reserved]; (iii) with respect to any tranche of Extended Term Loans,
the final maturity date as specified in the applicable Extension Amendment,
(iv) with respect to any Incremental Term Loans, the final maturity date as
specified in the applicable Incremental Amendment, (v) with respect to any
Refinancing Term Loans, the final maturity date as specified in the applicable
Refinancing Amendment, and (vi) with

 

35



--------------------------------------------------------------------------------

respect to any Replacement Term Loans, the final maturity date as specified in
the applicable agreement; provided that, in each case, if such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“MCA Resignation Effective Date” has the meaning set forth in Section 9.06(e).

“Mexican Collateral” means the “Collateral” as defined in the Mexican Collateral
Documents and any other assets pledged pursuant to the Mexican Collateral
Documents.

“Mexican Collateral Agent” means Acquiom Agency Services LLC, in its capacity as
Mexican collateral agent under the Loan Documents, or any successor Mexican
collateral agent.

“Mexican Collateral Agent Indemnitees” has the meaning set forth in
Section 9.15.

“Mexican Collateral Documents” means, collectively, the Collateral Documents
governed by the laws of the United Mexican States or of any State thereof.

“Minimum Required Liquidity” means, at any time of determination, (i) the sum of
(a) the aggregate Unrestricted Cash at such time plus (b) the Revolver
Availability at such time, plus (c) unused commitments under any additional
revolving credit facility and/or additional term loan credit facility available
to the Borrower at such time in accordance with the terms and conditions of the
credit documentation governing the same, in each case to the extent the
incurrence of Indebtedness in respect of such commitments is permitted by this
Agreement at such time, minus (ii) the greater of (x) the amount of cash
reasonably estimated by the Borrower (in consultation with the Administrative
Agent if requested by the Administrative Agent) to be necessary to be on hand at
the hotel resort properties owned by the Loan Parties and their Restricted
Subsidiaries for the ongoing operation of the business at such time (which
estimate shall be based on reasonable assumptions made in reliance on historical
usage and projected needs) and (y) $5,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs,
deeds to secure debt, mortgages and other equivalent instruments made by the
relevant Loan Parties in favor or for the benefit of the Administrative Agent
and/or the Mexican Collateral Agent, in each case on behalf of the Secured
Parties, creating and evidencing a Lien on a Mortgaged Property in form and
substance reasonably satisfactory to the Administrative Agent and, as
applicable, the Mexican Collateral Agent (including, without limitation, any
mortgages executed and delivered pursuant to Sections 4.01(a)(v), 6.11 and 6.13)
in each case, as the same may from time to time be amended, restated,
supplemented or otherwise modified.

“Mortgagor” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, Restricted Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has been obligated to make contributions.

 

36



--------------------------------------------------------------------------------

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Casualty Event or non-ordinary course of business Disposition, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees and expenses actually incurred in connection
therewith, (ii) the principal amount of any Indebtedness that is secured by a
Lien (other than a Lien that ranks pari passu with or that is subordinated to
the Liens securing the Obligations) on the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (iii) in the case of any Disposition or Casualty Event by a non-wholly
owned Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iii)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, (iv) Taxes
paid, or reasonably estimated to be payable as a result thereof, including
without limitation any additional Taxes incurred or that would be incurred in
repatriating any amounts attributable to any Disposition, Casualty Event, or
Issuance to the jurisdiction of the Borrower, (v) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Borrower or any of the Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction), and (vi) any funded escrow established pursuant to
the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to Borrower or a Restricted Subsidiary, such amounts
net of any related expenses shall constitute Net Proceeds); provided that if the
Borrower or any Restricted Subsidiary uses any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets (other
than current assets) useful in the business of the Borrower or such Restricted
Subsidiary or to make Permitted Acquisition or any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person (other than a Company Party) or
division or line of business of a Person (other than a Company Party) (or any
subsequent investment made in a Person previously acquired to the extent such
Investment results in an increase in the ownership interests in such Person), in
each case within 18 months of such receipt, such portion of such proceeds shall
not constitute Net Proceeds except to the extent not, within 18 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 18-month period
but within such 18-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within 24-months following the receipt of such Net Proceeds, such remaining
portion shall constitute Net Proceeds

 

37



--------------------------------------------------------------------------------

as of the date of such termination or expiry without giving effect to this
proviso); provided, further, that no proceeds realized in a single transaction
or series of related transactions shall constitute Net Proceeds unless (x) such
proceeds shall exceed $1,000,000 or (y) the aggregate net proceeds shall exceed
$5,000,000 in any fiscal year (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Mortgaged Hotel Properties” means each Hotel Real Property not constituting
a Mortgaged Property.

“Non-Parity Intercreditor Agreement” has the meaning set forth in the definition
of “Intercreditor Agreement.”

“Non-Public Lender” means (a) an entity that provides repayable funds to the
Borrower for a minimum amount of EUR 100,000 (or its equivalent in another
currency), or (b) following the publication by relevant authorities of guidance
which means that a Person providing repayable funds in the amount of at least
EUR 100,000 (or its equivalent in another currency) may qualify as forming part
of the public within the meaning of the CRR and the CRD IV, an entity that
provides such funds in such other minimum amount, or complies with such other
criterion, as a result of which such Person shall qualify as not forming part of
the public within the meaning of the CRR and the CRD IV, provided that clause
(b) of the definition of Non-Public Lender shall only be applicable after the
amendment of this Agreement with the prior written consent of the Borrower and
the Administrative Agent (as directed in writing by the Required Lenders) to
reflect such other new criterion following the publication of such guidance.

“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for Customary
Non-Recourse Exceptions) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness; provided that, such
Indebtedness may be recourse to the Person or Persons that own the assets
encumbered by the Lien securing such Indebtedness so long as (x) such Person or
Persons do not own any assets that are not subject to such Lien (other than
assets customarily excluded from an all assets financing) and (y) in the event
such Person or Persons directly or indirectly own Equity Interests in any other
Person, all assets of such Person or Persons (other than assets customarily
excluded from an all assets financing) are also encumbered by the Lien securing
such financing.

“Non-Recourse Subsidiary” means any Restricted Subsidiary (a) whose assets
consist solely of Hotel Real Property and associated personal property (or 100%
of the Equity Interests in a Subsidiary, the assets of which consist solely of
Hotel Real Property and associated personal property) and (b) that incurs (or is
expected to incur within 90 days of the acquisition or formation thereof, and
actually does so incur

 

38



--------------------------------------------------------------------------------

within such 90 day period (or such later date as may be agreed to by the
Administrative Agent, in its sole discretion)) Non-Recourse Indebtedness
(i) permitted to be incurred under this Agreement, (ii) which is secured by the
property of such Restricted Subsidiary, (iii) the terms of which prohibit such
Restricted Subsidiary from being a Guarantor hereunder and (iv) for which, at
the time of incurring such Indebtedness on a Pro Forma Basis in accordance with
Section 1.08, the Ratio Mortgage Requirement is not met. For the avoidance of
doubt, neither the Borrower nor any Restricted Subsidiary (other than any
Non-Recourse Subsidiary) may Guarantee Non-Recourse Indebtedness of a
Non-Recourse Subsidiary (other than Guarantees in respect of Customary
Non-Recourse Exceptions).

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to or
maintained outside the United States by the Borrower or one or more Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code, other than any
plan maintained by or to which contributions or payments are mandated by a
Governmental Authority.

“Note” means a Term Note.

“Notice of Intent to Cure” has the meaning set forth in Section 8.04.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and the Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the filing by or against any Loan Party or Restricted
Subsidiary of any petition in bankruptcy, reorganization or similar proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding or under applicable state, federal or foreign laws. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents (and of the Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any Lender
may elect to pay or advance on behalf of such Loan Party in accordance with the
terms of the Loan Documents.

“OFAC” has the meaning set forth in Section 5.17(b).

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or

 

39



--------------------------------------------------------------------------------

organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity and (d) in relation to any corporation incorporated
under the laws of the Netherlands, its deed of incorporation (akte van
oprichting) and articles of association (statuten).

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) .

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to
Section 3.07).

“Outstanding Amount” means, with respect to the Term Loans on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Parallel Debt” has the meaning set forth in Section 10.23(a).

“Parity Intercreditor Agreement” has the meaning set forth in the definition of
“Intercreditor Agreement.”

“Participant” has the meaning set forth in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Payment in Full” means no Lender shall have any Commitment hereunder, any Loan
or other Obligations hereunder other than contingent obligations as to which no
claim has been asserted.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party, Restricted Subsidiary or any
ERISA Affiliate or to which any Loan Party, Restricted Subsidiary or any ERISA
Affiliate has an obligation to contribute.

 

40



--------------------------------------------------------------------------------

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Existing Senior Secured Facility Refinancing Indebtedness” means any
”Credit Agreement Refinancing Indebtedness”, as such term is defined in the
Existing Senior Secured Facility.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured loans or notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral and (ii) such Indebtedness meets the requirements contained in
the proviso to the definition of “Credit Agreement Refinancing Indebtedness”.
Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

“Permitted Holders” means each of (i) the Equity Investors as of the Closing
Date and (ii) any direct or indirect parent companies or other Affiliates of any
of the foregoing Persons.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of junior lien secured loans or notes; provided that
(i) such Indebtedness is secured by the Collateral on a junior priority basis to
the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness meets otherwise the requirements contained in the proviso
to the definition of “Credit Agreement Refinancing Indebtedness”, and (iii) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except (x) amortization not to exceed 1% per annum of
the aggregate principal amount thereof, excess cash flow or similar concept,
customary asset sale or change of control or similar event provisions that
provide for the prior repayment of or offer to prepay, the Term Loans pursuant
to the terms hereof, or (y) AHYDO payments), in each case prior to the date that
is the Latest Maturity Date of any Term Loans outstanding at the time such
Indebtedness is incurred.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary; provided that, (a) such Indebtedness is unsecured or secured on a
junior basis to the Obligations and either (x) pari passu or (y) subordinated in
right of payment to the Obligations, (b) such Indebtedness does not mature prior
to the date that is 91 days after the Latest Maturity Date of any Term Loans
outstanding at the time such Indebtedness is incurred, (c) such Indebtedness has
a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of any Term Loans outstanding at the time such
Indebtedness is incurred, and (d) immediately after giving Pro Forma Effect
thereto and to the use of the proceeds thereof, (i) no Event of Default shall be
continuing or result therefrom, and (ii) (x) in the case of Indebtedness which
is unsecured, the Interest Coverage Ratio (calculated on a Pro Forma Basis in
accordance with Section 1.08) as of the end of the most recently ended Test
Period, shall be not less than 2.00:1.00 and (y) in the case of Indebtedness
which is secured on a junior basis to the Obligations, the Consolidated Total
Net Leverage Ratio (calculated on Pro Forma Basis in accordance with
Section 1.08) as of the end of the most recently ended Test Period, shall be no
greater than 6.50:1.00; provided, further, that the amount of Indebtedness that
may be incurred or guaranteed as Permitted Ratio Debt by Restricted Subsidiaries
that are not Subsidiary Guarantors, together with any Indebtedness

 

41



--------------------------------------------------------------------------------

incurred or guaranteed by Restricted Subsidiaries that are not Loan Parties
pursuant to Section 7.03(g)(ii) (and any Permitted Refinancing there if, to the
extent incurred or guaranteed by a Restricted Subsidiary that is not a Loan
Party), shall not exceed the greater of (x) $75,000,000 and (y) 4.0% of Total
Assets at any one time outstanding, in each case determined at the time of being
incurred or guaranteed.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement, exchange or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, restructured, refunded, renewed, replaced, exchanged or extended
except by an amount equal to unpaid accrued or capitalized interest and premium
thereon (including tender premiums) plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of (or, if
earlier, the date that is 91 days after the Latest Maturity Date of the Loans),
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated or junior in right of payment or in security to the Obligations or
is unsecured, such modification, refinancing, refunding, renewal, replacement or
extension shall remain subordinated or junior to the Obligations or unsecured on
terms (i) at least as favorable (taken as a whole) (as determined in reasonable
good faith by the Borrower) to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended, or (ii) otherwise reasonably
acceptable to the Administrative Agent, (d) such modification, refinancing,
replacement, refunding, renewal or extension does not add obligors from that
which applied to such Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended, and (e) such modification, refinancing,
replacement, refunding, renewal or extension contains terms and conditions that
are substantially identical to, or (taken as a whole) not materially more
restrictive to the Borrower (as determined in reasonable good faith by the
Borrower) than those applicable to the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended (except for (x) covenants or other
provisions applicable only to periods after the Maturity Date of any Term Loans
existing at the time of incurrence of such Indebtedness or (y) such terms that
are otherwise current market terms for such type of Indebtedness (as determined
in good faith by the Borrower) at the time of incurrence or issuance of such
Indebtedness).

“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured loans or notes; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions. Permitted Unsecured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pesos” means the lawful money of the United Mexican States or the Dominican
Republic, as applicable.

 

42



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 302 of ERISA, Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning set forth in Section 6.01(d).

“Playa Management USA” means Playa Management USA, LLC.

“Playa Operator” means Playa H&R Holdings B.V.

“Prepayment Premium Date” means June 12, 2023.

“Prime Rate” means, as of any day, the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as reasonably determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as reasonably determined by the Administrative Agent).

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the relevant Collateral Document.

“Process Agent” has the meaning set forth in Section 10.15(c).

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.

“Pro Forma Compliance” means, with respect to the financial covenant in
Section 7.11, compliance on a Pro Forma Basis with such covenants in accordance
with Section 1.08.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.01(d).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

43



--------------------------------------------------------------------------------

“Ratio Mortgage Requirement” has the meaning set forth in Section 6.11(d).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures thereon.

“Recipient” means (a) the Agents or (b) any Lender.

“Recourse Indebtedness” means, with respect to a Person, Indebtedness that does
not constitute Non-Recourse Indebtedness.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) the Mexican Collateral
Agent, (d) each Additional Refinancing Lender and (e) each Lender that agrees to
provide any portion of Refinancing Term Loans or Refinancing Term Commitments
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield and
amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

 

44



--------------------------------------------------------------------------------

“Renovation Property” means any Hotel Real Property where more than 20% of the
rooms of such Hotel Real Property are not available for occupancy due to
renovations being made at such Hotel Real Property.

“Replacement Term Loans” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Request for Credit Extension” means with respect to a Borrowing, continuation
or conversion of Term Loans, a Committed Loan Notice or Conversion or
Continuation Notice, as applicable.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, the unused Term Commitment, Incremental Term Commitment,
Refinancing Term Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Class Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Initial Term Commitments, Incremental Term Commitments and Refinancing Term
Commitments; provided that the unused Term Commitment, Incremental Term
Commitment, Refinancing Term Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, chief administrative officer, secretary, treasurer, managing director
(directeur) or other similar officer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower; provided, that interest earned on any Restricted Cash shall not be
deemed to be “Restricted Cash” unless such interest is also contractually
restricted from being distributed to the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

45



--------------------------------------------------------------------------------

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment, in each case on an after-tax basis.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means, collectively, the Obligations, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise. “Secured Obligations” shall
exclude any Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Mexican
Collateral Agent, the Lenders, and each co-agent or sub-agent appointed by the
Administrative Agent and/or the Mexican Collateral Agent from time to time
pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, the Mexican Collateral Agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Exchange Act, as such Regulation was in effect on
the Closing Date.

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit E-5.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-6, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to the Borrower and the other Loan
Parties (on a consolidated basis) on any date of determination, that on such
date (a) such Person is able generally to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the

 

46



--------------------------------------------------------------------------------

normal course of business, (B) the value of the assets of such Person (both at
fair value and present fair saleable value in each case calculated on a going
concern basis) is greater than the total amount of liabilities (including
contingent and unliquidated liabilities), (C) such Person does not have
unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (in each case as interpreted in accordance with fraudulent
conveyance, bankruptcy, insolvency and similar laws and other applicable law)
and (D) neither such Person nor any of its Subsidiaries is insolvent pursuant to
Article 2166 of the Mexican Federal Civil Code (Código Civil Federal) or its
correlative provisions of the Civil Codes of the states that comprise Mexico or
Article 9 of the Mexican Bankruptcy Law (Ley de Concursos Mercantiles) (or any
successor provision).

“SPC” has the meaning set forth in Section 10.07(h).

“Special Flood Hazard Area” means an area designated by the Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards.

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit E-7.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-8, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

“Specified Representations” means the representations and warranties with
respect to the Borrowers and the other Loan Parties set forth in Section 5.01
(but solely with respect to organizational status and organizational power and
authority), Section 5.02 (but solely with respect to clause (a) and clause
(b)(i) thereof with respect to Organizational Documents), Section 5.04,
Section 5.11, Section 5.12, Section 5.17, and Section 5.18 (subject to the
limitations or exceptions set forth in any commitment letter entered into in
connection with the applicable Incremental Facility).

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or at least a
majority of the Equity Interests of, another Person or any Disposition of a
business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case

 

47



--------------------------------------------------------------------------------

whether by merger, consolidation, amalgamation or otherwise, or any incurrence
or repayment of Indebtedness (other than Indebtedness incurred or repaid under
any revolving credit facility or line of credit), Restricted Payment, or
Incremental Term Loan that by the terms of this Agreement requires such test to
be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB with respect to the Adjusted Eurocurrency Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings and the Borrower.

“Successor Borrower” has the meaning set forth in Section 7.04(d).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

48



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Target Person” has the meaning set forth in Section 7.02.

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
currency and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a) or under
any Incremental Amendment, Extension Amendment or Refinancing Amendment.

“Term A1 Commitment” means, as to each Term Lender, its obligation to make a
Term A1 Loan to the Borrower hereunder, expressed as an amount representing the
maximum principal amount of the Term A1 Loan to be made by such Term Lender
under this Agreement, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. The
initial amount of each Term Lender’s Term A1 Commitment is set forth on
Schedule 1.01A under the caption “Initial Term A1 Commitment” or, otherwise, in
the Assignment and Assumption, Incremental Amendment, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be. The aggregate amount of the Term A1 Commitment
was $34,999,999 as of the Closing Date.

“Term A2 Commitment” means, as to each Term Lender, its obligation to make a
Term A2 Loan to the Borrower hereunder, expressed as an amount representing the
maximum principal amount of the Term A2 Loan to be made by such Term Lender
under this Agreement, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. The
initial amount of each Term Lender’s Term A2 Commitment is set forth on
Schedule 1.01A under the caption “Initial Term A2 Commitment” or, otherwise, in
the Assignment and Assumption, Incremental Amendment, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be. The aggregate amount of the Term A2 Commitment
was $31,000,001 as of the Closing Date.

“Term A3 Commitment” means, as to each Term Lender, its obligation to make a
Term A3 Loan to the Borrower hereunder, expressed as an amount representing the
maximum principal amount of the Term A3 Loan to be made by such Term Lender
under this Agreement, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. The
initial amount of each Term Lender’s Term A3 Commitment is set forth on
Schedule 1.01A under the caption “Initial Term A3 Commitment” or, otherwise, in
the Assignment and Assumption, Incremental Amendment, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be. The aggregate amount of the Term A3 Commitment
was $28,000,000 as of the Closing Date.

 

49



--------------------------------------------------------------------------------

“Term A1 Loan” any Term Loan made by a Lender with a Term A1 Commitment to the
Borrower pursuant to Section 2.01(a).

“Term A2 Loan” means any Term Loan made by a Lender with a Term A2 Commitment to
the Borrower pursuant to Section 2.01(a).

“Term A3 Loan” any Term Loan made by a Lender with a Term A3 Commitment to the
Borrower pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. The
initial amount of each Term Lender’s Commitment is set forth on Schedule 1.01A
under the caption “Initial Term Commitment” or, otherwise, in the Assignment and
Assumption, Incremental Amendment, Extension Amendment or Refinancing Amendment
pursuant to which such Lender shall have assumed its Commitment, as the case may
be. The aggregate amount of the Term Commitments was $94,000,000 as of the
Closing Date.

“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.

“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.

“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, Refinancing Term Loan or Replacement Term Loan, as the context may
require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Termination Fee Amount” means, at any date, an amount, determined on a
cumulative basis equal to the cumulative amount of any cash payments received in
connection with the termination or cancellation of any Hotel Management
Agreements minus any amount of the Termination Fee Amount used to make
Investments pursuant to Sections 7.02(n) after the Closing Date and prior to
such time.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination, in respect of which, subject to Section 1.08(a),
financial statements for each quarter or fiscal year in such period have been or
are required to be delivered pursuant to Section 6.01(a) or (b), as applicable.

“Threshold Amount” means $35,000,000.

 

50



--------------------------------------------------------------------------------

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Borrower delivered
pursuant to Section 6.01(a) or (b); it being understood that, for purposes of
determining compliance of a transaction with any restriction set forth in
Article VII that is based upon a specified percentage of Total Assets,
compliance of such transaction with the applicable restriction shall be
determined solely with reference to Total Assets as determined above in this
definition as of the date of the most recent balance sheet of the Borrower
delivered pursuant to Section 6.01(a) or (b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of its Subsidiaries in connection with the Transactions,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans on
the Closing Date and the execution and delivery of Loan Documents to be entered
into on the Closing Date, (b) the amendment of the Existing Senior Secured
Facility, (c) the transactions contemplated by the securities purchase agreement
between Lender and Holdings, and any related documents and (d) the payment of
Transaction Expenses earned, due and payable on the Closing Date.

“Transferred Guarantor” has the meaning set forth in Section 11.09.

“Type” means, with respect to a Loan, its character as a fixed rate loan, a Base
Rate Loan or a Eurocurrency Rate Loan.

“Unfunded Pension Liability” means, with respect to any Pension Plan, the
amount, if any, by which the value of the accumulated plan benefits under the
Pension Plan, determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by the PBGC
for purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.
References in this Agreement and the other Loan Documents to specific sections
of the Uniform Commercial Code are based on the Uniform Commercial Code as in
effect in the State of New York on the date hereof. In the event such Uniform
Commercial Code is amended or another Uniform Commercial Code described in
clause (ii) is applicable, such section reference shall be deemed to be
references to the comparable section in such amended or other Uniform Commercial
Code.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(C) and is in substantially the form of Exhibit G hereto.

“Unrestricted Cash” means, at any time, the sum of the aggregate amount of cash
and Cash Equivalents held in accounts of the Borrower and its Restricted
Subsidiaries reflected in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries to the extent that (a) it is not Restricted Cash, (b) it
would not appear as “restricted” on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries (unless such appearance is related to
the Loan Documents (or the Liens created thereunder)) and (c) it is not subject
to any Lien (other than non-consensual Permitted Liens) in favor of any Person
other than the Administrative Agent or the Mexican Collateral Agent for the
benefit of the Secured Parties.

 

51



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means each of (a) Hilmobay Resort I, LLC, Hilmobay
Resort II, LLC, Hilmobay Resort III, LLC, Hilmobay Resort Lucia Limited,
Hilmobay Resort Limited, Playa Dominican Resort I, LLC, Playa Dominican Resort
II, LLC, Playa Dominican Resort III, LLC, and Playa Dominican Resort B.V., and
(b) any Subsidiary of the Borrower designated by the board of directors of the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to
the Closing Date.

“U.S. Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101
et seq.).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The word “or” is not exclusive.

 

52



--------------------------------------------------------------------------------

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(i) For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time. Notwithstanding anything herein to the contrary,
Indebtedness (a) incurred under the Loan Documents and any Incremental
Commitments shall only be deemed to be outstanding in reliance only on the
exception in Section 7.03(a), and (b) incurred as Credit Agreement Refinancing
Indebtedness shall only be deemed to be outstanding in reliance only on the
exception in Section 7.03(t).

(j) All references to “knowledge” of any Loan Party or a Subsidiary of the
Borrower means the actual knowledge of a Responsible Officer.

(k) The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(l) All references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein, provided, however, that if the Borrower notifies
the Administrative Agent that it wishes to amend Section 7.11 or any related
definition to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such covenant, whether such notice is given
before or after the effective date of such change in GAAP (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend such Sections or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, (a) any lease that is treated as an operating lease
for purposes of GAAP as of the date hereof shall not be treated as Indebtedness,

 

53



--------------------------------------------------------------------------------

Attributable Indebtedness or as a Capitalized Lease and shall continue to be
treated as an operating lease (and any future lease, if it were in effect on the
date hereof, that would be treated as an operating lease for purposes of GAAP as
of the date hereof shall be treated as an operating lease), in each case for
purposes of this Agreement, notwithstanding any actual or proposed change in
GAAP after the date hereof and (b) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to Statement of
Financial Accounting Standards 141R or ASC 805 (or any other financial
accounting standard having a similar result or effect).

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, refinancings,
restatements, renewals, restructurings, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
refinancings, restatements, renewals, restructurings, extensions, supplements
and other modifications are not prohibited by the Loan Documents; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08 Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests
or other calculations of financial terms, including the Consolidated Total Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything to the contrary in
Section 1.08(b), (c) or (d), when calculating the Consolidated Secured Net
Leverage Ratio for purposes of determining actual compliance (and not Pro Forma
Compliance or compliance on a Pro Forma Basis) with Section 7.11, the events
described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect. In addition,
(x) whenever a financial ratio or test or other financial definition is to be
calculated on a pro forma basis, the reference to the “Test Period” for purposes
of calculating such financial ratio or test or financial definition shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which internal financial

 

54



--------------------------------------------------------------------------------

statements of the Borrower are available (as determined in reasonable good faith
by the Borrower) and which have been delivered to the Administrative Agent (it
being understood that for purposes of determining Pro Forma Compliance with
Section 7.11, if no Test Period with an applicable level cited in Section 7.11
has passed, the applicable level shall be the level for the first Test Period
cited in Section 7.11 with an indicated level) and (y) in connection with any
Limited Condition Transaction, for purposes of determining compliance with
(1) any provision of this Agreement which requires compliance with any
representations and warranties set forth herein, (2) any provision of this
Agreement which requires that no Default or Event of Default has occurred, is
continuing or would result therefrom or (3) any test or covenant contained in
this Agreement during any period which requires the calculation of any
applicable ratios that are measured as a percentage of Consolidated EBITDA, and,
at the option of the Borrower (the Borrower’s election to exercise such option
in connection with any Limited Condition Transaction, an “LCA Election”) the
date of determination for any such compliance or calculation of any such ratios
shall be deemed to be the date the definitive agreements for such Limited
Condition Transaction are entered into (the “LCA Test Date”) and if, after
giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent applicable date of determination
ending prior to the LCA Test Date, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with such ratio, such ratio shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio, including due to fluctuations in Consolidated
EBITDA of the Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such ratios will not be deemed to have been exceeded or failed to be
satisfied as a result of such fluctuations and compliance with such conditions
shall not be tested at the time of consummation of such Limited Condition
Transaction unless the Borrower elects, in its sole discretion, to test such
ratios and compliance with such conditions on the date such Limited Condition
Transaction is consummated. If the Borrower has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, Basket availability or compliance with any other
provision hereunder (other than actual compliance with Section 7.11) on or
following the relevant LCA Test Date and prior to the earliest of the date on
which such Limited Condition Transaction is consummated, the date the Borrower
makes an election pursuant to the immediately preceding sentence or the date
that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio, Basket or compliance with any other provision
hereunder shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and if with respect to any determination or testing of any ratio
with respect to any Restricted Payment, and also on a standalone basis without
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of debt and the use of proceeds thereof)
have been consummated.

(b) For purposes of calculating any financial ratio or test or other financial
definition, Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to Section 1.08(d)) that have
been made (i) during the applicable Test Period and (ii) if applicable as
described in Section 1.08(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio, test
or definition is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day (or, in the case of the
determination of Total Assets, the last day) of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or

 

55



--------------------------------------------------------------------------------

consolidated with or into the Borrower or any other Restricted Subsidiary since
the beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.08, then such
financial ratio or test (or other financial definition, including Total Assets)
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.08.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, operating initiatives, operating changes
and synergies were realized during the entirety of such period) and “run-rate”
means the full recurring benefit for a period that is associated with any action
taken, committed to be taken or expected to be taken (including any savings
expected to result from the elimination of a public target’s compliance costs
with public company requirements) net of the amount of actual benefits realized
during such period from such actions, and any such adjustments shall be included
in the initial pro forma calculations of such financial ratios or tests or other
financial definitions and during any subsequent Test Period in which the effects
thereof are expected to be realized relating to such Specified Transaction;
provided that (A) such amounts are reasonably identifiable and factually
supportable in the good faith judgment of the Borrower, (B) such actions are
taken, committed to be taken or expected to be taken no later than 24 months
after the date of such Specified Transaction, and (C) no amounts shall be added
pursuant to this Section 1.08(c) to the extent duplicative of any amounts that
are otherwise added back in computing Consolidated EBITDA, whether through a pro
forma adjustment or otherwise, with respect to such period.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio, test or other financial definition (in each
case, other than Indebtedness incurred or repaid under any revolving credit
facility), (i) during the applicable Test Period or (ii) subject to
Section 1.08(a) subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio,
test or definition is made, then such financial ratio. test or definition shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period (except in the case of the Interest Coverage
Ratio (or similar ratio), in which case such incurrence, assumption, guarantee,
redemption, repayment, retirement, or extinguishment of Indebtedness will be
given effect as if the same had occurred on the first day of the applicable Test
Period).

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on Capitalized Leases shall be deemed to accrue at an
interest rate determined in reasonable good faith by a Responsible Officer of
the Borrower to be the rate of interest implicit in such Capitalized Lease in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower or Restricted Subsidiary may designate.

 

56



--------------------------------------------------------------------------------

Section 1.09 Currency Generally.

For purposes of determining compliance with any Basket under Article VI, VII, or
VIII in a currency other than Dollars, no Default or Event of Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder). For purposes of determining compliance with
any Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID) incurred in connection with such refinancing, Except with
respect to any ratio calculated under any Basket, any subsequent change in rates
of currency exchange with respect to any prior utilization or other measurement
of a Basket previously made in reliance on such Basket (as the same may have
been reallocated in accordance with this Agreement) shall be disregarded for
purposes of determining any unutilized portion under such Basket.

Section 1.10 [Reserved].

Section 1.11 Certifications.

All certifications to be made hereunder by an officer, managing director
(directeur) or representative, as the case may be, of a Loan Party shall be made
by such person in his or her capacity solely as an officer, managing director
(directeur) or a representative of such Loan Party, on such Loan Party’s behalf
and not in such Person’s individual capacity.

Section 1.12 Dutch Terms

In this Agreement, where it relates to a Dutch person or the context so
requires, a reference to:

(a) The Netherlands means the European part of the Kingdom of the Netherlands
and Dutch means in or of The Netherlands;

(b) works council means each works council (ondernemingsraad) or central or
group works council (centrale of groeps ondernemingsraad) having jurisdiction
over that person;

(c) financial assistance includes any act contemplated by Section 2:98c of the
Dutch Civil Code;

(d) a security interest or security includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), right of
retention (recht van retentie), right to reclaim goods (recht van reclame) and
any right in rem (beperkt recht) created for the purpose of granting security
(goederenrechtelijke zekerheid);

 

57



--------------------------------------------------------------------------------

(e) dissolution includes declared bankrupt (failliet verklaard) or dissolved
(ontbonden);

(f) a moratorium includes surseance van betaling;

(g) a liquidator includes a curator or a beoogd curator;

(h) an administrator includes a bewindvoerder or a beoogd bewindvoerder; and

an attachment includes a beslag.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) Term Borrowings.

(i) Subject to the terms and conditions expressly set forth herein, (i) each
Term Lender with a Term A1 Commitment severally agrees to make to the Borrower
on the Closing Date one or more term loans denominated in Dollars in an
aggregate amount equal to such Term Lender’s Term A1 Commitment, (ii) each Term
Lender with a Term A2 Commitment severally agrees to make to the Borrower on the
Closing Date one or more term loans denominated in Dollars in an aggregate
amount equal to such Term Lender’s Term A2 Commitment and (iii) each Term Lender
with a Term A3 Commitment severally agrees to make to the Borrower on the
Closing Date one or more term loans denominated in Dollars in an aggregate
amount equal to such Term Lender’s Term A3 Commitment. Unless Borrower has
notified the Administrative Agent in writing (which notification may be by
email) by not later than 5:00 p.m. (New York City time) on the Closing Date that
it has not received the funds pursuant to the funds flow, Administrative Agent
shall deem the Term Loans funded and make the appropriate recordations in the
Register.

(ii) Amounts borrowed pursuant to this Section 2.01(a) and repaid or prepaid may
not be re-borrowed. Term A3 Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b) [Reserved].

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s prior written notice to the Administrative Agent, in the form of
either a Committed Loan Notice or a Conversion or Continuation Notice, as
applicable, appropriately completed and signed by the Borrower. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m., (1)
three (3) Business Days (or, in the case of Term Loans advanced on the Closing
Date, one (1) Business Day) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (2) one (1) Business Day prior to the requested
date of any Borrowing of Base Rate Loans; provided that the notice referred to
in clause (1) above may be delivered no later than one Business Day prior to the
Closing Date in the case of initial Credit Extensions. Except as otherwise
provided in Section 2.14, each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $500,000, or a

 

58



--------------------------------------------------------------------------------

whole multiple of $250,000, in excess thereof. Except as provided herein, each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice and each Conversion or Continuation Notice, as applicable
shall specify (i) whether the Borrower is requesting a Term Borrowing, a
conversion of Term Loans from one Type to the other or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) wire instructions of the account(s) to which funds are to be disbursed (it
being understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). With respect to
Term A3 Loans: (i) if the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely Conversion or Continuation
Notice, then the applicable Term Loans shall be made as, or converted to, Base
Rate Loans, (ii) any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans, and (c) if the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice or Conversion or Continuation Notice, as applicable,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon receipt of
all requested funds, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds, in each case in accordance with instructions
provided by the Borrower to (and reasonably acceptable to) the Administrative
Agent.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than six (6) (or such greater amount as may be
agreed by the Administrative Agent in its sole discretion) Interest Periods in
effect; provided that after the establishment of any new Class of Loans pursuant
to a Refinancing Amendment or Extension Amendment, the number of Interest
Periods otherwise permitted by this Section 2.02(e) shall increase by three
Interest Periods for each applicable Class so established.

 

59



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) The initial Borrowing from any Lender shall be provided by a Lender that is
a Non-Public Lender.

Section 2.03 [Reserved].

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon prior written notice to the Administrative Agent, at
any time or from time to time voluntarily prepay any Class or Classes of Term
Loans in whole or in part without premium or penalty (except as expressly set
forth in Section 2.09(c)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (B) one Business Day prior
to the date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency
Rate Loans shall be in a minimum principal amount of $500,000, or a whole
multiple of $100,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a minimum principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and the Type(s) of Loans to be
prepaid. In connection with any voluntary prepayment that is consummated in
respect of all or any portion of the Term Loans prior to the Prepayment Premium
Date, the Borrower shall pay to the Term Lenders the applicable fee required by
Section 2.09(c). The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
such prepayment. If such notice is given by the Borrower, unless rescinded, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.

(ii) The Administrative Agent will promptly notify each Appropriate Lender of
its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of such
prepayment. If such notice is given by the Borrower, unless rescinded, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
any portion of the applicable Class or occurrence of another event, which
refinancing or event shall not be consummated or shall otherwise be delayed.

(iv) Voluntary prepayments of Term Loans permitted hereunder shall be applied
(x) pro rata to each Class of Term Loans then outstanding, (y) with respect to
each Class of Term Loans, to the remaining scheduled installments of principal
of each Class following the date of such prepayment as set forth in
Section 2.07(a) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity), and (z) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares of such prepayment.

 

60



--------------------------------------------------------------------------------

(v) Notwithstanding anything in any Loan Document to the contrary, in addition
to the terms set forth in Sections 2.05(a)(i) and (a)(ii) and 10.07, so long as
no Default or Event of Default has occurred and is continuing, any Company Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
Holdings or any of its Subsidiaries may purchase such outstanding Loans and
immediately cancel them) without premium or penalty on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to the Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v) and without premium or penalty (except as provided in
Section 2.09(c)).

(B) (1) Any Company Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five Business Days’ notice
in the form of a Specified Discount Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $2,500,000 and whole increments of
$500,000 in excess thereof and (IV) unless rescinded, each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. on the third Business
Day after the date of delivery of such notice to such Lenders (or such later
date specified therein) (the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the Borrower Offer of Specified
Discount Prepayment.

 

61



--------------------------------------------------------------------------------

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (the consent of such Company
Party and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date, (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date and (IV) the Administrative Agent (to the
extent that the Administrative Agent is not also acting as Auction Agent
hereunder) of the Discounted Prepayment Effective Date, confirmation of the
aggregate principal amount, tranche and Type of Term Loans to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J)
below).

(C) (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $2,500,000 and whole increments of $500,000 in
excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Discount Range Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the third Business Day after the
date of delivery of such notice to such Lenders (or such later date specified
therein) (the “Discount Range Prepayment Response Date”). Each Term Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable tranche or tranches and the maximum aggregate
principal amount and tranches of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose

 

62



--------------------------------------------------------------------------------

Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration, and (V) the Administrative Agent (to the extent that the
Administrative Agent is not also acting as Auction Agent hereunder) of the
Discounted Prepayment Effective Date, the Applicable Discount, confirmation of
the aggregate principal amount, tranche and Type of Term Loans to be prepaid at
the Applicable Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the relevant Company Party and
Term Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to the Company Party shall be
due and payable by such Company Party on the Discounted Prepayment Effective
Date in accordance with Section 2.05(a)(v)(F) below (subject to
Section 2.05(a)(v)(J) below).

 

63



--------------------------------------------------------------------------------

(D) (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Solicited Discounted Prepayment Notice (or such later notice
specified therein); provided that (I) any such solicitation shall be extended,
at the sole discretion of such Company Party, to (x) each Term Lender and/or
(y) each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $2,500,000 and whole increments of
$500,000 in excess thereof and (IV) unless rescinded, each such solicitation by
a Company Party shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Solicited Discounted Prepayment Notice
and a form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m. on the third Business Day after the date of delivery of such notice to
such Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date and (z) specify both a discount
to par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Term Lender
is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
fifth Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this clause (2) (the “Acceptance Date”), the Company
Party shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within five Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Company Party at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term

 

64



--------------------------------------------------------------------------------

Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term Loans pursuant to this
Section 2.05(a)(v)(D) to each Qualifying Lender in the aggregate principal
amount and of the tranches specified in such Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders whose Offered Discount is greater than
or equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro rata
among the Identified Qualifying Lenders in accordance with the Offered Amount of
each such Identified Qualifying Lender and the Auction Agent (with the consent
of such Company Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) will calculate such proration (the
“Solicited Discount Proration”). On or prior to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (I) the relevant
Company Party of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error and (V) the
Administrative Agent (to the extent that the Administrative Agent is not also
acting as Auction Agent hereunder) of the Discounted Prepayment Effective Date,
the Acceptable Discount and the Acceptable Prepayment Amount of all Term Loans
and the tranches to be prepaid at the Applicable Discount on such date. The
payment amount specified in such notice to such Company Party shall be due and
payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J)
below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with
Sections 2.05(a)(v)(B) through 2.05(a)(v)(D) above, a Company Party shall prepay
such Term Loans on the Discounted Prepayment Effective Date. The relevant
Company Party shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 11:00 a.m. on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans being prepaid
on a pro rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the

 

65



--------------------------------------------------------------------------------

Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. In
connection with each prepayment pursuant to this Section 2.05(a)(v), each Lender
participating in any prepayment described in this
Section 2.05(a)(v) acknowledges and agrees that in connection therewith, (1) the
Borrower or any Company Party then may have, and later may come into possession
of, information regarding the Borrower and its affiliates not known to such
Lender and that may be material to a decision by such Lender to participate in
such prepayment (including Material Non-Public Information) (“Excluded
Information”), (2) such Lender has independently and, without reliance on the
Borrower, any of its Subsidiaries, the Administrative Agent or any of their
respective Affiliates, has made its own analysis and determination to
participate in such prepayment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (3) none of the Borrower, Company Parties or any of
their respective Affiliates shall be required to make any representation that it
is not in possession of Excluded Information and all parties to the relevant
transaction shall render customary “big boy” disclaimer letters, and (4) none of
the Borrower, the Restricted Subsidiaries, the Administrative Agent or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower, the Restricted Subsidiaries, the
Administrative Agent and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) [Reserved].

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory. (i) [Reserved].

(ii) If (1) the Borrower or any Restricted Subsidiary Disposes of any property
or assets (excluding any Disposition of any property or assets permitted by
Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (j) (solely to the extent
the aggregate Net Proceeds of such Dispositions do not exceed $5,000,000 in any
fiscal year), (l), (m) (except as set forth in the proviso thereof and except to
the extent such property is subject to a Mortgage), (n), (o), (p), (q), (r), and
(t)), or (2) any Casualty Event occurs, which, in the case of either clauses
(1) or (2) of this Section 2.05(b)(ii), results in the realization or receipt by
the Borrower or such Restricted Subsidiary of Net Proceeds, subject to
Section 2.05(b)(v), the

 

66



--------------------------------------------------------------------------------

Borrower shall cause to be prepaid on or prior to the date which is 10 Business
Days after the date of the realization or receipt by the Borrower or any
Restricted Subsidiary of such Net Proceeds, an aggregate principal amount of
Term A3 Loans in an amount equal to (x) 100% of all such Net Proceeds if the
Consolidated Total Net Leverage Ratio immediately prior to such receipt
(determined on a Pro Forma Basis in accordance with Section 1.08) is greater
than 4.75:1.00, (y) 50% if the Consolidated Total Net Leverage Ratio immediately
prior to such receipt (determined on a Pro Forma Basis in accordance with
Section 1.08) is less than or equal to 4.75:1.00 and greater than 4.00:1.00 and
(z) 0% if the Consolidated Total Net Leverage Ratio immediately prior to such
receipt (determined on a Pro Forma Basis in accordance with Section 1.08) is
less than or equal to 4.00:1.00; provided that if at the time that any such
prepayment would be required, the Borrower is required to offer to repurchase
Indebtedness under the Existing Senior Secured Facility, Permitted First
Priority Refinancing Debt or first lien Incremental Equivalent Debt, and the
Permitted Refinancing of any such Indebtedness, in each case pursuant to the
terms of the documentation governing such Indebtedness with the net proceeds of
such Disposition or Casualty Event (such Indebtedness under the Existing Senior
Secured Facility, Permitted First Priority Refinancing Debt or first lien
Incremental Equivalent Debt (or the Permitted Refinancing of any such
Indebtedness) required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term A3 Loans and Other Applicable Indebtedness at such time; provided that
the portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such net proceeds shall be allocated to the Term A3 Loans in
accordance with the terms hereof) to the prepayment of the Term A3 Loans and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term A3 Loans that would have otherwise been required pursuant
to this Section 2.05(b)(ii) shall be reduced accordingly; provided, further,
that to the extent the holders of Other Applicable Indebtedness decline to have
such indebtedness repurchased or prepaid, the declined amount may be retained by
the Borrower.

(iii) If the Borrower or any Restricted Subsidiary incur or issue any
Indebtedness after the Closing Date not permitted to be incurred or issued
pursuant to Section 7.03, the Borrower shall cause to be prepaid an aggregate
principal amount of Term A3 Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

(iv) To the extent any event occurs resulting in a mandatory prepayment under
this Section 2.05(b) which event also results in a mandatory prepayment under
the Existing Senior Secured Facility, the proceeds to be prepaid shall be
applied ratably in all respects between the Term A3 Loans and the Existing
Senior Secured Facility, based on the outstanding principal balance under this
Agreement and the Existing Senior Secured Facility Documents.

(v) Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) with
respect to each prepayment pursuant to clauses (i), (ii) and (iii) of this
Section 2.05(b) shall be applied as directed by the Borrower (and absent such
direction, to the scheduled installments of principal thereof following the date
of such prepayment in direct order of maturity); and (B) each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata Shares
of such prepayment.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term A3 Loans required to be made by the Borrower
pursuant to clauses (i), and (ii), (iii) of this Section 2.05(b) no later than
1:00 p.m.at least two Business Days prior to the date of such prepayment. Each
such notice shall specify the date of such prepayment and provide a reasonably

 

67



--------------------------------------------------------------------------------

detailed calculation of the aggregate amount of such prepayment to be made by
the Borrower. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(vii) Notwithstanding anything in this Section 2.05(b) to the contrary, any
Lender may elect, by notice to the Administrative Agent no later than 1:00
p.m.at least one Business Day prior to the required prepayment date, to decline
all or any portion of any mandatory prepayment of its Term A3 Loans pursuant to
this Section 2.05(b), in which case the aggregate amount of the prepayment that
would have been applied to prepay Term Loans but was so declined shall be
retained by the Borrower. To the extent any Lender fails to notify the
Administrative Agent within the timeframe set forth above, it shall be deemed to
have accepted the mandatory prepayment.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Section 2.06 Termination or Reduction of Commitments.

(a) [Reserved].

(b) Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date.

(c) [Reserved].

Section 2.07 Repayment of Loans.

(a) Term Loans. (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
the first full quarter after the Closing Date, an aggregate principal amount
equal to 0.25% of the original principal amount of all Initial Term Loans
(which, for the avoidance of doubt, shall be based on the aggregate principal
amount of Initial Term Loans made on the Closing Date) (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05 or Section 10.07 to the extent such
Indebtedness is cancelled) and (B) on the Maturity Date for the Initial Term
Loans, the aggregate principal amount of all Initial Term Loans outstanding on
such date; (ii) the amount of any such payment set forth in clause (i) above
shall be adjusted to account for the addition of any Incremental Term Loans,
Extended Term Loans or Refinancing Term Loans to contemplate (A) the reduction
in the aggregate principal amount of any Term Loans that were paid down in
connection with the incurrence of such Refinancing Term Loans, Incremental Term
Loans or Extended Term Loans, and (B) any increase to payments to the extent and
as required pursuant to the terms of any applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurocurrency Rate, for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date

 

68



--------------------------------------------------------------------------------

at a rate per annum equal to the Base Rate plus the Applicable Rate; and
(iii) each of the Term A1 Loan and Term A2 Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Applicable Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by the Borrower hereunder at a
fluctuating or fixed interest rate per annum, as applicable, at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws; provided
that no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon written demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees.

(a) Administrative Agent Fee Letter. The Borrower shall pay to the
Administrative Agent, such fees as shall have been separately agreed upon in the
Administrative Agent Fee Letter, at the times and in the matter set forth in the
Administrative Agent Fee Letter.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(c) Make-Whole and Prepayment Premium. In connection with any voluntary
prepayment of Term Loans that is consummated in respect of all or any portion of
the Term Loans (including if such payment is made in respect of a Change of
Control) (i) prior to the Make-Whole End Date, the Borrower shall pay to each
Term Lender a fee in an amount equal to the Make-Whole Amount, or (ii) after the
Make-Whole End Date but on or prior to the Prepayment Premium Date, the Borrower
shall pay to each Term Lender a fee in an amount equal to one half of the amount
of interest that would otherwise accrue between the date of such prepayment and
the Prepayment Premium Date on the Term Loans of such Term Lender subject to
such voluntary prepayment. For the avoidance of doubt, no make-whole or
prepayment premium shall be payable in connection with a mandatory prepayment
made pursuant to Section 2.05(b)(ii).

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (where the Base Rate is
determined by the Prime Rate) shall be made on the basis of a year of 365 days,
or 366 days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

69



--------------------------------------------------------------------------------

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender, the Borrower shall execute and deliver to
such Lender a Note payable to such Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) [Reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) , and by each Lender in its account or accounts
pursuant to Sections 2.11(a) , shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents. In the event of any conflict between the accounts and
records maintained by ay Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense (other than Payment in Full), recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
1:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 1:00 p.m. may, in Administrative Agent’s sole
discretion, in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of the Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

70



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A written notice (including documentation reasonably supporting such request) of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

71



--------------------------------------------------------------------------------

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of the Outstanding
Amount of all Loans outstanding at such time in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h) Amounts to be applied to the prepayment of Term A3 Loans shall be applied,
as applicable, first to reduce outstanding Base Rate Loans. Any amounts
remaining after each such application shall be applied to prepay Eurocurrency
Rate Loans.

Section 2.13 Sharing of Payments.

If, other than as provided elsewhere herein, any Lender shall obtain payment in
respect of any principal or interest on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of any principal or
interest on such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

72



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans in connection with an Extension that is permitted under Section 2.16
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension (i) shall constitute a
payment or prepayment of any Term Loans, as applicable, for purposes of this
Section 2.13 or (ii) shall reduce the amount of any scheduled amortization
payment due under Section 2.07(a), except that the amount of any scheduled
amortization payment due to a Lender of Extended Term Loans may be reduced to
the extent provided pursuant to the express terms of the respective Extension
Offer) without giving rise to any violation of this Section 2.13 or any other
provision of this Agreement. Furthermore, the Borrower may take all actions
contemplated by Section 2.16 in connection with any Extension (including
modifying pricing, amortization and repayments or prepayments), and in each case
such actions shall be permitted, and the differing payments contemplated therein
shall be permitted without giving rise to any violation of this Section 2.13 or
any other provision of this Agreement.

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Request”), request (i) one or more new term loan commitments which may be under
one or more Term Facilities under which Term Loans are outstanding (a “Term Loan
Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the “Incremental Term Commitments” and/or the “Incremental
Commitments”), whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders.

(b) Incremental Loans. Any Incremental Term Loans made on an Incremental
Facility Closing Date shall be designated a separate Class of Incremental Term
Loans, as applicable, for all purposes of this Agreement. On any Incremental
Facility Closing Date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase), subject to the satisfaction
(or waiver) of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan” and/or an “Incremental Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.

(c) Incremental Request. Each Incremental Request from the Borrower pursuant to
this Section 2.14 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans. Incremental Term Loans may be made, by any
existing Lender (but each existing Lender will not have an obligation to make
any Incremental Commitment, nor will the Borrower have any obligation to
approach any existing lenders to provide any Incremental Commitment) or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”) (each such existing
Lender or Additional Lender providing such, an “Incremental Term Lender,” and/or
the “Incremental Lenders”); provided that (i) the Administrative Agent shall
have consented (not to be unreasonably withheld, conditioned or delayed) to such
Lender’s or Additional Lender’s making such Incremental Term Loans to the extent
such consent, if any, would be required under Section 10.07(b) for an assignment
of Loans to such Lender or Additional Lender and (ii) Equity Investors and
Affiliates thereof may not provide Incremental Term Commitments.

 

73



--------------------------------------------------------------------------------

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date of such Incremental Amendment (the “Incremental
Facility Closing Date”) of each of the following conditions:

(i) no Event of Default shall exist after giving effect to such Incremental
Commitments;

(ii) The representations and warranties of each Loan Party set forth in Article
V and in each other Loan Document shall be true and correct in all material
respects (or, to the extent qualified by materiality, in all respects) on the
Incremental Facility Closing Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in
material respects as of such earlier date;

(iii) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $15,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $15,000,000 if such amount
represents all remaining availability under the limit set forth in clause
(iv) below); and

(iv) the aggregate amount of the Incremental Term Loans shall not exceed (A) an
amount equal to $150,000,000, plus (B) an additional amount so long as (i) if
such Indebtedness is secured on a pari passu basis with the Term Loans, the
Borrower’s Consolidated Secured Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.08) is not greater than 3.75:1.00 as of the
last day of the most recently ended period of four fiscal quarters of the
Borrower for which financial statements have been delivered to the Lenders
pursuant to Section 6.01(a) or (b), (ii) if such Indebtedness is secured on a
junior basis with the Term Loans, the Borrower’s Consolidated Total Net Leverage
Ratio (determined on a Pro Forma Basis in accordance with Section 1.08) is not
greater than 6.50:1.00 as of the last day of the most recently ended Test Period
and (iii) if such Indebtedness is unsecured, the Borrower’s Interest Coverage
Ratio (determined on a Pro Forma Basis in accordance with Section 1.08) is not
less than 2.00:1.00 as of the last day of the most recently ended Test
Period, plus (C) the amount of (i) all voluntary prepayments of Initial Term
Loans and any other pari passu secured Indebtedness permitted under this
Agreement (except to the extent funded with the proceeds of any long-term
Indebtedness or the Cure Amount) and (ii) all commitment reductions pursuant to
Section 2.06, plus (D) if the proceeds of such Incremental Loans are,
substantially concurrently with the receipt thereof, to be used by the Borrowers
or any Restricted Subsidiary to finance, in whole or in part, a Permitted
Acquisition (including, without limitation, for the purpose of (I) providing
financing for a previously consummated Permitted Acquisition to the extent not
originally consummated with the proceeds of Indebtedness or (II) refinancing
Revolving Credit Loans under (and as defined in) the Existing Senior Secured
Facility previously applied to consummate such Permitted Acquisition, in each
case, within 3 months from the date of the consummation of such Permitted
Acquisition), an additional amount so long as (x) such Indebtedness is secured
on a pari passu basis with the Term Loans and (y) the Borrower’s Consolidated
First Lien Net Leverage Ratio (determined on a Pro Forma Basis in accordance
with Section 1.08) is not greater than 4.50:1.00 as of the last day of the most
recently ended period of four fiscal quarters of the Borrower for which
financial statements have been delivered to the Lenders pursuant to
Section 6.01(a) or (b), (the amount pursuant to immediately preceding clauses
(A), (B), (C) and (D), the “Incremental Amount”). The Incremental Amount shall
be determined on the applicable Incremental Facility Closing Date, after giving
effect to any such incurrence of debt on a Pro Forma Basis, and, in each case,
(1) [reserved], (2) excluding the cash proceeds of any such Incremental Term
Loans for the purposes of netting and (3) shall be reduced by the amount of the
then outstanding principal amount of any Incremental Equivalent Debt; provided
that to the extent the proceeds thereof are used to repay Indebtedness or to
consummate an acquisition or investment, pro forma effect shall be given to such
repayment of Indebtedness and the consummation of such acquisition or
investment, as applicable; provided further, that when calculating the
Incremental Amount (x) the Borrower may reclassify any

 

74



--------------------------------------------------------------------------------

Incremental Loans incurred pursuant to preceding clause (A) as being incurred
pursuant to preceding clause (B) and (y) in the case of any Incremental Loans
incurred concurrently pursuant to both preceding clauses (A) and (B), for the
purpose of calculating the Consolidated Secured Net Leverage Ratio and the
Consolidated Total Net Leverage Ratio (as applicable) pursuant to clause (B),
the amount of Incremental Loans incurred pursuant to clause (A) shall not be
included in such calculation; provided further, that if the proceeds of such
Incremental Loans are, substantially concurrently with the receipt thereof, to
be used by the Borrowers or any Restricted Subsidiary to finance, in whole or in
part, a Permitted Acquisition, then (x) the only representations and warranties
that will be required to be true and correct in all material respects as of the
applicable Incremental Facility Closing Date shall be (A) the Specified
Representations and (B) such of the representations and warranties made by or on
behalf of the applicable acquired company or business in the applicable
acquisition agreement as are material to the interests of the Lenders, but only
to the extent that the Borrowers or any other Subsidiary has the right to
terminate the obligations of the Borrowers or such other Subsidiary under such
acquisition agreement or not consummate such acquisition as a result of a breach
of such representations or warranties in such acquisition agreement, and (y) in
lieu of the requirements of clause (ii), at the time of and immediately after
such effectiveness, no payment or bankruptcy default or event of default shall
have occurred or be continuing or would result from the incurrence of such
Incremental Loan.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments of any Class, except as otherwise
set forth herein, shall be as agreed between the Borrower and the applicable
Incremental Lenders or lenders providing such Incremental Commitments. In any
event:

(i) The Incremental Term Loans (except as otherwise specified in this clause
(i)):

(A) shall be guaranteed by the Guarantors and shall rank pari passu or junior in
right of payment and of security with the Term Loans;

(B) shall not at any time be guaranteed by any Subsidiaries other than the
Subsidiaries that are Guarantors nor be secured by a Lien on any property or
asset that does not secure the Facilities;

(C) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans;

(D) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term Loans;

(E) shall have an Applicable Rate, and subject to clauses (e)(i)(C) and
(e)(i)(D) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders or lenders providing such
Incremental Commitments;

(F) shall participate on a pro rata basis in any voluntary or mandatory
prepayments of Term Loans hereunder; provided that, unless otherwise agreed
between the Incremental Lenders and the Borrower, the payment of the fee
referred to in Section 2.09(d) shall not apply to any voluntary or mandatory
prepayments of Incremental Term Loans; and

(G) the other terms of any Incremental Term Loans that are not substantially
identical to the then existing Term Loans (other than pursuant to clauses
(A) through (F) above) shall either, (i) at the option of the Borrower,
(x) reflect market terms and conditions (taken as a whole) at the time of
incurrence of the Incremental Term Loans (as determined in reasonable good faith
by the Borrower); provided, that if any financial maintenance covenant is
applicable to the

 

75



--------------------------------------------------------------------------------

Incremental Term Loans, such provisions shall also be applicable to then
existing Term Loans (except to the extent that such financial maintenance
covenant applies only to periods after the latest final scheduled maturity of
the then existing Term Loans) or (y) not be materially more restrictive to the
Borrower when taken as a whole (as determined in reasonable good faith by the
Borrower), than the terms of the Initial Term Loans (except in respect of
covenants or other provisions applicable only to periods after the latest final
scheduled maturity date of the then existing Term Loans or (ii) if neither
clause (x) or (y) in preceding clause (i) can be satisfied, as shall be
reasonably acceptable to the Administrative Agent (except for covenants or other
provisions applicable only to periods after the Maturity Date of the Initial
Term Loans existing at the time of incurrence of such Incremental Term Loans).

(ii) [reserved].:

(iii) subject to Section 2.14(e)(i)(C), the amortization schedule applicable to
any Incremental Loans and the All-In-Yield applicable to the Incremental Term
Loans of each Class, shall be determined by the Borrower and the applicable
Incremental Lenders and shall be set forth in each applicable Incremental
Amendment and in the definitive documentation governing such Indebtedness;
provided, however, that to the extent any Incremental Loans are secured on a
pari passu basis in right of security with the Term Loans, the weighted All-In
Yield applicable to any Incremental Term Loans shall not be greater than the
applicable weighted All-In Yield payable pursuant to the terms of this Agreement
as amended through the date of such calculation calculated with respect to all
Term Loans as one Class of Term Loans, plus 50 basis points per annum unless the
interest rate (together with, as provided in the proviso below, the Eurocurrency
or Base Rate floor) with respect to the relevant Term Loans is increased so as
to cause the then applicable weighted All-In Yield under this Agreement
calculated with respect to all outstanding Term Loans as one Class of Term Loans
to equal the weighted All-In Yield then applicable to the Incremental Term Loans
minus 50 basis points; provided if such Incremental Term Loan includes a
Eurocurrency floor greater than 1.00% per annum, such differential between the
Eurocurrency or Base Rate floors shall be equated to the applicable All-In Yield
for purposes of determining whether an increase to the interest rate margin
under the Terms Loans shall be required, but only to the extent an increase in
the Eurocurrency or Base Rate floor in the Term Loans would cause an increase in
the interest rate then in effect thereunder, and in such case, the Eurocurrency
or Base Rate floor (but not the interest rate margin) applicable to the Term
Loans shall be increased to the extent of such differential between the
Eurocurrency or Base Rate floors.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans
shall become Commitments, under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans as determined by the Borrower and the Lenders
providing such Incremental Term Loans. No Lender shall be obligated to provide
any Incremental Term Loans, unless it so agrees. To the extent reasonably
requested by the Administrative Agent, the Administrative Agent shall have
received legal opinions, board resolutions, officers’ certificates, solvency
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and the Mexican
Collateral Agent, as applicable). Notwithstanding anything herein to the
contrary, any Incremental Term Loans that are not secured on pari passu basis on
the Collateral as the Obligations shall be documented in a separate agreement
and not under this Agreement.

 

76



--------------------------------------------------------------------------------

(g) [Reserved].

(h) In lieu of adding Incremental Loans, any part of the Incremental Amount then
permitted to be incurred by the Borrower through an Incremental Loans pursuant
to this Section 2.14 may instead be utilized at any time through the issuance or
incurrence of Incremental Equivalent Debt by the Borrower.

(i) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this
Section 2.15(a) will be deemed to include any then outstanding Refinancing Term
Loans and Incremental Term Loans), in the form of Refinancing Term Loans or
Refinancing Term Commitments pursuant to a Refinancing Amendment; provided that
notwithstanding anything to the contrary in this Section 2.15 or otherwise,
(1) the borrowing and repayment.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with Section 10.01) on the date thereof of
each of the conditions set forth in Section 4.02 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and the Mexican Collateral Agent, as applicable, and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $50,000,000 and (y) an integral multiple of $25,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

(e) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

 

77



--------------------------------------------------------------------------------

Section 2.16 Extension of Term Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) (including any scheduled amortization) with respect to all or a portion
of any principal amount of such Term Loans (any such Term Loans which have been
so amended, “Extended Term Loans”) and to provide for other terms consistent
with this Section 2.16. In order to establish any Extended Term Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing Term
Loan Tranche) (each, a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall (x) be identical
as offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Term Loan Tranche and (y) (except as to interest
rates, fees, amortization, final maturity date, “AHYDO” payments, optional
prepayments and redemptions, premium, required prepayment dates, participation
in prepayments, which shall be determined by the Borrower and the Extending Term
Lenders and set forth in the relevant Term Loan Extension Request), be
substantially identical to, or (taken as a whole) no more favorable to the
Extending Term Lenders than those applicable to the Existing Term Loan Tranche
subject to such Term Loan Extension Request (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date) (as
determined in reasonable good faith by the Borrower), including: (i) all or any
of the scheduled amortization payments of principal of the Extended Term Loans
may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Term Loans hereunder (including Refinancing Term
Loans and Extended Term Loans) which have more than five different Maturity
Dates; (ii) the All-In Yield, pricing, optional prepayments and redemptions and
“AHYDO” payments with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, OID or otherwise) may be different than the
All-In Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (iv) Extended Term Loans may have call protection as
may be agreed by the Borrower and the Lenders thereof; provided that no Extended
Term Loans may be optionally or mandatorily prepaid prior to the date on which
all Term Loans with an earlier final stated maturity (including Term Loans under
the Existing Term Loan Tranche from which they were amended) are repaid in full,
unless such optional or mandatory prepayment is accompanied by a pro rata
optional prepayment of such other Term Loans; provided, further, that (A) no
Event of Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any other Term Loans hereunder, (C) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of the applicable Existing Term Loan Tranche, (D) any such Extended
Term Loans (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect), (E) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing, and (F) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”)

 

78



--------------------------------------------------------------------------------

of Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche (in which case scheduled amortization with
respect thereto shall be proportionately increased). Each Term Loan Extension
Series of Extended Term Loans incurred under this Section 2.16 shall be in an
aggregate principal amount that is not less than $15,000,000 (or, if less, the
entire principal amount of the Indebtedness being extended pursuant to this
Section 2.16(a)).

(b) [Reserved].

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche are requested to respond (or such shorter period as
agreed by the Administrative Agent), and shall agree to such procedures, if any,
as may be established by, or acceptable to, the Administrative Agent and the
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.16. Subject to Section 3.07, no Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans pursuant to any Extension Request. Any Lender holding a
Loan under an Existing Term Loan Tranche (each, an “Extending Term Lender”)
wishing to have all or a portion of its Term Loans under the Existing Term Loan
Tranche subject to such Extension Request amended into Extended Term Loans shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche which it has elected to request be amended
into Extended Term Loans (subject to any minimum denomination requirements
imposed by the Administrative Agent). In the event that the aggregate principal
amount of Term Loans under the Existing Term Loan Tranche in respect of which
applicable Term Lenders shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans requested to be extended pursuant to
the Extension Request, Term Loans subject to Extension Elections shall be
amended to Extended Term Loans on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Term Lender providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.16(a) or 2.16(b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction (or waiver in accordance with Section 10.01
hereof) on the date thereof of each of the conditions set forth in Section 4.02
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and the Mexican Collateral Agent, as applicable, and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans are provided with the benefit of the applicable
Loan Documents. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant

 

79



--------------------------------------------------------------------------------

to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.07 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section 2.07), (iii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iv) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the fourth to last paragraph of Section 10.01
(without the consent of the Required Lenders called for therein) and (v) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.16, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

(e) No Prepayment. No conversion or extension of Loans or Commitments pursuant
to any Extension Amendment in accordance with this Section 2.16 shall constitute
a voluntary or mandatory prepayment for purposes of this Agreement. This
Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders, as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default has occurred and is continuing,
to the payment of any amounts owing to the Borrower(s) as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower(s)
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

80



--------------------------------------------------------------------------------

(iii) [Reserved].

(iv) [Reserved].

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Share, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower(s)
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower or Guarantor to or for the account of any Recipient
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by Law. If any applicable Withholding Agent
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to any Recipient (as determined in the good
faith discretion of the Withholding Agent), (i) if the Tax in question is an
Indemnified Tax, the sum payable by the Borrower or Guarantor shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Recipient receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Withholding Agent shall make such
deductions, (iii) the applicable Withholding Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws and (iv) within 30 days of the date of such payment (or as
soon as practicable if receipts or evidence are not available within 30 days),
if the Borrower or Guarantor, as the case may be, is the applicable Withholding
Agent, it shall deliver to the Administrative Agent a copy of a receipt
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower and each Guarantor agrees to indemnify each Recipient for
(i) the full amount of Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient and (ii) any reasonable and documented expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority; provided that any
Recipient

 

81



--------------------------------------------------------------------------------

seeking indemnification pursuant to this Section 3.01(c) provides the Borrower
(with a copy to the Administrative Agent if a Lender is seeking such
indemnification) with (x) a certificate as to the amount of such payment or
liability prepared in good faith. Any such certificate shall be conclusive
absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent (and any
Agent, if applicable), within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or Guarantor has not already indemnified the Administrative Agent (or
any Agent, if applicable) for such Indemnified Taxes and without limiting the
obligation of the Borrower and each Guarantor to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.07(e) relating to the maintenance of a Participant Register and
(iii) any Taxes excluded from the definition of Indemnified Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent (or any Agent, if applicable) in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(e) Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender or Agent under the
Loan Documents. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so. Notwithstanding any other provision of this Section 3.01(e), a Lender or
an Agent shall not be required to complete, execute or submit any form pursuant
to this Section 3.01(e) if in the Lender’s or Agent’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Without limiting the generality of the
foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from federal backup withholding.

 

82



--------------------------------------------------------------------------------

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable (or
any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit G hereto (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable (or any successor forms), or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or has sold a participation), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or
any other required information from each beneficial owner, as applicable
(provided that, if one or more beneficial owners are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Lender on behalf of such beneficial owner).

(iii) Each Agent that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
Each Agent that is not a United States person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Borrower and the Administrative Agent two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8ECI with respect to fees received on its own behalf and such forms as
are required by Section 9.13.

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FACTA”
shall include any amendments made to FACTA after the date of this Agreement.

(g) Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the reasonable determination of such Lender, result in any unreimbursed
cost or expense or be otherwise materially disadvantageous to such Lender.

 

83



--------------------------------------------------------------------------------

(h) If any Lender or Agent, determines in its sole discretion exercised in good
faith, that it has received a refund in respect of any Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
such Loan Party pursuant to this Section 3.01 with respect to the Indemnified
Taxes giving rise to such refund), net of all reasonable, documented out of
pocket expenses (including any Taxes) of the Lender or such Agent, as the case
may be, and without interest (other than interest paid by the relevant taxing
authority with respect to such refund net of any Taxes payable by any Lender or
Agent on such interest); provided that the Loan Parties, upon the request of the
Lender or Agent, as the case may be, agree promptly to return such refund (plus
any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority to the extent such Lender or Agent as
the case may be, provides the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority. Notwithstanding anything to the contrary in this
paragraph (i), in no event will the Agent or Lender be required to pay any
amount to a Loan Party pursuant to this paragraph (i) the payment of which would
place such Agent or Lender in a less favorable net after-Tax position than the
Agent or Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 3.01 shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrower or any other
person.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, in each
case after the Closing Date then, on written notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
promptly following written demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

84



--------------------------------------------------------------------------------

Section 3.03 Inability to Determine Rates.

(a) If, prior to the commencement of any Interest Period for a Eurocurrency Rate
Loan:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as
applicable, for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (x) any Conversion or Continuation Notice that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate
Loan shall be ineffective, and (y) if any Committed Loan Notice requests a
Eurocurrency Rate Loan, such Borrowing shall be made as a Base Rate Loan;
provided that if the circumstances giving rise to such notice affect only one
Type of Loans, then the other Type of Loans shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor or the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then, promptly after such
determination, the Administrative Agent shall notify the Borrower and the
Lenders in writing. The Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Eurocurrency Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate).

(c) Notwithstanding anything to the contrary in Section 10.01, an amendment
pursuant to Section 3.03(b) shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date the
Administrative Agent posts or distributes a copy of such proposed amendment to
the Lenders, a written notice from the Required Lenders of each Class stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with Section 3.03(b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of
Section 3.03(b), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Conversion
or Continuation Notice that requests the conversion of any Eurocurrency Rate
Loan to, or continuation of any Loans as a Eurodollar Rate Loan shall be
ineffective and (y) if any Borrowing Request requests a Eurodollar Rate Loan,
such Borrowing shall be made as a Base Rate Loan; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

 

85



--------------------------------------------------------------------------------

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans or a reduction in the amount received or receivable
by such Lender in connection with any of the foregoing (excluding for purposes
of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) (A) Indemnified Taxes indemnified pursuant to Section 3.01,
(B) any Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes, or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurocurrency
Rate Loan (or of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within 15 Business Days after written demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction. Notwithstanding anything herein to the
contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued.

(b) If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time promptly following written
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within 15 Business Days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 15 Business Days’ prior
written notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice 15 Business
Days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable 15 Business Days from receipt of such notice.

 

86



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage; provided, further, that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).

(f) Amounts shall only be payable by the Borrower to the applicable Lender under
this Section 3.04 so long as it is such Lender’s general policy or practice to
demand compensation in similar circumstances under comparable provisions of
other financing agreements.

Section 3.05 Funding Losses.

Promptly following written demand of any Lender (with a copy to the
Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (excluding loss of anticipated profits) actually incurred by it
as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable and customary averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred if such Lender notifies the Borrower of the event that
gives rise to such claim more than 180 days after such event; provided, that if
the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to

 

87



--------------------------------------------------------------------------------

such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loan, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or 3.04 or requires the Borrower to pay additional amounts as a result thereof,
(ii) any Lender becomes a Defaulting Lender, (iii) any Lender becomes a
Non-Consenting Lender, then the Borrower may, on five Business Days’ prior
written notice to the Administrative Agent and such Lender, (x) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (so long as the assignment fee is paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement (in respect of any applicable Facility only in the case of
clause (i) or, with respect to a vote of directly and adversely affected Lenders
(“Affected Class”), clause (iii)) to one or more Eligible Assignees or (iv) any
Lender refuses to make an Extension Election pursuant to Section 2.16; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender or other such Person; provided,
further,

 

88



--------------------------------------------------------------------------------

that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment of such Lender, and in the case
of a Lender, repay all Obligations of the Borrower due and owing (including the
amount of all accrued interest and fees in respect thereof) to such Lender
relating to the Loans and participations held by such Lender as of such
termination date; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders after giving effect hereto) to cause the adoption of
the applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable facility only in the case of
clause (i) or, with respect to an Affected Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans, and (ii) deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans, Commitments and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such Assignment and Assumption and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five Business Days of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Lender, then such
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Lender. In connection with the
replacement of any Lender pursuant to Section 3.07(a) above, the Borrower shall
pay to such Lender such amounts as may be required pursuant to Section 3.05 and
Section 3.07(d).

(c) [Reserved].

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or an Affected
Class and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all of an Affected Class, the Required Class Lenders) have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

89



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction (or waiver in accordance with
Section 10.01) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
original, pdf or facsimile copies or delivered by other electronic method unless
otherwise specified, each properly executed by a Responsible Officer, or to the
extent required, two Responsible Officers authorized to represent the Loan Party
jointly, of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) a Note executed by the Borrower in favor of each Lender at least two
Business Days in advance of the Closing Date;

(iv) a copy of the Organization Documents in relation to each Loan Party;

(v) each Collateral Document (including the documents and instruments necessary
to satisfy the Collateral and Guarantee Requirement) listed on Schedule
4.01(a)(v) duly executed by each party thereto, together with:

(A) proper financing statements (Form UCC-1 or the equivalent) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Collateral Documents listed on Schedule 4.01(a)(v);

(B) evidence that all other actions, recordings and filings of or with respect
to the Collateral Documents listed on Schedule 4.01(a)(v) that the
Administrative Agent or the Mexican Collateral Agent, as applicable, may
reasonably request in order to perfect and protect the Liens created thereby
shall be taken, completed or otherwise provided for immediately (but no later
than five (5) Business Days in the case of the filing for registration of the
Mexican Mortgage before the relevant public registries) upon the satisfaction of
all other conditions precedent set forth in this Section 4.01(a) in a manner
reasonably satisfactory to the Administrative Agent or the Mexican Collateral
Agent, as applicable, (including receipt of customary lien searches) to the
extent required by the applicable Collateral Document and consistent with the
Agreed Security Principles; and

(C) executed counterparts of the Existing Facility Intercreditor Agreement and
the standstill side letter, each in form and substance satisfactory to Lenders,
Administrative Agent and Mexican Collateral Agent;

(vi) such certificates of good standing (to the extent such concept exists in
the relevant jurisdiction) from the applicable secretary of state of the state
(or equivalent office in each relevant jurisdiction) of organization of each
Loan Party, (certificates of) resolutions or other corporate or limited
liability company action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party, and resolutions of the supervisory
board, members or shareholders of each Loan Party (in each case, as appropriate
or applicable in the relevant jurisdiction) as the Administrative Agent may

 

90



--------------------------------------------------------------------------------

reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(vii) if applicable, a copy of the unconditional and positive advice of the
works council of each Loan Party incorporated under the laws of the Netherlands;

(viii) a customary opinion from (1) Hogan Lovells US LLP, New York counsel to
the Loan Parties (including, among other things, non-contravention with the
Existing Senior Secured Facility) and (2) NautaDutilh New York P.C., Dutch
counsel to the Loan Parties and (3) Cannizzo, Ortiz y Asociados S.C., Mexican
counsel to the Loan Parties;

(ix) a solvency certificate from a Responsible Officer of the Borrower
(immediately after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit D-2;

(x) a certificate from a Responsible Officer of the Borrower certifying as of
the Closing Date as to the matters set forth in Section 4.01(c), 4.02(a) and
4.02(b); and

(xi) an original copy (testimonio) of the public deed containing an irrevocable
special power of attorney for lawsuits and collections (pleitos y cobranzas)
granted by each Guarantor incorporated under Mexican law before a Mexican notary
public in favor of the Process Agent and evidence of the acceptance, duly
executed and delivered by such Process Agent, of its appointment as agent for
service of process in respect of any dispute arising from or relating to this
Agreement and the other Loan Documents.

(b) Payment of all fees, expenses and other transaction costs required to be
paid hereunder which have not previously been paid and for which invoices have
been received in advance of the Closing Date, provided, that for the avoidance
of doubt, Borrower shall continue to be responsible for payment of all fees,
expenses and other transaction costs required to be paid hereunder even if
invoices are not received in advance of the Closing Date.

(c) Since December 31, 2019, there shall not have occurred any event, change,
occurrence, circumstance or condition, which either individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect; provided that for purposes of this Section 4.01(c), the effects, events,
occurrences, facts, conditions or changes arising out of, resulting from or in
connection with the COVID-19 pandemic that have occurred, and been disclosed to
the Administrative Agent and the Lenders, prior to the Fourth Amendment
Effective Date (including the closing of the Hotel Real Properties) shall be
disregarded in the determination of a “Material Adverse Effect” under clause
(a) of the definition thereof.

(d) The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing at least 10 days prior
to the Closing Date.

(e) Confirmation that all conditions precedent to the securities purchase
agreement between Lender and Holdings, and its related documents, have been
satisfied.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement

 

91



--------------------------------------------------------------------------------

shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

Section 4.02 Conditions to All Credit Extensions after the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Conversion or Continuation Notice) is subject to satisfaction or waiver
(in accordance with Section 10.01) of the following conditions precedent:

(a) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided
that, any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Conversion or Continuation
Notice) submitted by the Borrower after the Closing Date shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Holdings, the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents and the Lenders on the Closing Date and at
the time of each Credit Extension (to the extent required to be true and correct
for such Credit Extension pursuant to Article IV) that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized,
incorporated or formed (as the case may be), validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, organization
or formation to the extent such concept exists in such jurisdiction, (b) has all
requisite organizational power and authority to, in the case of the Loan
Parties, execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clauses (a) (other than with respect to the Borrower), (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or by which it or any of its property
or assets is bound or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of
Liens) referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

Section 5.03 Governmental Authorization.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, the grant
by any Loan Party of this Agreement or any other Loan Documents, the grant by
any Loan Party of the Liens granted by it pursuant to the Collateral Documents,
the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or the exercise by the Administrative
Agent, the Mexican Collateral Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) approval, consent, exemption,
authorization, or other action by, or notice to, or filing necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties (or release existing Liens) under applicable Law, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect
(except to the extent not required to be obtained, taken, given or made or in
full force and effect pursuant to the Collateral and Guarantee Requirement),
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect and (iv) any public filing with
the SEC in compliance with applicable Law, including United States Federal and
state securities Laws.

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights and by general principles of equity and (ii) the
need for filings and registrations necessary to create or perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The audited consolidated balance sheets and related audited consolidated
statements of operations, stockholders’ equity and cash flows of Holdings and
its Subsidiaries for the fiscal year ended December 31, 2019 provided to the
Administrative Agent present fairly, in all material respects, the financial
condition and results of operations and cash flows of Holdings on a consolidated
basis as of such dates and for such periods in accordance with GAAP.

 

93



--------------------------------------------------------------------------------

(b) Since December 31, 2019, there has been no development, event, circumstance
or change, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; provided that for
purposes of this Section 5.05(b), the effects, events, occurrences, facts,
conditions or changes arising out of, resulting from or in connection with the
COVID-19 pandemic that have occurred, and been disclosed to the Administrative
Agent and the Lenders, prior to the Fourth Amendment Effective Date (including
the closing of the Hotel Real Properties) shall be disregarded in the
determination of a “Material Adverse Effect” under clause (a) of the definition
thereof.

Section 5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary or against any of their properties or revenues that
have a reasonable likelihood of adverse determination and such determination,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

The Borrower and each Restricted Subsidiary has good record title to, or valid
leasehold interests in, or easements or other limited property interests in, all
Real Property necessary in the ordinary conduct of its business, free and clear
of all Liens except (a) minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes, (b) Liens permitted by Section 7.01 and (c) where the failure
to have such title could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. As of the Closing Date, the Borrower
and the other Loan Parties do not own Real Property located in the United
States.

Section 5.08 Environmental Matters.

Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(a) each of the Loan Parties, the Restricted Subsidiaries and their respective
Real Property, properties and operations are and have been in compliance with
all Environmental Laws, which includes obtaining and maintaining all applicable
Environmental Permits required under such Environmental Laws to carry on the
business of the Loan Parties;

(b) (i) none of the Loan Parties or any Restricted Subsidiary has received any
written notice that alleges any of them is in violation of or potentially liable
under any Environmental Laws and (ii) none of the Loan Parties nor any of the
Real Property is the subject of any claims, investigations, liens, demands, or
judicial, administrative or arbitral proceedings pending or, to the knowledge of
the Borrower, threatened in writing, with respect to any liability under any
Environmental Law or to revoke or modify any Environmental Permit held by any of
the Loan Parties or the Restricted Subsidiaries;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan Parties
or the Restricted Subsidiaries, or, to the knowledge of the Borrower, Real
Property formerly owned, operated or leased by any Loan Party or the Restricted
Subsidiaries or arising out of the conduct of the Loan Parties or the Restricted
Subsidiaries that could reasonably be expected to require investigation,
remedial activity or corrective

 

94



--------------------------------------------------------------------------------

action or cleanup or could reasonably be expected to result in the Borrower or
any of its Restricted Subsidiaries incurring liability under Environmental Laws;
and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties, the Restricted Subsidiaries or Real
Property or facilities owned, operated or leased by any of the Loan Parties or
the Restricted Subsidiaries or the knowledge of the Borrower, Real Property or
facilities formerly owned, operated or leased by the Loan Parties or the
Restricted Subsidiaries that could reasonably be expected to result in the
Borrower or any of its Restricted Subsidiaries incurring liability under
Environmental Laws.

Section 5.09 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. To the knowledge of the Loan
Parties, there is no proposed Tax deficiency or assessment against the Loan
Parties or their Restricted Subsidiaries that, if made would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.10 ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each Plan is in compliance
with its terms, the applicable provisions of ERISA and the Code; and (ii) each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service and nothing has
occurred which would prevent, or cause the loss of, such qualification.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan
Party, Restricted Subsidiary nor any ERISA Affiliate has engaged in a
transaction that would be subject to Sections 4069 or 4212(c) of ERISA; except,
with respect to each of the foregoing clauses of this Section 5.10(b), as would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c) There exists no Unfunded Pension Liability with respect to any Pension Plan
except as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(d) Except as would not result in a Material Adverse Effect: (i) each Non-U.S.
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, (ii) all contributions required to be made with respect to a
Non-U.S. Plan have been timely made, (iii) no Loan Party or any Restricted
Subsidiary has incurred any obligation in connection with the termination of, or
withdrawal from, any Non-U.S. Plan; and (iv) the present value of the accrued
benefit liabilities (whether or not vested) under each Non-U.S. Plan, determined
as of the end of each applicable Loan Party’s or Restricted Subsidiary’s most
recently ended

 

95



--------------------------------------------------------------------------------

fiscal year on the basis of actuarial assumptions, each of which is reasonable,
did not exceed the current value of the assets of such Non-U.S. Plan allocable
to such benefit liabilities.

Section 5.11 Investment Company Act.

None of the Loan Parties or any of the Restricted Subsidiaries is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

Section 5.12 Margin Regulations.

None of the Loan Parties or any Restricted Subsidiary is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or for any purpose that violates
Regulation U of the Board of Governors of the Federal Reserve System.

Section 5.13 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information, budgets, estimates and information
of a general economic or industry nature) to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Borrower represents that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation, it being
understood that such projected financial information and pro forma financial
information are not to be viewed as facts or as a guarantee of performance or
achievement of any particular results and that actual results may vary from such
forecasts and that such variations may be material and that no assurance can be
given that the projected results will be realized.

Section 5.14 Employment and Labor Relations.

None of the Loan Parties or any Restricted Subsidiary is engaged in any unfair
labor practice that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. As of the Closing Date, there is
(i) no unfair labor practice complaint pending against any Loan Party or any
Restricted Subsidiary or, to the knowledge of the Borrower, threatened against
any of them, before the National Labor Relations Board, other Governmental
Authority or labor organization, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement pending against any
Loan Party or any Restricted Subsidiary or, to the knowledge of the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against any Loan Party or any Restricted Subsidiary or, to the
knowledge of the Borrower, threatened against any Loan Party or any Restricted
Subsidiary, (iii) no union representation question existing with respect to the
employees of any Loan Party or any Restricted Subsidiary and, to the knowledge
of the Borrower, no existing or threatened union organizing activity taking
place with respect to any of the employees of any Loan Party or any Restricted
Subsidiary, and (iv) no violation of the Fair Labor Standards Act or any other
applicable employment Laws, except (with respect to any matter specified in
clauses (i) – (iv) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse

 

96



--------------------------------------------------------------------------------

Effect. The hours worked by and payments made to employees of any Loan Party or
any Restricted Subsidiary (and, to the Knowledge of the Borrower, any leased
employees in Mexico, The Dominican Republic or Jamaica, as applicable, rendering
services to any Restricted Subsidiary) have not been in violation of the Fair
Labor Standards Act or any other applicable legal requirements dealing with such
matters, except to the extent such violations could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.15 Intellectual Property; Licenses, Etc.

Each of the Loan Parties and the Restricted Subsidiaries owns, licenses,
possesses or otherwise has the right to use all of the trademarks, service
marks, trade names, domain names, copyrights, patents, patent rights, licenses,
technology, software, know-how, database rights, design rights, trade secrets
and other intellectual property rights (collectively, “IP Rights”) that are used
in the operation of their respective businesses as currently conducted, except
to the extent the failure to own, license, possess or otherwise have the right
to use such IP Rights, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the Loan Parties’ and the Restricted Subsidiaries’ present
business operations do not infringe upon any IP Rights held by any Person,
except for such infringements that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, no claim or litigation regarding any of the IP Rights, is pending or, to
the knowledge of the Borrower, threatened against any Loan Party or any
Restricted Subsidiary.

Section 5.16 Solvency.

On the Closing Date, after giving effect to the Transactions, the Loan Parties,
on a consolidated basis, are Solvent.

Section 5.17 USA PATRIOT Act; OFAC; Anti-Corruption.

(a) Each Loan Party and each Restricted Subsidiary is in compliance, in all
material respects and to the extent applicable, with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (ii) the
USA PATRIOT Act.

(b) None of Holdings, the Borrower, any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director or officer of Holdings, the Borrower or
any Restricted Subsidiary is set forth on the List of Specially Designated
Nationals and Blocked Persons administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) or otherwise subject to
restrictions administered by OFAC; and the Borrower will not knowingly use the
proceeds of the Loans or otherwise make available such proceeds, for the purpose
of financing the activities of any Person prohibited under any U.S. sanctions
administered by OFAC.

(c) None of Holdings, the Borrower, any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director or officer of Holdings, the Borrower or
any Restricted Subsidiary is in violation of Anti-Corruption Laws in a manner
which could adversely affect the interests of the Lenders in any respect.

(d) No part of the proceeds of the Loans will be used, directly or indirectly,
by the Loan Parties or any Restricted Subsidiary, or their respective directors,
officers, employees and agents, in furtherance of any unlawful or improper
offer, payment, promise to pay, or authorization of the

 

97



--------------------------------------------------------------------------------

payment or giving of money, or anything else of value, to any governmental
official or employee, political party, official of a political party, candidate
for political office, or any other person or entity, in order to obtain, retain
or direct business or obtain any improper or undue advantage, in violation of
Anti-Corruption Laws in a manner which could adversely affect the interests of
the Lenders in any respect.

Section 5.18 Security Documents.

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents and any other documents and instruments
necessary to satisfy the Collateral and Guarantee Requirements, together with
such filings or recordings and other actions required to be taken hereby or by
the applicable Collateral Documents in accordance with the Agreed Security
Principles, are effective to create in favor of the Administrative Agent or the
Mexican Collateral Agent, as applicable, for the benefit of the Secured Parties,
legal, valid, enforceable and perfected Liens on, all right, title and interest
of the respective Loan Parties in such Collateral, in each case, to the extent
required by the Loan Documents and subject to no Liens other than the applicable
Liens permitted under the Loan Documents.

Section 5.19 Central Administration; COMI

Each Loan Party that is incorporated in the Netherlands has the center of its
main interests (as that term is used in section 3(1) of the European Insolvency
Regulation) at the place of its registered office in the Netherlands and, as of
the Closing Date, has no “establishment” (as defined in section 2(h) of the
European Insolvency Regulation) outside the Netherlands.

Section 5.20 Indebtedness

Schedule 7.03(b) sets forth a list of all material Indebtedness of the Borrower
and the Restricted Subsidiaries existing as of the Closing Date and which is to
remain outstanding after giving effect to the Transactions (excluding the Loans
and any intercompany Indebtedness permitted by Section 7.03(b)) in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Loan Party or any Restricted Subsidiary which directly or
indirectly guarantees such debt.

Section 5.21 Insurance

Schedule 5.21 sets forth a complete and correct listing as of the Closing Date
of all the insurance that is (a) maintained by the Loan Parties and the
Restricted Subsidiaries and (b) material to the business and operation of the
Loan Parties and the Restricted Subsidiaries taken as a whole, with the amounts
insured (and any deductibles) set forth therein.

Section 5.22 Capitalization

On the Closing Date, the issued and outstanding capital stock of Holdings
consists of 129,607,428 ordinary shares. All outstanding shares of capital stock
of Holdings have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights. As of the Closing Date, Holdings
does not have outstanding any capital stock or other securities convertible into
or exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights, except for (i) options, warrants and rights which may be issued
from time to time to purchase, or which are convertible into, shares of common
stock of Holdings and (ii) Qualified Equity Interests that may be convertible
into shares of common stock of Holdings.

 

98



--------------------------------------------------------------------------------

Section 5.23 Status as Senior Debt.

The Obligations under the Loan Documents are “first lien debt” and “senior debt”
or “designated senior debt” (or any comparable terms) under, and as may be
defined in, any indenture or document governing any applicable Indebtedness that
is subordinated in right of payment to such Obligations.

ARTICLE VI

AFFIRMATIVE COVENANTS

After the Closing Date and until Payment in Full, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of its Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 120 days after the end of each fiscal year ending after the date
hereof, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(of a predecessor, if applicable), all in reasonable detail (together with, in
all cases, customary management summary) and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Deloitte & Touche LLP, any
other independent registered public accounting firm of nationally recognized
standing or other independent registered public accounting firm approved by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit except for (i) qualifications relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by such independent certified public accountants or (ii) any going
concern qualification or exception that is solely with respect to, or resulting
solely from, (1) an upcoming maturity date under any Facility, Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt, Permitted
Ratio Debt, Permitted Unsecured Refinancing Debt or Existing Senior Secured
Facility, occurring within one year from the time such report is delivered or
(2) any anticipated inability to satisfy the financial covenant described in
Section 7.11, or (iii) except in the case of the Term A1 Loans, an actual
Default in respect of Section 7.11;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (A) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (B) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail
(together with, in all cases, customary management summary) and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year ending after the date
hereof, a detailed consolidated budget prepared by management of the Borrower
for the following fiscal year on a

 

99



--------------------------------------------------------------------------------

quarterly basis (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by such Responsible Officer to
be reasonable at the time of preparation of such Projections, it being
understood that such Projections are not to be viewed as facts or as a guarantee
of performance or achievement of any particular results and that actual results
may vary from such Projections and that such variations may be material and that
no assurance can be given that the projected results will be realized; and

(d) If the Borrower has designated any of its Subsidiaries as an Unrestricted
Subsidiary and if any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, would constitute a
Significant Subsidiary, each set of consolidated financial statements referred
to in Sections 6.01(a) and 6.01(b) shall include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of such Unrestricted Subsidiaries.

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of the Borrower and the
Restricted Subsidiaries by furnishing (I) the applicable financial statements of
the Borrower (or any direct or indirect parent of the Borrower) or (II) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 20-F,
10-K or 10-Q, as applicable filed with the SEC; provided that, with respect to
clauses (I) and (II), (i) to the extent such information relates to a parent of
the Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or such parent), on the one hand, and the information relating to
the Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of Deloitte & Touche LLP or any other independent registered public
accounting form of nationally recognized standing or other independent
registered public accounting firm approved by the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned), which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going-concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
except for (A) qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by such
independent certified public accountants or (B) any going concern qualification
or exception that is solely with respect to, or resulting solely from, (1) an
upcoming maturity date under any Facility, Permitted First Priority Refinancing
Debt, Permitted Junior Priority Refinancing Debt, Permitted Ratio Debt,
Permitted Unsecured Refinancing Debt or the Existing Senior Secured Facility
occurring within one year from the time such report is delivered, or (2) any
anticipated inability to satisfy the financial covenant described in
Section 7.11 or (iii) except in the case of the Term A1 Loans, an actual Default
in respect of Section 7.11.

Notwithstanding anything to the contrary in the foregoing, (a) the Borrower will
not be required to furnish any information, certificates or reports that would
otherwise be required by (i) Section 301, Section 302 or Section 404 of the
Sarbanes-Oxley Act of 2002, or related Items 307 or 308 of Regulation S-K, or
(ii) Item 10(e) of Regulation S-K promulgated by the Commission with respect to
any non-generally accepted accounting principles financial measures contained
therein, in each case, as in effect on the Closing Date, (b) such reports will
not be required to contain the separate financial information for Guarantors
contemplated by Rule 3-10 or Rule 3-16 of Regulation S-X, and (c) such reports
shall not be required to present compensation or beneficial ownership
information.

 

100



--------------------------------------------------------------------------------

Any financial statement required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include purchase accounting adjustments
relating to any Permitted Acquisition or other Investment permitted hereunder to
the extent it is not practicable to include them.

Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents on a third party website to which
each Lender has access such as www.Edgar.com, or otherwise provides a link to
such documents on the website on the Internet at the website address listed on
Schedule 10.02 (except that this clause (i) shall not apply for financial
statements delivered pursuant to Section 6.01(a) or Section 6.01(b)); or (ii) on
which such documents are posted on the Borrower’s behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that upon written request by
the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
(subject to the limitations on distribution of any such information to Public
Lenders as described in this Section 6.01) until a written request to cease
delivering paper copies is given by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Mexican Collateral Agent materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that, if requested by the Administrative Agent, it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all the
Borrower Materials so identified shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Mexican Collateral Agent and the Lenders to treat the Borrower
Materials as not containing any Material Non-Public Information (although it may
be sensitive and proprietary) (provided, however, that to the extent the
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) Commencing with the first full fiscal quarter following the Closing Date, no
later than five days after the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) Promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted

 

101



--------------------------------------------------------------------------------

Subsidiary files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant to any other clause of this
Section 6.02;

(c) [reserved];

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) a list of each Subsidiary of the Borrower that identifies
each Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as an Unrestricted Subsidiary since the Closing Date or the most recent
list provided); and (ii) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive officer of each Loan Party or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of the Restricted
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent, the Mexican Collateral Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

In no event shall the requirements set forth in Section 6.02(e) require
Holdings, the Borrower or any Restricted Subsidiary to provide any such
information which (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent, the Mexican Collateral Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

Section 6.03 Notices.

Promptly after a Responsible Officer of Holdings, the Borrower or any Subsidiary
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) [reserved];

(c) of the occurrence or forthcoming occurrence, of any ERISA Event that could
reasonably be expected to result in a Material Adverse Effect, a certificate of
the chief financial officer of the Borrower describing such ERISA Event, what
action the Borrower, any Subsidiary or any ERISA Affiliate has taken, is taking
or proposes to take with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by such Borrower, Subsidiary of the Borrower, or ERISA Affiliate from
the PBGC or any other governmental agency with respect thereto;

(d) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority (including,
without limitation, pursuant to any Environmental Law) against Holdings, the
Borrower or any Restricted Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; and

 

102



--------------------------------------------------------------------------------

(e) of the occurrence of any other matter or development that has had or could
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b), (c) (d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower have taken and proposes to take with respect thereto.

Section 6.04 Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits,
authorizations, licenses and franchises material to the conduct of its business,

except, in the case of Section 6.05(a) (other than with respect to the Borrower)
or Section 6.05(b), to the extent (i) that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.

Section 6.06 Maintenance of Properties.

Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

Section 6.07 Maintenance of Insurance.

(a) (A) Maintain with insurance companies that the Borrower believes (in the
good faith judgment of its management) are financially sound and reputable at
the time the relevant coverage is placed or renewed, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons and (B) furnish to the
Administrative Agent and, where relevant, the Mexican Collateral Agent, upon its
reasonable request (not to exceed one time per fiscal year, except after the
occurrence and during the continuation of an Event of Default), full information
as to the insurance carried. Not later than 90 days after the Closing Date (or
the date any such insurance is obtained, in the case of insurance obtained after
the Closing

 

103



--------------------------------------------------------------------------------

Date), each such policy of insurance maintained by any Loan Party (other than
business interruption insurance (if any), director and officer insurance and
worker’s compensation insurance) shall (a) as appropriate (i) name the
Administrative Agent or the Mexican Collateral Agent, as applicable, as
additional insured thereunder or (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent or the Mexican Collateral Agent, as applicable, in each
case on behalf of the Lenders, as lender loss payee thereunder and (b) state
that the respective insurer shall endeavor to provide at least 30 days’ (or 10
days’ in the case of termination as a result of non-payment of premiums) prior
written notice to the Administrative Agent or, as applicable, the Mexican
Collateral Agent prior to the cancellation of any such insurance policy. If the
Borrower or any Restricted Subsidiary shall fail to maintain insurance in
accordance with this Section 6.07, or if the Borrower or any Restricted
Subsidiary shall fail to endorse all policies or certificates with respect
thereto as required pursuant to this Section 6.07, the Administrative Agent and,
as applicable, the Mexican Collateral Agent shall have the right (but shall be
under no obligation) to procure such insurance and the Loan Parties jointly and
severally agree to reimburse the Administrative Agent and the Mexican Collateral
Agent for all costs and expenses of procuring such insurance.

(b) If any improvements on any Mortgaged Property in the United States are at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each other Loan Party to, (i) maintain, or cause
to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount, with endorsements and by an insurer reasonably
acceptable to the Administrative Agent, and in compliance in all other respects
with the Flood Insurance Laws and Regulation H of the Board of Governors or as
otherwise required by the Lenders, and (ii) deliver to the Administrative Agent
evidence of such compliance and/or insurance in form and substance reasonably
acceptable to the Administrative Agent. The Borrower shall cooperate with the
Lenders and provide or arrange to be provided to the Lenders all information
necessary to conduct flood due diligence and flood insurance compliance.

Section 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 6.09 Books and Records.

Maintain proper books of record and account in which full, true and correct
entries shall be made of all material financial transactions in a manner that
permits the preparation of financial statements in conformity with GAAP and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
general accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent,
the Mexican Collateral Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such

 

104



--------------------------------------------------------------------------------

accountants’ customary policies and procedures), all at the sole expense of the
Administrative Agent, the Mexican Collateral Agent and the Lenders and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that only the
Administrative Agent or the Mexican Collateral Agent, as applicable, in each
case on behalf of the Lenders may exercise rights under this Section 6.10 and
neither the Administrative Agent nor the Mexican Collateral Agent shall exercise
such rights more often than two times during any fiscal year; provided, further,
that during the continuation of an Event of Default, the Administrative Agent
and the Mexican Collateral Agent, as applicable (or any of their respective
representatives or independent contractors on behalf of the Lenders), may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of Holdings, the Borrower or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, subject to the terms, conditions and provisions of
the Collateral and Guarantee Requirement, and any applicable limitation in the
Agreed Security Principles and any Collateral Document, take all action
necessary or reasonably requested by the Administrative Agent and/or the Mexican
Collateral Agent, as applicable, to ensure that the Collateral and Guarantee
Requirement continues to be satisfied, including:

(a) Upon the acquisition of any new direct or indirect Material Subsidiary (in
each case, other than an Excluded Subsidiary) by any Loan Party (other than
Holdings), within 45 days after such formation or acquisition, or such longer
period as the Administrative Agent may agree in writing in its discretion, take
and cause such Material Subsidiary to duly execute and deliver to the
Administrative Agent a joinder to this Agreement to become a Guarantor;

(b) Within 45 days after the date by which a Compliance Certificate is required
to be delivered pursuant to Section 6.02 (or such longer period as the
Administrative Agent may in each case agree in writing in its discretion) cause
any direct or indirect Subsidiary (other than an Excluded Subsidiary) of the
Borrower that has become a Material Subsidiary during the period covered by such
Compliance Certificate pursuant to clause (b) of the definition of “Material
Subsidiary”, take and cause such Material Subsidiary to duly execute and deliver
to the Administrative Agent a joinder to this Agreement to become a Guarantor;

(c) [Reserved];

(d) Not later than 90 days (or such longer period as the Administrative Agent
may agree in writing in its discretion) after (i) any Hotel Real Property is
acquired by a direct or indirect Subsidiary of the Borrower that is required to
become a Guarantor (other than a Non-Recourse Subsidiary) after the Closing Date
or (ii) an entity is acquired by a direct or indirect Subsidiary of the Borrower
and such entity owns a Hotel Real Property at the time of such acquisition (in
each case, a “Hotel Acquisition”), and if (and only if) immediately after giving
effect to any such acquisition (x) the Consolidated Secured Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.08) is more than
3.50:1.00 (as of the last day of the most recently ended Test Period) or (y) the

 

105



--------------------------------------------------------------------------------

Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.08) is more than 4.25:1.00 (as of the last day of the
most recently ended Test Period) (clauses (x) and (y), collectively, the “Ratio
Mortgage Requirement”), cause such Hotel Real Property to be subject to a
Mortgage in favor of the Administrative Agent or, as the case may be, the
Mexican Collateral Agent, in each case for the benefit of the Secured Parties,
and take, or cause the relevant Subsidiary to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent or, as applicable,
the Mexican Collateral Agent, to grant and perfect or record such Lien, in each
case to the extent required by, and subject to the limitations and exceptions
of, the Collateral and Guarantee Requirement and the Agreed Security Principles
and to otherwise comply with the requirements thereof; it being understood and
agreed that the cost-benefit analysis referred to in section 1(b) of the Agreed
Security Principles shall apply to the granting and/or perfection of a Mortgage
pursuant to this Section 6.11(d); provided, that if, immediately after giving
effect to any such acquisition, the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.08) is greater
than 5.00:1.00, the cost-benefit analysis referred to in section 1(b) of the
Agreed Security Principles shall not apply to the granting and/or perfection of
a Mortgage pursuant to this Section 6.11(d) (which granting and perfection shall
be required in any case irrespective of the amount of the recordation costs,
notarial fees and/or other costs associated therewith); provided further that
nothing in this Section 6.11(d) shall prevent the Administrative Agent from
limiting or revising the requirements applicable to the granting and/or
perfection of any Mortgage, as it may deem appropriate (in its sole discretion)
in order to reduce the recordation costs, notarial fees and/or other costs
associated therewith, including by limiting the amount of Indebtedness secured
by such Mortgage;

(e) At the time that any Mortgage is granted pursuant to Section 6.11(d) (or
such longer period as the Administrative Agent may agree in writing in its
discretion), take and cause any direct or indirect Subsidiary of the Borrower
(other than a Non-Recourse Subsidiary), if (and only if) the corresponding Ratio
Mortgage Requirement is met, to take whatever action as may be necessary or
reasonably requested by the Administrative Agent to comply, as regards all
tangible and intangible assets of the entity owning the Hotel Real Property
subject to that Hotel Acquisition and subject to the limitations and exceptions
of the Agreed Security Principles, with the requirements set forth in clause
(e) of the definition of “Collateral and Guarantee Requirement”;

(f) Not later than 90 days (of such longer period as the Administrative Agent
may agree in writing in its discretion) after the date on which a Hotel
Acquisition is consummated, take and cause any direct or indirect Subsidiary of
the Borrower (other than a Non-Recourse Subsidiary), if (and only if) the
corresponding Ratio Mortgage Requirement is met, to take whatever action as may
be necessary or reasonably requested by the Administrative Agent to comply, with
respect to the Hotel Real Property subject to such Hotel Acquisition, with the
requirements as regards security interest in Equity Interests set forth in
clause (c) of the definition of “Collateral and Guarantee Requirement”;

(g) If reasonably requested by the Administrative Agent or the Mexican
Collateral Agent, as applicable, within 45 days after such request (or such
longer period as the Administrative Agent may agree in writing in its
discretion), deliver to the Administrative Agent and, if applicable, the Mexican
Collateral Agent a signed copy of an opinion, addressed to the Administrative
Agent, the Lenders and, if applicable, the Mexican Collateral Agent, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent or, as
applicable, the Mexican Collateral Agent, as to such customary matters set forth
in this Section 6.11 as it may reasonably request; and

(h) As promptly as reasonably practicable after the request therefor by the
Administrative Agent or, as applicable, the Mexican Collateral Agent, deliver to
the Administrative Agent and, if relevant, the Mexican Collateral Agent with
respect to any Mortgaged Property added to the Collateral pursuant to this
Section 6.11, any existing title reports or abstracts, to the extent available
and in the possession or control of a Loan Party.

 

106



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, no Mortgage in the United
States shall be recorded with respect to Mortgaged Property pursuant to the
foregoing or the Collateral and Guarantee Requirement until each Lender
expressly requesting flood due diligence has received written notice of such
Mortgage at least 45 days prior to such recording and each such Lender has
confirmed satisfactory completion of flood due diligence and flood insurance
compliance procedures in respect of Flood Insurance Laws or as otherwise
required by the Lenders. The Borrower shall from time to time, at the expense of
the Borrower, (a) promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
(b) at the reasonable request of the Administrative Agent and/or the Mexican
Collateral Agent, as applicable, take such steps as may be reasonably necessary
or desirable, to create and/or maintain the validity, perfection or priority of
and protect any security interest granted hereby or to enable the Administrative
Agent and the Mexican Collateral Agent to exercise and enforce their rights and
remedies hereunder with respect to any Collateral. The parties hereto
acknowledge and agree that the Mexican Collateral Agent will have no additional
duty as to any Collateral or any income thereon or as to preservation of rights
against prior parties or any other rights pertaining thereto and the Mexican
Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any Liens on the Collateral under local Law.

Section 6.12 Compliance with Environmental Laws.

Comply, and take all reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and occupancy of its properties; and, in
each case to the extent the Loan Parties are required to do so by Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws; except as such non-compliance could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. If an Event of Default has occurred and is continuing, within 60
days of receiving a written request therefor by the Administrative Agent,
provide the Administrative Agent and/or the Mexican Collateral Agent, as
applicable with an environmental assessment report with respect to each
Mortgaged Property, prepared at Borrower’s sole cost and expense and by
environmental consultant(s) reasonably acceptable to the Administrative Agent
and/or the Mexican Collateral Agent, assessing the presence of any releases of
Hazardous Materials on such properties (which assessment may include the
sampling of any environmental media, to the extent appropriate) and the likely
costs of remediation thereof. If such reports are not timely provided, the
Administrative Agent or the Mexican Collateral Agent, as applicable, may have
them prepared by an environmental consultant of its choosing, at Borrower’s sole
cost and expense, and the Borrower hereby grants the Administrative Agent, the
Mexican Collateral Agent and their respective consultants a non-exclusive right
to enter upon the Mortgaged Properties for such purpose.

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent or, as applicable,
the Mexican Collateral Agent (i) correct any mutually identified material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file,

 

107



--------------------------------------------------------------------------------

re- file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent or,
as applicable, the Mexican Collateral Agent may reasonably request from time to
time in order to carry out more effectively the purposes of the Collateral
Documents, to the extent required pursuant to the Collateral and Guarantee
Requirement and subject in all respects to the limitations therein and the
limitations and exceptions of the Agreed Security Principles.

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary (other than Playa Operator, BD Real Resorts and Playa Management USA)
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that, (1) immediately before and after such designation,
(i) no Default or Event of Default shall have occurred and be continuing, (ii)
[reserved], (iii) no Unrestricted Subsidiary shall own any Equity Interests in
Holdings, the Borrower or its Restricted Subsidiaries, and (iv) no Unrestricted
Subsidiary shall hold any Indebtedness of, or any Lien on any property of
Holdings, the Borrower or its Restricted Subsidiaries and (2) no Subsidiary may
be designated as an Unrestricted Subsidiary if, after such designation, it would
be a “Restricted Subsidiary” for the purpose of the Existing Senior Secured
Facility, any Junior Financing, Permitted First Priority Refinancing Debt,
Permitted Junior Priority Refinancing Debt, Permitted Unsecured Refinancing
Debt, or Permitted Refinancing of any of the foregoing in excess of the
Threshold Amount. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
as determined in good faith by the Borrower of the Borrower’s (or its
Subsidiary’s (as applicable)) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a Return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary; provided, that in no event shall
any such Return on any Investment by the Borrower in an Unrestricted Subsidiary
be duplicative of any Return that increases the Available Additional Basket
pursuant to the definition thereof.

Section 6.15 Maintenance of Ratings.

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of the Term Loans from each of S&P and Moody’s.

Section 6.16 Use of Proceeds.

Use the proceeds of the Term Loans: for payment of Transaction Expenses and
general corporate purposes and working capital of the Borrower and their
Subsidiaries and any other purposes not prohibited by this Agreement including
Capital Expenditures (maintenance capital expenditures, development capital
expenditures and others), Permitted Acquisitions, and other Investments. For the
avoidance of doubt, the proceeds of the Term Loans may not be used to refinance
or prepay any other Indebtedness, other than repayments of the Revolving Loans
(as defined in the Existing Senior Secured Facility) made from time to time
under the Existing Senior Secured Facility; provided that such repayment of the
Revolving Loan (as defined in the Existing Senior Secured Facility) shall only
be permitted if, as of the date of such repayment and after giving pro forma
effect to such repayment, all conditions precedent set forth in Section 4.02 of
the Existing Senior Secured Facility are satisfied and the amount of unused
Revolving Credit Commitments (as defined in the Existing Senior Secured
Facility) are sufficient to reborrow, under the Existing Senior Secured
Facility, an amount equal to the amount of such repayment.

 

108



--------------------------------------------------------------------------------

Section 6.17 Lender Calls.

Participate in a conference call (including a customary question and answer
session) with the Administrative Agent and Lenders once during each fiscal
quarter to be held at such time as may be agreed to by the Borrower and the
Administrative Agent.

Section 6.18 Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person.

(a) Conduct its business in such manner so as to not, directly or indirectly,
(i) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) or any other law
with respect to terrorism or money laundering (“Anti-Terrorism Law”) to the
extent applicable to the activities of the Borrower or any of the Restricted
Subsidiaries, or (ii) engage in or conspire to engage in any transaction that
violates, or attempts to violate, any of the material prohibitions set forth in
any Anti-Terrorism Law to the extent applicable to the activities of the
Borrower or any of the Restricted Subsidiaries.

(b) Repay the Loans exclusively with funds that are not derived from any
unlawful activity with the result that the making of the Loans would be in
material violation of any applicable Law.

(c) Use funds or properties of the Borrower or any of the Restricted
Subsidiaries to repay the Loans only to the extent the funds or properties do
not constitute property of, or are not beneficially owned directly or indirectly
by, any Person subject to sanctions or trade restrictions under United States
law (“Embargoed Person”) that is identified on or under the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or any applicable law promulgated thereunder, with the
result that the investment in the Borrower or any of the Restricted Subsidiaries
(whether directly or indirectly) is prohibited by any applicable Law, or the
Loans made by the Lenders would be in violation of any applicable Law.

(d) Permit any Embargoed Person to have any direct or indirect interest, in the
Borrower or any of the Restricted Subsidiaries, with the result that the Loans
are in violation of any applicable Law.

Section 6.19 Post-Closing Conditions.

The items set forth on Schedule 6.19 shall have been satisfied within the time
periods set forth on Schedule 6.19 (or such later date as may be agreed by the
Administrative Agent in its sole discretion). To the extent any Loan Document
requires delivery of any document or completion of an action prior to the date
specified in this Section 6.19, such delivery may be made or such action may be
taken at any time prior to that specified in this Section 6.19. To the extent
any representation and warranty would not be true or any provision of any
covenant would be breached because the actions required by this Section 6.19 are
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct with respect to such action, or the
respective covenant complied with, only at the time the respective action is
taken (or was required to be taken) in accordance with this Section 6.19.

 

109



--------------------------------------------------------------------------------

Section 6.20 [Reserved].

Section 6.21 Covenant Relief Period Additional Reporting.

(a) During the Covenant Restriction Period, unless one or both of the Applicable
Covenant Restriction Fall-Away Conditions have been satisfied at the time of
required delivery, the Borrower shall deliver to the Administrative Agent for
prompt further distribution to each Lender, within 20 days after the end of each
of each calendar month, (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such calendar month and the related
(A) consolidated statements of income or operations for such calendar month and
for the portion of the fiscal year then ended and (B) consolidated statements of
cash flows for such calendar month and the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding calendar month of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail (together with, in
all cases, customary management summary) and certified by a Responsible Officer
of the Borrower as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; provided that the
financial statements required to be delivered pursuant to Section 1 shall not be
required to include purchase accounting adjustments relating to any Permitted
Acquisition or other Investment permitted hereunder to the extent it is not
practicable to include them, (ii) a list of each Subsidiary of the Borrower that
identifies each Unrestricted Subsidiary as of the date of delivery of such
compliance certificate (to the extent that there have been any changes in the
identity or status as an Unrestricted Subsidiary since the Closing Date or the
most recent list provided) and (iii) if the Borrower has designated any of its
Subsidiaries as an Unrestricted Subsidiary and if any such Unrestricted
Subsidiary or group of Unrestricted Subsidiaries, if taken together as one
Subsidiary, would constitute a Significant Subsidiary, each set of consolidated
financial statements referred to in Section 1 hereof shall include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, of the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries separate from the financial condition
and results of operations of such Unrestricted Subsidiaries.

(b) During the Covenant Restriction Period, unless one or both of the Applicable
Covenant Restriction Fall-Away Conditions have been satisfied at the time of
required delivery, the Borrower shall deliver to the Administrative Agent (on
behalf of the Lenders) (i) on the last Business Day of each calendar month, a
certificate signed by a Responsible Officer of the Borrower demonstrating
compliance with the minimum liquidity covenant set forth in Section 7.11(c) of
the Credit Agreement and setting forth the cash balances in reasonable detail,
and (ii) information with respect to the liquidity of the 2020 Designated
Unrestricted Subsidiaries as reasonably requested by the Administrative Agent.

 

110



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

From and after the Closing Date until Payment in Full, the Borrower shall not
and shall not permit any Restricted Subsidiary to:

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens (i) created pursuant to any Loan Document and (ii) on the Collateral
securing other Secured Obligations;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired or after-developed property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03 and (B) proceeds and products thereof,
(ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens, to the extent constituting Indebtedness, is
permitted by Section 7.03, and (iii) that any Liens (other than Liens permitted
to exist pursuant to Section 7.01) that existed on the Closing Date hereof but
which did not exist on the Closing Date (as defined in the Existing Senior
Secured Facility) (each such Lien, an “Intervening Lien”) in respect of the
Mortgaged Properties shall not be suffered to exist and the Borrower shall
discharge in full and remove each such Intervening Lien within forty-five
(45) days following receipt of lien search results disclosing the existence of
such Intervening Lien or otherwise obtaining knowledge of such Intervening Lien;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than the greater of 30 days or any applicable grace period
related thereto, or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(d) Liens of landlords, sub-landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens, arising in
the ordinary course of business so long as, in each case, such Liens secure
amounts not overdue for a period of more than 30 days or if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Liens or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation or regulation and (ii) pledges and deposits in the ordinary course
of business securing liability for reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any Restricted Subsidiary;

(f) pledges, deposits or Liens to secure the performance of bids, trade
contracts, utilities, governmental contracts and leases (other than Indebtedness
for borrowed money), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(g) covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and

 

111



--------------------------------------------------------------------------------

minor title defects and minor irregularities, in each case affecting Real
Property and that do not in the aggregate materially interfere with the ordinary
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole, and any exceptions on any mortgage policies issued in connection
with the Mortgaged Properties;

(h) Liens (i) securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h), (ii) arising out of judgments or awards
against the Borrower or any Restricted Subsidiary with respect to which an
appeal or other proceeding for review is then being pursued and (iii) notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings for which adequate reserves have been made;

(i) leases, licenses, subleases or sublicenses (including licenses and
sublicenses of software and other IP Rights) and terminations thereof, in each
case granted to others in the ordinary course of business which (i) do not
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, (ii) do not secure any Indebtedness
and (iii) are permitted by Section 7.05;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds or assets maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions, and (iv) that are contractual
rights of setoff or rights of pledge relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05;

(m) Liens (i) in favor of the Borrower or any Subsidiary Guarantor and (ii) in
favor of a Restricted Subsidiary that is not a Loan Party on assets of a
Restricted Subsidiary that is not a Loan Party securing Indebtedness permitted
under Section 7.03;

(n) any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;

 

112



--------------------------------------------------------------------------------

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or Restricted Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
development, repair, lease or improvement of the property subject to such Liens,
(ii) such Liens do not at any time encumber property (except for replacements,
developments, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, developments, additions and accessions to such assets) other than
the assets subject to such Capitalized Leases and the proceeds and products
thereof and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender or an Affiliate of such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of any Restricted Subsidiary that is not a Loan
Party permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14)
or otherwise incurred pursuant to Section 7.03(g) to finance a Permitted
Acquisition, in each case after the Closing Date; provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds, products, accessions, developments
and renovations thereof and other than after-acquired or after-developed
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such time and which Indebtedness and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after-acquired of after-developed property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition, development or
renovation), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03;

 

113



--------------------------------------------------------------------------------

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and the Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not extend to
any additional property, other than (A) after-acquired or after-developed
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension,
restructuring or refinancing of the obligations secured or benefited by such
Liens is permitted by Section 7.03 (to the extent constituting Indebtedness);

(bb) Liens with respect to property or assets of the Borrower or any Restricted
Subsidiary securing obligations in an aggregate amount outstanding at any time
not to exceed $5,000,000, in each case determined as of the date of incurrence;

(cc) Liens on assets acquired in transactions constituting trade payables (but
not constituting Indebtedness) and securing the purchase price of such assets;

(dd) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt or
Incremental Equivalent Debt and any Permitted Refinancing of any of the
foregoing;

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any Restricted Subsidiary to secure the performance of such
Person’s obligations under the terms of the lease for such premises;

(gg) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;

(hh) Liens or deposits that do not secure Indebtedness and are granted in the
ordinary course of business to a public utility or any Governmental Authority
when required by such utility or Governmental Authority in connection with the
operations of Holdings or any Subsidiary;

(ii) Liens securing Indebtedness permitted by Section 7.03(m) so long as the
aggregate outstanding principal amount of the obligations secured thereby shall
not exceed the greater of (x) $50,000,000 and (y) 3.0% of Total Assets in the
aggregate, in each case, determined at the time of incurrence;

 

114



--------------------------------------------------------------------------------

(jj) in the case of any non-wholly owned Restricted Subsidiary, any encumbrance,
pledge or restriction (including any put and call arrangements) or restrictions
on disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

(kk) Liens securing Swap Contracts so long as the value of the property securing
such Swap Contracts does not exceed $5,000,000 at any time;

(ll) Liens on property subject to any sale-leaseback transaction permitted
hereunder and general intangibles related thereto;

(mm) Liens consisting of contractual restrictions of the type described in the
definition of “Restricted Cash” (excluding the proviso thereto) so long as such
contractual restrictions are permitted under Section 7.09;

(nn) Liens upon, and defects of title to, property, including any attachment of
property or other legal process prior to adjudication of a dispute on the merits
if either (1) no amounts are due and payable and no Lien has been filed or
agreed to, or (2) the validity or amount thereof is being contested in good
faith by lawful proceedings, reserve or other provision required by GAAP has
been made, and levy and execution thereon have been (and continue to be) stayed
or payment thereof is covered in full (subject to the customary deductible) by
insurance;

(oo) Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods;

(pp) Liens on the Equity Interests of Unrestricted Subsidiaries securing
Indebtedness of such Unrestricted Subsidiaries; and

(qq) Liens on assets subject to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the Disposition of such assets;
and

(rr) Liens created pursuant to the Existing Senior Secured Facility Documents
and the replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens, to the extent constituting Indebtedness, is
permitted by Section 7.03.

(ss) Liens, including any netting or set-off, as a result of a fiscal unity
(fiscale eenheid) for Dutch tax purposes.

Section 7.02 Investments.

Make or hold any Investments, except:

(a) Investments by the Borrower or any Restricted Subsidiary in assets that were
cash or Cash Equivalents or Investment Grade Securities when such Investment was
made;

(b) loans or advances to officers, directors and employees of any Loan Party or
any Restricted Subsidiary (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
or any direct or indirect parent thereof or to permit the payment of taxes with
respect thereto; provided that, to the extent such loans or advances are made in
cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the capital of the

 

115



--------------------------------------------------------------------------------

Borrower in cash as common equity; and (iii) for any other purposes not
described in the foregoing clauses (i) and (ii); provided that the aggregate
principal amount outstanding at any time under this clause (iii) shall not
exceed $2,000,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in other
Restricted Subsidiary and (ii) by any Loan Party in any other Person that is not
a Restricted Subsidiary in an aggregate amount at any time outstanding not to
exceed the greater of (x) $100,000,000 and (y) 6.0% of Total Assets (measured at
the time of the making of such Investment); provided that (A) any Investments in
the form of intercompany loans constituting Indebtedness of any Loan Party owed
to any Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to the terms of the Intercompany Note
(or subject to the subordination terms substantially consistent with the terms
of the Intercompany Note) and (B) the aggregate amount of Investments at any
time outstanding made pursuant to clause (ii) in respect of joint ventures or
other similar agreements of partnership in respect of Persons that are not
Subsidiaries shall not exceed the greater of (x) $50,000,000 and (y) 3.0% of
Total Assets (measured at the time of the making of such Investment);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 7.01, 7.03
(other than 7.03(d)), 7.04 (other than 7.04(e)), 7.05 (other than 7.05(e)), 7.06
(other than 7.06(d)) and 7.13, respectively;

(f) Investments (i) set forth on Schedule 7.02(f) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
Closing Date by the Borrower or any Restricted Subsidiary in the Borrower or in
any other Restricted Subsidiary and any modification, renewal or extension
thereof; provided that (x) the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02 and (y) any Investment representing Indebtedness of any Loan
Party owed to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Obligations pursuant to the Intercompany Note or subject to
the subordination terms substantially consistent with the terms of the
Intercompany Note;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) the acquisition of property, or all or substantially all the assets of a
Person or any Equity Interests in a Person that becomes a Restricted Subsidiary,
or division or line of business of a Person (or any subsequent Investment made
in a real property, Person, division or line of business previously acquired),
in each case in a single transaction or series of related transactions, if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing; (ii) the Loan Parties and the Restricted
Subsidiaries shall be in compliance with Section 7.07; and (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and/or businesses acquired shall constitute Collateral and, as applicable,
(B) any such newly created or acquired Restricted Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11 (any such acquisition, a “Permitted
Acquisition”);

 

116



--------------------------------------------------------------------------------

(j) other Investments; provided, that at the time of and after giving effect
thereto, (x) the Consolidated Total Net Leverage Ratio (calculated on a Pro
Forma Basis in accordance with Section 1.08) is not greater than 4.50:1.00 and
(y) no Default or Event of Default shall have occurred and be continuing;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to any direct or indirect parent of the Borrower, and not
in excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment had been
made pursuant to such clause;

(n) so long as no Default or Event of Default then exists or would result
therefrom, Investments (including, without limitation, Investments in
Unrestricted Subsidiaries, joint ventures and acquisitions (and subsequent
Investments in the Person, division or line of business so acquired) made
without complying with all requirements of the definition of Permitted
Acquisition in Section 7.02(i)) in an aggregate amount outstanding pursuant to
this Section 7.02(n) (valued at the time of the making thereof, and without
giving effect to any write downs or write offs thereof) at any time not to
exceed (i) the Termination Fee Amount at such time plus (ii) the Available
Additional Basket at such time; provided that the Available Additional Basket
may only be utilized to make Investments pursuant to this Section 7.02(n) after
the Borrower and its Restricted Subsidiaries have utilized in full the
Termination Fee Amount then available;

(o) (i) Investments consisting of purchases and acquisitions of supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business,
(ii) Investments in prepaid expenses and lease, utility and workers’
compensation performance and other similar deposits in the ordinary course of
business, and (iii) to the extent constituting an Investment, payments to fund
any retirement, benefit or pension fund obligations or contributions or similar
claims, obligations or contributions;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Equity Interests of Holdings (or any direct or indirect parent of the
Borrower);

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged or amalgamated or consolidated into the Borrower or a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;

(s) Investments funded with Excluded Contributions; and

 

117



--------------------------------------------------------------------------------

(t) Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or a Restricted Subsidiary, as the case may
be, so long as the Administrative Agent or the Mexican Collateral Agent has a
perfected, security interest therein as, and to the extent, required by a
Collateral Document (subject to the Collateral and Guarantee Requirement and the
Agreed Security Principles) and otherwise only to maintain cash and Cash
Equivalents therein.

To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary or Holdings, and further contemporaneously advanced
or contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 7.02 as if made by the applicable Loan Party directly to the Target
Person).

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in Sections 7.02(a) through 7.02(t), the Borrower shall,
in its sole discretion, classify and reclassify or later divide, classify or
reclassify such Investment (or any portion thereof) and will only be required to
include the amount and type of such Investment in one or more of the above
clauses.

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof; provided that all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to an
Intercompany Note (or subject to subordination terms substantially consistent
with the terms of the Intercompany Note);

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Specified Junior Financing Obligation shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein, (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
(as determined in reasonable good faith by the Borrower) to the Lenders as those
contained in the subordination of such Indebtedness and (C) any Guarantee by a
Restricted Subsidiary that is not a Loan Party of any Permitted Ratio Debt,
Incremental Equivalent Debt or Indebtedness under Sections 7.03(g) and (m) (or
any Permitted Refinancing in respect thereof) shall only be permitted if such
Guarantee meets the requirements of clauses (g), (m) or (s) (only in respect of
the proviso in the definition of Permitted Ratio Debt) of this Section 7.03, as
applicable;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to any Loan
Party (other than Holdings) or any other Restricted Subsidiary (or issued or
transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party (other than
Holdings) or any Restricted Subsidiary) to the extent constituting an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
owed to any Restricted Subsidiary

 

118



--------------------------------------------------------------------------------

that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to the Intercompany Note (or subject to subordination terms
substantially consistent with the terms of the Intercompany Note);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement,
development, renovation, lease or improvement of a fixed or capital asset
incurred by the Borrower or any Restricted Subsidiary prior to or within 365
days after the acquisition, construction, repair, replacement, development,
renovation, lease or improvement of the applicable asset thereof (together with
any Permitted Refinancings thereof) and (ii) Attributable Indebtedness arising
out of sale-leaseback transactions permitted by Section 7.05(m) and any
Permitted Refinancing of such Attributable Indebtedness; provided, that any such
Indebtedness incurred pursuant to this Section 7.03(e) (together with any
Permitted Refinancings thereof) does not exceed in the aggregate amount at any
time outstanding of the greater of (A) $75,000,000 and (B) 4.0% of Total Assets,
in each case determined at the time of incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof or (ii) incurred to finance any Permitted Acquisition or any
Permitted Refinancing thereof; provided, that after giving pro forma effect to
such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, (x) no Default or Event of Default shall exist or
result therefrom and (y) the aggregate amount of Indebtedness assumed or
incurred pursuant to this clause (g) shall not exceed (x) the greater of (A)
$75,000,000 and (B) 4.0% of Total Assets (determined at the time of incurrence)
at any time plus (y) an unlimited additional amount so long as the Interest
Coverage Ratio (calculated on a Pro Forma Basis in accordance with Section 1.08)
would not be less than 2.00:1.00; provided, further, that in the case of clause
(ii), such Indebtedness, if secured, must be permitted by, and be taken into
account in computing compliance with, any basket amounts or limitations
applicable to such secured Indebtedness hereunder;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any Restricted Subsidiary incurred in the ordinary course of business;

(i) [Reserved];

(j) Indebtedness incurred by the Borrower or any Restricted Subsidiary in a
Permitted Acquisition, any other Investment permitted hereunder, merger or any
Disposition permitted hereunder, in each case, constituting indemnification
obligations or obligations in respect of purchase price (including earnouts) or
other similar adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with a Permitted Acquisition or any other Investment
permitted hereunder;

(l) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof or the honoring by a

 

119



--------------------------------------------------------------------------------

bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, so long as
such Indebtedness is extinguished within ten Business Days of its incurrence;

(m) Indebtedness in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed the greater of (x)
$75,000,000 and (y) 4.0% of Total Assets; provided that the aggregate principal
amount of Indebtedness outstanding in reliance on this Section 7.03(m) which can
be secured shall not exceed the greater of (x) $50,000,000 and (y) 3.0% of Total
Assets in the aggregate at any time outstanding, in each case determined at the
time of incurrence;

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any Restricted Subsidiary in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims or in
respect of awards or judgments not resulting in an Event of Default;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(q) Incremental Equivalent Debt;

(r) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of any Person that is not a Restricted Subsidiary, to the extent
constituting an Investment permitted by Section 7.02 (other than
Section 7.02(e));

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of any group company
(groepsmaatschappij) as described in Section 2:24b of the Dutch Civil Code and
any residual liability with respect to such guarantees arising under
Section 2:404 of the Dutch Civil Code;

(v) [reserved];

(w) any joint and several liability arising as a result of (the establishment)
of a fiscal unity (fiscale eenheid) between the Borrower and any Restricted
Subsidiaries incorporated in the Netherlands or its equivalent in any other
relevant jurisdiction;

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(w); and

 

120



--------------------------------------------------------------------------------

(y)    Indebtedness under the Existing Senior Secured Facility Documents
(including incremental facilities thereunder) and Guarantees thereof by the
Subsidiary Guarantors and any Permitted Existing Senior Secured Facility
Refinancing Indebtedness in respect thereof.

Notwithstanding the foregoing, any Indebtedness or other liabilities of a
Designated Guarantor with respect to the (i) Incremental Equivalent Debt,
(ii) Permitted Ratio Debt, (iii) Credit Agreement Refinancing Indebtedness and
Indebtedness incurred pursuant to Section 2.14 which, in each case, is unsecured
or secured on a junior priority basis to the Liens securing the Obligations and
(iv) any Permitted Refinancing of any of the foregoing, shall be subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP. Guarantees of, or obligations in respect of letters of
credit relating to, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 7.03.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Sections 7.03(a) through 7.03(y), the Borrower shall,
in its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (x) all Indebtedness outstanding under (w) the
Loan Documents will at all times be deemed to be outstanding in reliance only on
the exception in Section 7.03(a), (x) Credit Agreement Refinancing Indebtedness
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.03(t), and (y) the Existing Senior Secured Facility and any
Permitted Refinancing in respect thereof will at all times be deemed to be
outstanding in reliance only on the exception in Section 7.03(y).

Section 7.04    Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of related transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that the Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary that is not a Loan Party, the Loan Party shall be the
continuing or surviving Person or the continuing or surviving person shall
promptly thereafter become Loan Party; provided further, that any security
interests granted to the Administrative Agent or the Mexican Collateral Agent,
as applicable, for the benefit of the Secured Parties in the Collateral pursuant
to the Collateral Documents shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such merger,
consolidation, dissolution or liquidation) and all actions required to maintain
such perfected status have been take or will promptly be taken, in each case, as
required by Section 6.11 to the extent required pursuant to the Collateral and
Guarantee Requirement and subject to the Agreed Security Principles;

 

121



--------------------------------------------------------------------------------

(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) any Restricted Subsidiary may liquidate or dissolve and
(iii) any Restricted Subsidiary may change its legal form if, with respect to
clauses (ii) and (iii), the Borrower determines in good faith that such action
is in the best interest of the Borrower and the Restricted Subsidiaries and if
not materially disadvantageous to the Lenders (it being understood that in the
case of any change in legal form, a Restricted Subsidiary that is a Guarantor
will remain a Guarantor unless such Guarantor is otherwise permitted to cease
being a Guarantor hereunder);

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be or become a Subsidiary Guarantor or
the Borrower or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 (other than
Section 7.02(e)) and 7.03, respectively;

(d)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (or, in connection with a disposition of all or substantially
all of the Borrower’s assets, is the transferee of such assets) (any such
Person, a “Successor Borrower”):

(A)    the Successor Borrower will:

(1)    be an entity organized or existing under the laws of the United States,
any state thereof or the District of Columbia,

(2)    expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent and the Borrower, and

(3)    deliver to the Administrative Agent (I) a certificate of a Responsible
Officer of the Successor Borrower stating that such merger or consolidation or
other transaction and such supplement to this Agreement or any Loan Document (as
applicable) comply with this Agreement and (II) and legal opinions of counsel to
the Successor Borrower including customary organization, due execution, no
conflicts and enforceability opinions to the extent reasonably requested by the
Administrative Agent;

(B)    substantially contemporaneously with such transaction (or at a later date
as agreed by the Administrative Agent),

(1)    each Guarantor, unless it is the other party to such merger or
consolidation, will by a supplement to the Guaranty (or in another form
reasonably satisfactory to the Administrative Agent and the Borrower) reaffirm
its Guaranty of the Obligations (including the Successor Borrower’s obligations
under this Agreement),

(2)    each Loan Party, unless it is the other party to such merger or
consolidation, will, by a supplement to the applicable Collateral Documents (or
in another form reasonably satisfactory to the Administrative Agent), confirm
its grant or pledge thereunder,

 

122



--------------------------------------------------------------------------------

(3)    if reasonably requested by the Administrative Agent, each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, will, by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent and the Borrower), confirm that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement;

(C)    after giving pro forma effect to such incurrence, the Borrower would be
permitted to incur at least $1.00 of Permitted Ratio Debt;

(D)    to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received at least two (2) Business Days prior to
the consummation of such transaction all documentation and other information in
respect of the Successor Borrower required under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act;
and

(E)     provided further that (x) with respect to each of the foregoing Sections
7.04(d)(i) and 7.04(d)(ii) that any security interests granted to the
Administrative Agent or the Mexican Collateral Agent, as applicable, for the
benefit of the Secured Parties in the Collateral pursuant to the Collateral
Documents shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken or will promptly be taken, in each case, as required by
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement and subject to the Agreed Security Principles, and (y) with respect
to the foregoing Section 7.04(d)(ii), if the requirements of that section and
this proviso are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement;

(e)    so long as no Event of Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of such surviving Person’s Subsidiaries that are Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 to the
extent required pursuant to the Collateral and Guarantee Requirement and subject
to the Agreed Security Principles; and

(f)    so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition may be consummated for the purpose of effecting a Disposition
permitted pursuant to Section 7.05, a Restricted Payment permitted pursuant to
Section 7.06 or a Permitted Acquisition or other Investment permitted by
Section 7.02.

Section 7.05    Dispositions.

Make any Disposition, except:

(a)    Dispositions of obsolete, worn out, used or surplus property (other than
any Hotel Real Property), whether now owned or hereafter acquired, in the
ordinary course of business and Dispositions of property no longer used or
useful in the conduct of the business of the Borrower or the Restricted
Subsidiaries;

(b)    Dispositions of inventory, equipment, accounts receivables or other
current assets in the ordinary course of business, goods held for sale in the
ordinary course of business and Immaterial Assets and termination of leases and
licenses in the ordinary course of business;

 

123



--------------------------------------------------------------------------------

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(d)    Dispositions of property or Equity Interests to the Borrower or any
Restricted Subsidiary;

(e)    to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01, (ii) Section 7.02 (other than 7.02(e)), (iii) Section 7.04
(other than 7.04(f)) and (iv) Section 7.06 (other than 7.06(d));

(f)    [Reserved];

(g)    Dispositions of cash and Cash Equivalents;

(h)     (i) leases, subleases, licenses or sublicenses (including non-exclusive
licenses and sublicenses of software or other IP Rights) and terminations
thereof, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries (taken as a whole), (ii) Dispositions of intellectual property that
is no longer used or useful in the business of the Borrower and the Restricted
Subsidiaries, (iii) the surrender, or waiver of contract rights or settlement,
release or surrender of contract, tort or other claims;

(i)    transfers of property subject to Casualty Events;

(j)    Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Event of Default shall have occurred and been continuing or
would result from such Disposition, (ii) the Borrower or any Restricted
Subsidiary shall receive consideration at the time of such Disposition at least
equal to the fair market value of the property subject to such Disposition, as
such fair market value may be determined in good faith by the Borrower;
(iii) the Borrower or any Restricted Subsidiary shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received); provided, however, that for
the purposes of this clause (iii), the following shall be deemed to be cash:
(A) any liabilities (as shown on the most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition or otherwise cancelled or terminated in
connection with the transaction with such transferee, and, in each case, for
which the Borrower and all Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
the Borrower or the applicable Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $50,000,000 and 3.0% of Total Assets; provided,
further, that the requirement in this clause (iii) shall not apply to
(x) Dispositions of tangible property in the ordinary course of business as part
of a tax-deferred exchange (also known as a “1031 exchange” or “like-kind
exchange”) or any similar provision of foreign law, or (y) otherwise to
Dispositions for which all or a portion of the consideration for such
Disposition consists of all or substantially all of the assets or Equity
Interests of a Person engaged in a business that would be permitted by
Section 7.07 and (iv) to the extent the aggregate amount of Net Proceeds
received by the Borrower or a Restricted Subsidiary

 

124



--------------------------------------------------------------------------------

from Dispositions made pursuant to this Section 7.05(j) in the aggregate exceeds
$5,000,000 in any fiscal year; provided, further, that after giving pro forma
effect to any such Disposition of property that occurs after the end of the
Covenant Restriction Period, the Consolidated Secured Net Leverage Ratio shall
not exceed 4.75:1.00;

(k)    Dispositions of non-core assets acquired in connection with Permitted
Acquisition or other Investments; provided that (i) the aggregate amount of such
sales shall not exceed 25% of the fair market value of the acquired entity or
business and (ii) each such sale is in an arm’s-length transaction and the
Borrower or Restricted Subsidiary receives at least fair market value in
exchange therefor (as such fair market value may be determined in good faith by
the Borrower);

(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m)    Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date, exceeds $10,000,000, such excess shall be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
applied to prepay the Term A3 Loans in accordance with Section 2.05(b)(ii);

(n)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;

(o)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;

(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q)    the unwinding or settlement of any Swap Contract;

(r)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any IP Rights not necessary in
the conduct of the business of the Borrower and its Restricted Subsidiaries;

(s)    Dispositions required to be made by a Governmental Authority; and

(t)    sales of assets received by the Company or any of its Restricted
Subsidiaries upon the foreclosure on a Lien.

To the extent any Collateral is Disposed of as permitted by this Section 7.05 to
any Person other than a Loan Party, such Collateral shall automatically be sold
free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or, as applicable, the Mexican Collateral Agent shall be
authorized to, and promptly upon the request of the Borrower, shall take any
actions reasonably requested by the Borrower in order to effect the foregoing
within such time period as may be required to consummate the applicable
transaction.

 

125



--------------------------------------------------------------------------------

Section 7.06    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except:

(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
and to other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(c)    [Reserved];

(d)    to the extent constituting Restricted Payments, the Borrower (or any
direct or indirect parent thereof) and each Restricted Subsidiary may enter into
and consummate transactions permitted by any provision of Section 7.02 (other
than 7.02(e)), 7.04 (other than 7.04(f)), 7.05 (other than 7.05(e)(iv) and
7.05(g)) or 7.08 (other than 7.08(f));

(e)    repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(f)    the Borrower and each Restricted Subsidiary may make Restricted Payments
to allow Holdings to pay Holdings Administrative Costs and any other liabilities
permitted to be incurred by Holdings pursuant to Section 7.14(b)(iv) in the
ordinary course of business;

(g)    the Borrower and each Restricted Subsidiary may make Restricted Payments
to allow Holdings and/or the Borrower to pay, for any taxable period for which
Holdings, the Borrower and/or any of its Subsidiaries are members of a
consolidated, combined or similar tax group (including, for the avoidance of
doubt, a fiscal unity (fiscale eenheid)) (a “Tax Group”), to pay the portion of
the consolidated, combined or similar Taxes of such Tax Group for such taxable
period that is attributable to the other members of such Tax Group; provided
that (i) the amount of such payments for any taxable period shall not exceed the
amount of such Taxes that the Borrower and/or its Subsidiaries, as applicable,
would have paid had the Borrower and/or its Subsidiaries, as applicable, been a
stand-alone taxpayer (or a stand-alone group) and (ii) payments in respect of an
Unrestricted Subsidiary shall be permitted only to the extent that cash
distributions were made by such Unrestricted Subsidiary to the Borrower or any
of its Restricted Subsidiaries for such purpose;

(h)    the Borrower and each Restricted Subsidiary may make Restricted Payments
in an aggregate amount not to exceed the Available Additional Basket at such
time; provided, that (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) after giving effect thereto, the
Consolidated Total Net Leverage Ratio (calculated on a Pro Forma Basis) as of
the end of the most recently ended Test Period, shall be no greater than
6.50:1.00;

 

126



--------------------------------------------------------------------------------

(i)    the Borrower and the Restricted Subsidiaries may pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent of the
Borrower to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Borrower or such Restricted
Subsidiary (or Holdings or any other such parent of Borrower) by any future,
present or former employee, consultant, officer or director of Borrower or such
Restricted Subsidiary (or Holdings or any other such parent of Borrower) (or any
spouse or former spouse, or any entity Controlled by any of the foregoing
Persons) or upon the death, disability or termination of employment of such
officers, directors, employees and consultants, their authorized representative,
executor, administrator, distributee, estate, heir or legate, pursuant to any
employee or director equity plan, employee or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription, investor or shareholder agreement) with any employee, consultant,
officer or director of such Borrower or such Restricted Subsidiary (or Holdings
or any other such parent of Borrower), in an aggregate amount not to exceed in
any twelve month period, $7 million (with unused amounts in any calendar year
being permitted to be carried over to succeeding calendar years subject to a
maximum of $5 million); provided that such amount in any calendar year may be
increased by an amount not to exceed (a) the aggregate net cash proceeds from
any issuance during such period of Equity Interests by Holdings (or any direct
or indirect parent of Holdings), the Borrower and its Restricted Subsidiaries to
such employees, officers, directors, consultants or representatives plus (b) the
aggregate net cash proceeds from any payments on life insurance policies of
which Holdings (or any direct or indirect parent of Holdings), the Borrower and
its Restricted Subsidiaries is the beneficiary with respect to such employees,
officers, directors or consultants the proceeds of which are used to repurchase,
redeem or acquired Equity Interests of Holdings (or any direct or indirect
parent of Holdings), the Borrower and its Restricted Subsidiaries held by such
employees, officers, directors or representative; provided further that the
Borrower may elect to apply all or any portion of the aggregate increase
contemplated by the preceding clauses (a) and (b) in any calendar year;

(j)    the Borrower and any Restricted Subsidiary may make Restricted Payments
to acquire the Equity Interests held by any minority shareholder in any joint
venture or Subsidiary that is not wholly-owned directly or indirectly by
Borrower, subject to the limitations set forth in Section 7.02;

(k)    the Borrower or any Restricted Subsidiary may pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(l)    Restricted Payments in the amount of any Excluded Contribution or the Net
Proceeds of key man life insurance policies received by the Borrower or the
Restricted Subsidiaries less the amount of Restricted Payments previously made
with the cash proceeds of such key man life insurance policies;

(m)    any purchase or acquisition from, or withholding on issuance to, any
employee of the Borrower or any Restricted Subsidiary of Equity Interests of the
Borrower (or Holdings or any other direct or indirect parent of the Borrower) in
order to satisfy any applicable foreign, Federal, state or local tax payments in
respect of the receipt of such Equity Interests in an aggregate amount not to
exceed $2 million;

(n)    other Restricted Payments; provided, that (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii) at the
time of, and after giving effect to, the payment thereof, the Consolidated Total
Net Leverage ratio (calculated on a Pro Forma Basis) shall be no greater than
4.00:1.00;

 

127



--------------------------------------------------------------------------------

(o)    Restricted Payments up to an amount in any calendar year not to exceed 6%
of Market Capitalization at the time such Restricted Payment is declared (after
taking into account any other Restricted Payments previously made in reliance
upon this clause (o) during such calendar year); provided, that no Default or
Event of Default has occurred and is continuing or would result therefrom; and

(p)    any Restricted Payment within 60 days after the date of declaration or
notice of such Restricted Payment, if at the date of declaration or notice, the
Restricted Payment would have complied with the provisions of this Section 7.06.

For purposes of determining compliance with this Section 7.06, in the event that
any Restricted Payment meets the criteria of more than one exceptions described
in Sections 7.06(a) through 7.06(p), the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such Restricted
Payment (or any portion thereof) and will only be required to include the amount
and type of Restricted Payment in one or more of the above clauses.

Section 7.07    Change in the Nature of the Business. For purposes of
determining compliance with this Section 7.06, in the event that any Restricted
Payment meets the criteria of more than one exceptions described in
Sections 7.06(a) through 7.06(p), the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such Restricted
Payment (or any portion thereof) and will only be required to include the amount
and type of Restricted Payment in one or more of the above clauses. Change in
Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date, provided that the foregoing shall not limit the ability of
Borrower and the Restricted Subsidiaries to engage in any business reasonably
related, complementary, corollary, synergistic or ancillary to such lines of
business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

Section 7.08    Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, in each case involving
aggregate payments or consideration in excess of $5,000,000, other than:

(a)    transactions among the Borrower and any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction;

(b)    (i) on terms substantially as favorable to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate and (ii) the Borrower delivers to the Administrative
Agent with respect to a transaction with any Affiliate of the Borrower or series
of related transactions with any Affiliate of the Borrower involving aggregate
payments or consideration in excess of $25,000,000, a board resolution
authorizing and determining the fairness of such transaction or series of
related transactions as described in clause (i), approved by a majority of
disinterested members of the board of directors of the Borrower;

(c)    [Reserved];

(d)    [Reserved];

 

128



--------------------------------------------------------------------------------

(e)    [Reserved];

(f)    Restricted Payments permitted under Section 7.06 and Investments
permitted under Section 7.02;

(g)    loans and other transactions among Holdings and its Subsidiaries and
joint ventures (to the extent any such Subsidiary that is not a Restricted
Subsidiary or any such joint venture is only an Affiliate as a result of
Investments by Holdings, the Borrower and the Restricted Subsidiaries in such
Subsidiary or joint venture) to the extent otherwise permitted under this
Article VII;

(h)    transactions by the Borrower and the Restricted Subsidiaries permitted
under an express provision (including any exceptions thereto) of this
Article VII;

(i)    employment, consulting, severance and other arrangements between the
Borrower and the Restricted Subsidiaries and their respective officers,
consultants and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(j)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

(k)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect and any
replacement agreement or arrangement thereto so long as any such replacement
agreement or arrangement, taken as a whole, is not more disadvantageous to the
Borrower or its Restricted Subsidiaries, as the case may be, in any material
respect than the original agreement as in effect on the Closing Date;

(l)    customary payments by the Borrower and the Restricted Subsidiaries to the
Permitted Holders made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures) in an aggregate
amount not to exceed $1,000,000 in any fiscal year, which payments are approved
by the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Borrower in good faith;

(m)    payments by the Borrower or any of its Subsidiaries pursuant to any tax
sharing or similar agreements with the Borrower or any direct or indirect parent
of the Borrower to the extent attributable to the ownership or operation of the
Borrower and/or the Subsidiaries, but only to the extent permitted by
Section 7.06(g)(i);

(n)    franchise and other contracts regarding the operation of resorts and the
provision of services and payments in respect thereof in the ordinary course
consistent with past practice and market terms and conditions;

(o)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the

 

129



--------------------------------------------------------------------------------

Borrower, or are on terms that, taken as a whole, are not materially less
favorable (as determined in reasonable good faith by the Borrower) as might
reasonably have been obtained at such time from an unaffiliated party;

(p)    [Reserved];

(q)    the payment of reasonable out-of-pocket costs and expenses and
indemnities pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on or prior to the Closing Date in
connection therewith; and

(r)    payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by the
Borrower and the Restricted Subsidiaries in such joint venture) or Unrestricted
Subsidiaries in the ordinary course of business to the extent otherwise
permitted under Section 7.02.

Section 7.09    Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document or the Existing Senior Secured Facility
Documents) that limits the ability of:

(a)    any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Borrower or any Guarantor; or

(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations; provided that the foregoing Sections 7.09(a) and
(b) shall not apply to Contractual Obligations which:

(i)    (x) exist on the Closing Date and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing (taken as a whole) does not materially expand the scope of such
Contractual Obligation (as determined in reasonable good faith by the Borrower);

(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14;

(iii)    represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03 and which does not apply to any Loan
Party;

(iv)    are customary restrictions (as determined in reasonable good faith by
the Borrower) that arise in connection with (x) any Lien permitted by
Sections 7.01(a), (b), (i), (j), (k), (l), (p), (q), (r), (s), (u), (v), (w),
(z), (aa), (cc), (dd), (ee), (gg), (hh), (ii), (jj) and (kk) and relate to the
property subject to such Lien or (y) arise in connection with any Disposition
permitted by Section 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition;

 

130



--------------------------------------------------------------------------------

(v)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;

(vi)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds, accessions and products thereof or (ii) the property secured by such
Indebtedness and the proceeds, accessions and products thereof so long as the
agreements governing such Indebtedness permit the Liens securing the
Obligations;

(vii)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(viii)    comprise restrictions imposed by any agreement relating to (x) secured
Indebtedness permitted pursuant to Sections 7.03(b), (e), (g) and (n)(i) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or (y) Indebtedness permitted pursuant to Section 7.03(g), to the
extent that such restrictions apply only to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness;

(ix)    are customary provisions restricting subletting, transfer or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

(x)    are customary provisions restricting assignment or transfer of any
agreement (including any hotel management agreement) entered into in the
ordinary course of business;

(xi)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xii)    arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit;

(xiii)    comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder;

(xiv)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(xv)    are restrictions regarding licensing or sublicensing by the Borrower and
the Restricted Subsidiaries of intellectual property in the ordinary course of
business;

(xvi)    [reserved];

(xvii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder; and

 

131



--------------------------------------------------------------------------------

(xviii)    are restrictions contained in the Existing Senior Secured Facility
Documents and documents otherwise governing Indebtedness permitted pursuant to
Section 7.03(y)

Section 7.10    Amendments or Waivers of Organizational Documents.

Agree, or permit any Restricted Subsidiaries to agree, to any material
amendment, restatement, supplement or other modification to, or waiver of, any
AMR Hotel Management Agreement or of its Organizational Documents after the
Closing Date in a manner that is adverse to the interests of the Lenders in any
material respect unless consented by the Administrative Agent (such consent not
to be unreasonably withheld, delayed or conditioned (it being understood and
agreed that (a) any increase in the Borrower’s and Restricted Subsidiaries’
obligation to pay management fees under a AMR Hotel Management Agreement, which
would increase the amount that would have been payable under the AMR Hotel
Management Agreements as in effect on the Closing Date by more than 25% shall be
deemed to be materially adverse to the interests of the Lenders, and (b) any
termination of an AMR Hotel Management Agreement (including, termination for a
fee) or any exercise of any right given under an AMR Hotel Management Agreement
shall not be deemed to be materially adverse to the interests of the Lenders).

Section 7.11    Financial Covenant.

(a)    In respect of the Term A1 Loans and commencing with the Test Period for
which financial statements have been or are required to be delivered pursuant to
Section 6.01(b) in respect of the fiscal quarter ended September 30, 2021 (the
“Initial Test Period”) and for each Test Period thereafter, if the aggregate
amount of outstanding Revolving Credit Loans (including Swingline Loans) and L/C
Obligations (excluding the face amount of undrawn Letters of Credit that are
Cash Collateralized or backstopped or otherwise do not exceed $10,000,000 in the
aggregate) exceeds 35.0% of the aggregate Revolving Credit Commitments under the
Revolving Credit Facility, permit the Consolidated Secured Net Leverage Ratio as
of the last day of any Test Period to exceed (i) in the case of the Initial Test
Period, 6.50:1.00, (ii) in the case of the first Test Period following the
Initial Test Period, 6.00:1.00 and (iii) in the case of each Test Period
thereafter, 4.75:1.00; provided that, for purposes of determining Consolidated
EBITDA in the calculation of the Consolidated Secured Net Leverage Ratio
pursuant to Section 7.11 for (1) the Initial Test Period, “Consolidated EBITDA”
shall be the sum of Consolidated EBITDA reported to the Lenders (or, to the
extent reported in respect of a quarter ending prior to the Closing Date, the
Lenders under the Existing Senior Secured Facility) for the third fiscal quarter
of the Borrower in 2021, the first and second fiscal quarters of the Borrower in
2019 and the fourth fiscal quarter of the Borrower in 2018 (determined as if the
same were a single accounting period); (2) the first Test Period following the
Initial Test Period, Consolidated EBITDA shall be the sum of Consolidated EBITDA
reported to the Lenders (or, to the extent reported in respect of a quarter
ending prior to the Closing Date, the Lenders under the Existing Senior Secured
Facility) for the third and fourth fiscal quarters of the Borrower in 2021 and
the first and second fiscal quarters of the Borrower in 2019 (determined as if
the same were a single accounting period); and (3) the second Test Period
following the Initial Test Period, Consolidated EBITDA shall be the sum of
Consolidated EBITDA reported to the Lenders (or, to the extent reported in
respect of a quarter ending prior to the Closing Date, the Lenders under the
Existing Senior Secured Facility) for the first fiscal quarter of the Borrower
in 2022, the third and fourth fiscal quarters of the Borrower in 2021 and the
second fiscal quarter of the Borrower in 2019 (determined as if the same were a
single accounting period); provided, further, “Consolidated EBITDA” as
determined pursuant to the preceding proviso shall (x) in the case of any fiscal
quarter ended prior to the Closing Date included in such determination, not be
calculated on a Pro Forma Basis or otherwise adjusted in accordance with
Section 1.08 to give effect to any Specified Transaction occurring during or
after, as applicable, any such fiscal quarter and (y) in the case of any fiscal
quarter ended after the Closing Date included in such determination, be
calculated on a Pro Forma

 

132



--------------------------------------------------------------------------------

Basis and be adjusted in accordance with Section 1.08 to give effect to any
Specified Transaction occurring during or after, as applicable, any such fiscal
quarter.

(b)    At all times from and after the Closing Date until the date of the
delivery of financial statements pursuant to Section 6.01(b) in respect of the
fiscal quarter ended March 31, 2022 (the “Covenant Restriction Period”), unless
(x) from and after the first day of the Initial Test Period through and
including the last day of the second Test Period following the Initial Test
Period (the “Financial Covenant Transition Period”), (I) the aggregate amount of
outstanding Revolving Credit Loans (including Swingline Loans) and L/C
Obligations (excluding the face amount of undrawn Letters of Credit that are
Cash Collateralized or backstopped or otherwise do not exceed $10,000,000 in the
aggregate) is less than 35.0% of the aggregate Revolving Credit Commitments
under the Revolving Credit Facility at such time and (II) the Borrower shall
have delivered an irrevocable written notice to the Administrative Agent,
electing to terminate the restrictions in this Section 7.11(b) on the basis of
compliance with preceding clause (I) or (y) the Consolidated Secured Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.08
after giving effect to the applicable transaction but, for this purpose,
disregarding clause (y) of the first proviso appearing in the first sentence of
Section 1.08(a) and instead giving effect to clause (ii) of the first sentence
of each of Sections 1.08(b) and (d) as if such determination were not made
pursuant to Section 7.11) is less than or equal to 4.75:1.00 (as of the last day
of the most recently ended Test Period) (the conditions described in the
exceptions provided for in clause (x) or (y), the “Applicable Covenant
Restriction Fall-Away Conditions”):

(i)    [reserved];

(ii)    incur any Incremental Loans pursuant to Section 2.14;

(iii)    designate any Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to Section 6.14;

(iv)    form or create any Non-Recourse Subsidiaries;

(v)    make any Investment pursuant to Section 7.02(c)(i) (other than with
respect to Investments in (x) any Loan Party or (y) any Restricted Subsidiary
which is not a Loan Party in the form of intercompany loans evidenced by an
Intercompany Note pledged to the Administrative Agent or the Mexican Collateral
Agent, as applicable; provided no Investments shall be made to Non-Recourse
Subsidiaries in reliance on this clause (y)), 7.02(c)(ii) (other than
Investments in the 2020 Designated Unrestricted Subsidiaries made in cash (i) in
the ordinary course of business to fund such 2020 Designated Unrestricted
Subsidiaries’ operating expenses and maintenance capital expenditures, (ii) in
such amounts as may be required to pay scheduled amortization and interest
payments, fees and other amounts under the 2020 Unrestricted Subsidiary
Indebtedness when and as the same become due and payable in accordance with the
terms thereof (as originally in effect and without giving effect to any
amendments, restatements, renewals, restructurings, extensions, supplements or
other modifications thereto that are adverse to the interests of the Term A1
Lenders) or (iii) in an aggregate amount not to exceed $50,000,000 at any time
outstanding; provided that (I) Investments shall only be permitted to pursuant
to preceding clauses (i) and (ii) if the 2020 Designated Unrestricted
Subsidiaries would have insufficient liquidity (as reasonably determined in good
faith by the Borrower) to operate in the ordinary course of business if the 2020
Designated Unrestricted Subsidiaries were to make such payments without the
benefit of such Investments, (II) Investments shall only be permitted pursuant
to preceding clauses (i), (ii) and (iii) if made by a Loan Party in the form of
intercompany loans evidenced by

 

133



--------------------------------------------------------------------------------

an Intercompany Note pledged to the Administrative Agent or the Mexican
Collateral Agent, as applicable, and (III) Investments permitted to be made
pursuant to preceding clause (iii) after the Closing Date shall be reduced on a
dollar-for-dollar basis by the amount of Investments made pursuant to
Section 7.02(n) after the Closing Date), 7.02(i) or 7.02(n) (other than
Investments in the 2020 Designated Unrestricted Subsidiaries made in cash (i) in
the ordinary course of business to fund such 2020 Designated Unrestricted
Subsidiaries’ operating expenses and maintenance capital expenditures, (ii) in
such amounts as may be required to pay scheduled amortization and interest
payments, fees and other amounts under the 2020 Unrestricted Subsidiary
Indebtedness when and as the same become due and payable in accordance with the
terms thereof (as originally in effect and without giving effect to any
amendments, restatements, renewals, restructurings, extensions, supplements or
other modifications thereto that are adverse to the interests of the Term A1
Lenders) or (iii) in an aggregate amount not to exceed $175,000,000 at any time
outstanding; provided that (I) Investments shall only be permitted to pursuant
to preceding clauses (i) and (ii) if the 2020 Designated Unrestricted
Subsidiaries would have insufficient liquidity (as reasonably determined in good
faith by the Borrower) to operate in the ordinary course of business if the 2020
Designated Unrestricted Subsidiaries were to make such payments without the
benefit of such Investments, (II) Investments shall only be permitted pursuant
to preceding clauses (i), (ii) and (iii) if made by a Loan Party in the form of
intercompany loans evidenced by an Intercompany Note pledged to the
Administrative Agent or the Mexican Collateral Agent, as applicable, and
(III) Investments permitted to be made pursuant to preceding clause (iii) after
the Closing Date shall be reduced on a dollar-for-dollar basis by the amount of
Investments made pursuant to Section 7.02(c)(ii) after the Closing Date);;

(vi)    create, incur, assume or suffer to exist (x) any Indebtedness pursuant
to Section 7.03(g), 7.03(q) or 7.03(s) (but solely to the extent such Permitted
Ratio Debt is incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors as contemplated by the definition of “Permitted Ratio Debt”) or
(y) any Non-Recourse Indebtedness;

(vii)    merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of related transaction)
all or substantially all of its assets pursuant to Section 7.04(d), 7.04(e) or
7.04(f);

(viii)     (x) make any Disposition pursuant to (A) Section 7.05(d) (solely with
respect to Dispositions to any Restricted Subsidiary which is not a Loan Party),
7.05(m) or 7.05(o) (other than grants of security interests in the Equity
Interests of the 2020 Designated Unrestricted Subsidiaries securing the 2020
Unrestricted Subsidiary Indebtedness), in each case, unless agreed in writing by
the Administrative Agent (acting at the direction of the Required Lenders), or
(B) Section 7.05(j), unless, in addition to satisfying the requirements thereof,
(1) the gross proceeds of such Disposition would be equal to or greater than the
appraised value of the property subject to such Disposition (as determined by a
reputable appraiser of national standing that complies with the Uniform
Standards of Professional Appraisal Practice or is otherwise reasonably
satisfactory to the Administrative Agent), (2) if the gross proceeds of such
Disposition would be less than the appraised value of the property subject to
such Disposition (as determined by a reputable appraiser of national standing
that complies with the Uniform Standards of Professional Appraisal Practice or
is otherwise reasonably satisfactory to the Administrative Agent), the
Administrative Agent (acting at the direction of the Required Lenders) shall
have agreed in writing to such Disposition or (3) if no appraisal (or qualifying
appraisal) is available with respect to the property subject to such
Disposition,

 

134



--------------------------------------------------------------------------------

the Administrative Agent (acting at the direction of the Required Lenders) shall
have agreed in writing to such Disposition, or (y) in any event, Dispose of any
property or asset subject to the mandatory repayment provision in
Section 2.05(b)(ii)(1) without applying the Net Proceeds (for this purpose,
determined as if the reinvestment cut-off dates in the definition thereof were
12 months and 18 months (instead of 18 months and 24 months, respectively)) in
accordance with the terms Section 2.05(b)(ii); provided, that Borrower shall not
make any Dispositions of any property or assets which in the aggregate have a
total appraised value greater than two hundred fifty million dollars
($250,000,000), unless after giving pro forma effect to any such Disposition of
property, the Consolidated Secured Net Leverage Ratio (calculated without giving
effect to any provision of this Section 7.11) shall not exceed 4.75:1.00;

(ix)    make any Restricted Payment pursuant to Section 7.06(h), 7.06(i),
7.06(l), 7.06(n) or 7.06(o);

(x)    make any prepayment, purchase or redemption of any Junior Financing
pursuant to Section 7.13(a)(D), (F) and (G); or

(xi)    purchase any Term Loans from any Lender pursuant to Section 10.07(k);

(c)     From and after the Closing Date until the date of the delivery of
financial statements pursuant to Section 6.01(b) in respect of the fiscal
quarter ended March 31, 2021 (the “Covenant Relief Period”), unless one or both
of the Applicable Covenant Restriction Fall-Away Conditions have been satisfied
at such time, permit the Minimum Required Liquidity as of the last day of any
calendar month to be less than $60,000,000.

As used in this Section 7.11, the terms “Cash Collateralized,” “Letters of
Credit,” “Revolver Availability”, “Revolving Credit Commitments,” “Revolving
Credit Facility,” “Revolving Credit Loans,” and “Swingline Loans” shall have the
meaning ascribed to such terms in the Existing Senior Secured Facility.

Section 7.12    Fiscal Year.

Make any change in its fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

Section 7.13    Prepayments, Etc. of certain Indebtedness.

(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments and subject to
no Event of Default arising under Section 8.01(a), (f) or (g) then existing or
resulting therefrom, AHYDO payments and, in connection with the amendment of any
Junior Financing, the payment of related fees (other than in connection with any
amendment that reduces or forgives the commitments, outstanding principal amount
or effective yield of such Junior Financing) shall be permitted) any
(i) Indebtedness permitted pursuant to Section 7.03(v), (ii) Indebtedness
subordinated in right of payment incurred under Section 7.03, (iii) any other
Indebtedness for borrowed money of a Loan Party that is (x) subordinated in
right of payment to the Obligations expressly by its terms or (y) is secured on
a junior lien basis to the Liens securing the

 

135



--------------------------------------------------------------------------------

Obligations (other than Indebtedness among the Borrower and the Restricted
Subsidiaries) or (iv) unsecured Indebtedness in an amount greater than
$35,000,000 (in the case of clauses (ii), (iii) and (iv), collectively, “Junior
Financing”) except

(A)    the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)),

(B)    the conversion or exchange of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of its direct or
indirect parents,

(C)    the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary in accordance with the
subordination provisions applicable to any such Indebtedness,

(D)    repayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness permitted pursuant to Section 7.03(v) and Junior
Financings, in each case prior to their respective scheduled maturity in an
aggregate amount not to exceed the Available Additional Basket at such time;
provided that payments referred to in this clause (D) shall only be permitted so
long as (i) no Event of Default then exists or would result therefrom and
(ii) after giving effect thereto, the Consolidated Total Net Leverage Ratio
(calculated on Pro Forma Basis in accordance with Section 1.08) as of the end of
the most recently ended Test Period, is less than or equal to 6.50:1.00,

(E)    repayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness permitted pursuant to Section 7.03(v) and Junior
Financings, in each case prior to their respective scheduled maturity in an
amount of any Excluded Contribution,

(F)    other repayments, redemptions, purchases, defeasances and other payments
in respect of Indebtedness permitted pursuant to Section 7.03(v) and Junior
Financings; provided, that at the time of and after giving effect thereto,
(x) the Consolidated First Lien Net Leverage Ratio (calculated on Pro Forma
Basis in accordance with Section 1.08) as of the end of the most recently ended
Test Period, is less than or equal to 4.50:1.00 and (y) no Event of Default then
exists or would result therefrom; and

(G)    repayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness permitted pursuant to Section 7.03(v), including fees
and expenses related thereto, so long as no Event of Default then exists or
would result therefrom.

(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Indebtedness permitted pursuant to
Section 7.03(v) or any Junior Financing Documentation, the outstanding principal
amount of which is greater than $35,000,000, without the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned).

Notwithstanding anything to the contrary in any Loan Document, the Borrower may
make regularly scheduled payments of interest and fees on any Indebtedness
permitted pursuant to Section 7.03(v) or any Junior Financing, and may make any
payments required by the terms of such Indebtedness in order to avoid the
application of Section 163(e)(5) of the Code to such Indebtedness.

 

136



--------------------------------------------------------------------------------

Section 7.14    Permitted Activities.

(a)    In the case of the Borrower, (i) directly own any Hotel Real Property or
(ii) incur any Liens on direct or indirect Equity Interests of a Material
Subsidiary of the Borrower (other than a Non-Recourse Subsidiary) other than
non-consensual Liens, those for the benefit of the Secured Obligations and other
Indebtedness permitted to be secured on a ratable basis with the Facility.

(b)    In the case of Holdings, create, incur, assume or permit to exist any
Indebtedness or other material liabilities except (i) the performance of its
obligations with respect to Indebtedness under the Loan Documents, the Existing
Senior Secured Facility Documents, any Incremental Equivalent Debt, any
Permitted Ratio Debt, any Credit Agreement Refinancing Indebtedness and any
Indebtedness incurred pursuant to Section 2.14 (or any Permitted Refinancing of
any of the foregoing) to the extent such Indebtedness is permitted to be secured
on a ratable basis with the Facility, (ii) any Indebtedness subordinated in
right of payment to the Obligations expressly by its terms or any unsecured
guarantee in respect of such subordinated Indebtedness, provided that such
guarantee shall be subordinated to the Obligations to the same extent and on the
same terms as the Indebtedness so guaranteed is subordinated to the Obligations,
(iii) non-recourse guarantees in respect of Indebtedness of any Subsidiary of
Holdings being a sister company of the Borrower, (iv) liabilities imposed by
law, including tax liabilities, and other liabilities incidental to its
existence and permitted business and activities, including all Holdings
Administrative Costs, (v) any Indebtedness arising under guarantees entered into
pursuant to Section 2:403 of the Dutch Civil Code in respect of any group
company (groepsmaatschappij) as described in Section 2:24b of the Dutch Civil
Code and any residual liability with respect to such guarantees arising under
Section 2:404 of the Dutch Civil Code, (vi) any Indebtedness under Disqualified
Equity Interests and (v) guarantees of other obligations (other than in relation
to any Indebtedness for borrowed money unless limited to customary “bad boy”
guarantees in connection with non-recourse guarantees in respect of
Indebtedness) in an aggregate amount at any time outstanding not to exceed
$75,000,000.

(c)    In the case of Holdings, create, incur, assume or permit to exist any
Lien (other than non-consensual Liens and those for the benefit of the Secured
Obligations and for the benefit of the secured obligations under the Existing
Senior Secured Facility Documents) on any Equity Interests of the Borrower
directly held by it except Liens in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds or assets maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions.

(d)    [Reserved].

(e)    [Reserved].

(f)    In the case of any Intermediate Holdco, own or acquire any material
assets (other than Equity Interests of Subsidiaries of the Borrower, cash or
Cash Equivalents or Investments permitted by Section 7.02(c)(i)) or engage in
any material operations or business activities; provided that the following and
any activities incidental thereto shall be permitted in any event: (i) its
ownership of the Equity Interests of Subsidiaries of the Borrower and activities
incidental thereto, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the performance of its obligations as a guarantor with respect to the Loan
Documents and the Existing Senior Secured Facility Documents or any Permitted
Refinancing of any of the foregoing, any intercompany Indebtedness permitted by
Section 7.03(d), any Indebtedness subordinated in right of payments to the
Obligations expressly by its terms and any other documents governing
Indebtedness or

 

137



--------------------------------------------------------------------------------

guarantees permitted under this Agreement, (iv) if applicable, participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings and its Subsidiaries, (v) making Restricted Payments and the
receipt of Restricted Payments to the extent permitted by Section 7.06, (vi)
providing indemnification to officers and directors, (vii) activities required
to comply with applicable Laws, (viii) intercompany receivables relating to
asset management and other intercompany arrangements, (ix) cash and Cash
Equivalents held for tax planning or other general corporate purposes, and
(x) any activities incidental or reasonably related to the foregoing.

(g)    In the case of any Intermediate Holdco, create, incur, assume or permit
to exist any Indebtedness or other material liabilities except (i) the
performance of its obligations with respect to Indebtedness under the Loan
Documents, the Existing Senior Secured Facility Documents, any Incremental
Equivalent Debt, any Permitted Ratio Debt, any Credit Agreement Refinancing
Indebtedness, any intercompany Indebtedness permitted by Section 7.03(d) and any
Indebtedness incurred pursuant to Section 2.14 (or any Permitted Refinancing of
any of the foregoing) to the extent such Indebtedness is permitted to be secured
on a ratable basis with the Facility, (ii) any Indebtedness subordinated in
right of payments to the Obligations expressly by its terms or any unsecured
guarantee in respect of such subordinated Indebtedness, provided that such
guarantee shall be subordinated to the Obligations to the same extent and on the
same terms as the Indebtedness so guaranteed is subordinated to the Obligations,
(iii) other unsecured Indebtedness in an aggregate principal amount for all
Intermediate Holdcos not exceeding $35,000,000 at any time outstanding,
(iv) guarantee obligations in respect of Indebtedness of the Borrower and its
Restricted Subsidiaries permitted under Section 7.03, including any Permitted
Refinancing of any of the foregoing; provided that the aggregate principal
amount for all Indebtedness permitted to be guaranteed under this clause
(iv) shall not exceed for all Intermediate Holdcos $35,000,000 at any time
outstanding, (v) intercompany payables relating to asset management and other
intercompany arrangements, (vi) if applicable, liabilities relating to
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and its Subsidiaries, (vii) liabilities
relating to providing indemnification to officers and directors, and
(viii) liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and permitted business and activities.

Section 7.15    Amendment of Existing Senior Secured Facility.

Agree to any material amendment, restatement, supplement or other modification
to the Existing Senior Secured Facility or any Existing Senior Secured Facility
Document after the Closing Date that would be materially adverse to the Lenders
hereunder unless the Lenders have given their prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned). For the
avoidance of doubt, any amendment to the Existing Senior Secured Facility or any
Existing Senior Secured Facility Document that would have the effect of granting
a Lien to either agent thereunder, so long as such Lien is also granted to the
Administrative Agent or Mexican Collateral Agent on behalf of the Lenders
hereunder, shall not be considered materially adverse to the Lenders hereunder.

Section 7.16    Center of Main Interest and Establishment.

In the case of any Loan Party incorporated under the laws of the Netherlands,
without the prior written consent of the Administrative Agent, take any action
that shall cause its center of main interest (as that term is used in section
3(1) of the European Insolvency Regulation) to be situated outside of its
jurisdiction of incorporation, or cause it to have an “establishment” (as that
term is used in section 2(h) of the European Insolvency Regulation) situated
outside of its jurisdiction of incorporation.

 

138



--------------------------------------------------------------------------------

Section 7.17    Corporate Separateness.

Neither the Borrower nor any Restricted Subsidiary will make any payment to a
creditor of any Unrestricted Subsidiary in respect of any liability of any
Unrestricted Subsidiary (other than tax or other payments to Governmental
Authorities for which payments are generally made with respect to a consolidated
group and except for payments made in respect of Investments otherwise permitted
hereunder).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan , or (ii) within five Business
Days after the same becomes due, any interest on any Loan, any fees or other
amounts payable hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.05(a) (solely with respect to the Borrower), 7.01(b)(iii) or
Article VII; provided that the financial covenant in Section 7.11 is subject to
cure pursuant to Section 8.04; provided further that no breach or default by any
Loan Party under Section 7.11 will constitute an Event of Default with respect
to the Term A2 Loans or Term A3 Loans or any Incremental Term Loans unless and
until the Required Class Lenders in respect of the Term A1 Loans have
accelerated the Term A1 Loans and demanded repayment of, or otherwise
accelerated, the Indebtedness or other obligations in respect of the Term A1
Loans; or

(c)    Other Defaults. The Borrower or any Restricted Subsidiary fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b) or (d)) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after receipt by
the Borrower of written notice thereof from the Administrative Agent; or

(d)    Representations and Warranties. Subject to Section 4.02(a) as to the
representations and warranties of each Loan Party made on the Closing Date, any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
in any material respect (or, in the case of any representation and warranty
qualified by materiality, in all respects) when made or deemed made; or

(e)    Cross-Default. The Borrower or any Restricted Subsidiary that is a
Material Subsidiary (A) fails to make any payment beyond the applicable grace
period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, in respect of any Recourse Indebtedness
(other than Indebtedness hereunder) having an aggregate outstanding principal
amount of not less than $35,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness, or any other
event occurs (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts and not as a result of any default thereunder by the Borrower or
any Restricted Subsidiary), the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a

 

139



--------------------------------------------------------------------------------

trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (after giving effect to any waiver, amendment, cure or
grace period), with the giving of notice if required, such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that (1) such
failure is unremedied and is not waived by the holders of such Indebtedness
prior to any termination of the Commitments or acceleration of the Loans
pursuant to Section 8.02 and (2) this clause (B) shall not apply to any
Indebtedness that becomes due as a result of (x) mandatory prepayments resulting
from (x) Dispositions, (y) Casualty Events, or (z) excess cash flow or any
similar concept or (y) the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness; or

(f)    Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, any Loan Party, any Restricted Subsidiary that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes a
general assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, conciliador,
visitador, síndico, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, conciliador,
visitador, síndico, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60
consecutive calendar days, or an order for relief is entered in any such
proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party, any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary
admits in writing its inability or fails generally to pay its debts in excess of
the Threshold Amount as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not satisfied,
released, vacated, discharged, stayed or fully bonded within sixty (60) days
after its issue or levy; or

(h)    Judgments. There is entered against the Borrower, any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary, a
final judgment or order for the payment of money in an aggregate amount
exceeding $35,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not deny coverage; and such judgment or
order shall not have been satisfied, vacated, discharged or stayed or bonded
pending an appeal for a period of 60 consecutive days; or

(i)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent, the Mexican Collateral Agent or any
Lender which does not arise from a breach by a Loan Party of its obligations
under the Loan Documents or Payment in Full, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of Payment

 

140



--------------------------------------------------------------------------------

in Full), or purports in writing to revoke or rescind any Loan Document (other
than in accordance with its terms); or

(j)    Change of Control. There occurs any Change of Control; or

(k)    Collateral Documents. Any Collateral Document (including after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13) shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or the requirements of the applicable Collateral Document
or results from the failure of the Administrative Agent or the Mexican
Collateral Agent, as applicable, to maintain possession of certificates actually
delivered to it representing securities or negotiable instruments pledged under
the Collateral Documents which does not arise from a breach by a Loan Party of
its obligations under the Loan Documents or to file Uniform Commercial Code
continuation statements (or similar filings outside the United States) or take
other required actions; or

(l)    ERISA. An ERISA Event occurs which has resulted in or could reasonably be
expected to result in liability of the Borrower or a Restricted Subsidiary in an
aggregate amount that has resulted in or will result in a Material Adverse
Effect.

Section 8.02    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent, at
the request of the Required Lenders (or, in the case of an Event of Default
under Section 8.01(b) arising as a result of a breach or default under
Section 7.11, the Required Class Lenders in respect of the Term A1 Loans), shall
take any or all of the following actions (or, in the case of such an Event of
Default arising as a result of a breach or default under Section 7.11, the
actions specified in clauses (a), (b) and (c) below with respect to the Term A1
Loans):

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower (to the extent permitted by
applicable law);

(c)    [reserved]; and

(d)    exercise (or cause the Mexican Collateral Agent to exercise) on behalf of
itself and the Secured Parties all rights and remedies available to it and the
Lenders under the other Secured Parties or applicable Law;

provided that upon the entry of an order for relief with respect to Borrower
under the U.S. Bankruptcy Code or any other Debtor Relief Laws, the obligation
of each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

 

141



--------------------------------------------------------------------------------

Section 8.03    Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent or the
Mexican Collateral Agent in the following order (to the fullest extent permitted
by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Mexican Collateral
Agent in their respective capacities as such hereunder;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent, the Mexican Collateral Agent and the
other Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations then earned, due and
payable have been paid in full, to the Borrower or as otherwise required by Law.

Section 8.04    Borrower’s Right to Cure.

Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

(a)    For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of the Borrower or any cash contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that (A) such amounts to be designated
(i) are actually received by the Borrower after the last day of the applicable
fiscal quarter and before the twentieth Business Day after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter (the “Cure Expiration Date”) and (ii) do not exceed the aggregate amount
necessary to cure any Event of Default under Section 7.11 as of such date and
(B) the Borrower shall have provided notice (the “Notice of Intent to Cure”) to
the Administrative Agent that such amounts are designated as a “Cure Amount” (it
being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for the applicable period, the amount of
such Net Proceeds that is designated as the Cure Amount may be lower than
specified in such notice to the extent that the amount necessary to cure any

 

142



--------------------------------------------------------------------------------

Event of Default under Section 7.11 is less than the full amount of such
originally designated amount). The Cure Amount used to calculate Consolidated
EBITDA for one fiscal quarter shall be used and included when calculating
Consolidated EBITDA for each Test Period that includes such fiscal quarter.

(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than as applicable to
determining actual compliance with Section 7.11 (and not Pro Forma Compliance
with Section 7.11 that is required by another provision of this Agreement) (and
shall not be included for purposes of determining pricing, mandatory prepayments
and the availability or amount permitted pursuant to Section 2.14 or any amount
permitted pursuant to any covenant under Article VII) and shall not result in
any adjustment to any amounts (including the amount of Indebtedness (directly or
indirectly)) other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence for any fiscal quarter in which such an amount is
included in the calculation of Consolidated EBITDA.

(c)    In furtherance of Section 8.04(a) above, (i) upon actual receipt and
designation of the Cure Amount by the Borrower, the covenant under Section 7.11
shall be deemed retroactively cured with the same effect as though there had
been no failure to comply with the covenant under such Section 7.11 and any
Event of Default or potential Event of Default under Section 7.11 shall be
deemed not to have occurred for purposes of the Loan Documents, and (ii) neither
the Administrative Agent, the Mexican Collateral Agent nor any Lender may
exercise any rights or remedies under Section 8.02 (or under any other Loan
Document) on the basis of any actual or purported Event of Default under
Section 7.11 until and unless the Cure Expiration Date has occurred without the
Cure Amount having been received and designated.

(d)    In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised.

(e)    There can be no more than five fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

(f)    There shall be no pro forma reduction in Indebtedness (directly or by way
of netting) with the Cure Amount for determining compliance with Section 7.11
for the fiscal quarter with respect to which such Cure Amount was made.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01    Appointment and Authority.

(a)    Each of the Lenders hereby irrevocably appoints CORTLAND CAPITAL MARKET
SERVICES LLC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental or related thereto.

(b)    Subject to paragraph (c) below, the Administrative Agent shall also act
as a “collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and

 

143



--------------------------------------------------------------------------------

attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including the Section 10.05), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto. Any entity holding Collateral for and
on behalf of the Administrative Agent in its role as a collateral Agent shall be
deemed to be appointed as a sub-agent of the Administrative Agent in accordance
with the provisions of Section 9.05.

(c)    Each of the Lenders and the Administrative Agent hereby irrevocably
appoints Acquiom Agency Services LLC (which, to the extent that any action
hereunder is taken or may be required to be taken in Mexico by the Mexican
Collateral Agent, it shall be deemed a comisión mercantil granted in accordance
with Articles 273 and 274 and other applicable provisions of the Commerce Code
of Mexico (Código de Comercio) to act on behalf of the Secured Parties as the
Mexican Collateral Agent hereunder and under the Loan Documents, including the
Mexican Collateral Documents, and authorizes the Mexican Collateral Agent to act
as the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Mexican Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the Mexican
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Mexican Collateral Agent pursuant to Section 9.05 for purposes of holding
or enforcing any Lien on the Mexican Collateral (or any portion thereof) granted
under the Mexican Collateral Documents or for exercising any rights and remedies
thereunder at the direction of the Mexican Collateral Agent, shall be entitled
to the benefits of all provisions of this Article IX and Article X (including
the Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “Mexican collateral agent” under the Mexican Collateral Documents as if
set forth in full herein with respect thereto. Any entity holding Mexican
Collateral for and on behalf of the Mexican Collateral Agent in its role as a
Mexican collateral agent shall be deemed to be appointed as a sub agent of the
Mexican Collateral Agent in accordance with the provisions of Section 9.05.
While the Mexican Collateral Agent has the rights set forth herein or in the
other Loan Documents, it shall only act (or refrain from acting) at the written
direction of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), or the Administrative Agent (acting at the direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents)).

(d)    Except as provided in Sections 9.06 and 9.10, the provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Mexican
Collateral Agent and the Lenders, and no Loan Party has rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or the Mexican Collateral Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

Section 9.02    Rights as a Lender.

The Person serving as the Administrative Agent or as the Mexican Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Mexican Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or as
the Mexican Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money

 

144



--------------------------------------------------------------------------------

to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Mexican Collateral Agent hereunder and without any
duty to account therefor to the Lenders.

Section 9.03    Exculpatory Provisions.

None of the Administrative Agent or the Mexican Collateral Agent shall have any
duties or obligations except those expressly set forth herein and in the other
relevant Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, none of the
Administrative Agent or the Mexican Collateral Agent:

(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other relevant Loan Documents that the
Administrative Agent or the Mexican Collateral Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that none of the Administrative Agent or the Mexican
Collateral Agent shall be required to take any action that, in its respective
opinion or the opinion of counsel, may expose the Administrative Agent or the
Mexican Collateral Agent to liability or that is contrary to any Loan Document
or applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, or otherwise be in conflict with
any other applicable law or regulation; and

(c)    shall, except as expressly set forth herein and in the other relevant
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Borrower or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or as the Mexican Collateral Agent or any of
their respective Affiliates in any capacity.

None of the Administrative Agent or the Mexican Collateral Agent shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent or the Mexican Collateral
Agent shall believe in good faith shall be necessary, under the circumstances or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment, provided, that, no action taken or not taken by the Administrative
Agent or the Mexican Collateral Agent with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or the Mexican Collateral Agent shall
believe in good faith shall be necessary, under the circumstances) shall be
considered gross negligence or willful misconduct of the Administrative Agent or
the Mexican Collateral Agent. None of the Administrative Agent or the Mexican
Collateral Agent shall be deemed to have knowledge of any Default unless and
until written notice conspicuously labeled as a “notice of default” describing
such Default is given in writing to the Administrative Agent or, as applicable,
the Mexican Collateral Agent by the Borrower, a Lender, the Administrative Agent
or the Mexican Collateral Agent. Further, the Mexican Collateral Agent shall
have no liability or responsibility for any action or inaction of the
Administrative Agent (or any other party) nor shall it have any liability or
responsibility to perform any of duties of the Administrative Agent.

 

145



--------------------------------------------------------------------------------

None of the Administrative Agent or the Mexican Collateral Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or, as
applicable, the Mexican Collateral Agent.

Section 9.04    Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05    Delegation of Duties.

Each of the Administrative Agent and the Mexican Collateral Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more agents or sub-agents
appointed by the Administrative Agent or, as applicable, the Mexican Collateral
Agent. Each of the Administrative Agent, the Mexican Collateral Agent and any
agents or sub-agent of the foregoing may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory and indemnification provisions of this Article IX shall apply to
any such agents or sub-agent and to the Related Parties of any such agents or
sub-agent and the Administrative Agent and/or, as applicable, the Mexican
Collateral Agent. None of the Administrative Agent or the Mexican Collateral
Agent shall be responsible for the negligence or misconduct of any agents or
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
or, as applicable, the Mexican Collateral Agent acted with gross negligence or
willful misconduct in the selection of such agents or sub-agents.
Notwithstanding anything herein to the contrary, with respect to each agent or
sub-agent appointed by an Agent, (i) such agent or sub-agent shall be a third
party beneficiary under this Agreement with respect to all such rights, benefits
and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such agent or sub-agent, and
(iii) such agent or sub-agent shall only have obligations to the applicable
Agent and not to any

 

146



--------------------------------------------------------------------------------

Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such agent or sub-agent.

Section 9.06    Resignation of Administrative Agent and Mexican Collateral
Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Mexican Collateral Agent and the Borrower and such notice
shall also be effective in respect of its role as collateral agent unless the
Administrative Agent otherwise agrees in writing. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (other than during the continuation of an Event of
Default under Section 8.01(a), (f) or (g)), which consent shall not be
unreasonably withheld or delayed, to appoint a successor, which shall be a
commercial bank organized under the laws of the United States (or any State
thereof), in each case, having combined capital and surplus of at least
$1,000,000,000, with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall by agreed by the Required Lenders)
(the “AA Resignation Effective Date”), then the retiring Administrative Agent
may (but shall not be obligated to) on behalf of the Lenders and the Mexican
Collateral Agent, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the AA
Resignation Effective Date. Parties hereto acknowledge and agree that, for
purposes of any right of pledge governed by Netherlands or Curaçao law, any
resignation by the Administrative Agent shall be effective from the AA
Resignation Effective Date and the Administrative Agent shall be discharged from
its duties and obligations under the Parallel Debt (except that in the case of
any collateral security held by the Administrative Agent on behalf of the
Lenders or the Mexican Collateral Agent under the Parallel Debt, the retiring
Administrative Agent shall continue to hold such collateral security solely as
gratuitous bailee until such time as a successor Administrative Agent is
appointed). The Administrative Agent will reasonably cooperate in assigning or
transferring its rights and obligations under the Parallel Debt to any such
successor Administrative Agent and will reasonably cooperate in transferring all
rights under any Collateral Document governed by Netherlands or Curaçao law (as
the case may be) to such successor Administrative Agent.

(b)    With effect from the AA Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Mexican Collateral Agent under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security solely as
gratuitous bailee until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.01 and other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the AA Resignation Effective Date), and the retiring
Administrative Agent shall (to the extent not already discharged as provided
above) be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the

 

147



--------------------------------------------------------------------------------

Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

(c)    [Reserved].

(d)    The Mexican Collateral Agent may at any time give notice of its
resignation to the Lenders, the Administrative Agent and the Borrower. Upon
receipt of any such notice of resignation the Required Lenders shall have the
right, with the consent of the Borrower (other than during the continuation of
an Event of Default under Section 8.01(a), (f) or (g)) and the Administrative
Agent, which consent shall not, in each case, be unreasonably withheld or
delayed, to appoint a successor, which shall be a commercial bank or trust
company organized under the laws of the United States of America (or any State
thereof) or the United States of Mexico (or any State thereof). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Mexican Collateral
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders), then the retiring Mexican Collateral Agent may (but shall
not be obligated to for its resignation to remain effective) on behalf of the
Lenders and the Administrative Agent, appoint a successor Mexican Collateral
Agent meeting the qualifications set forth above but in any event, at such time,
the retiring Mexican Collateral Agent shall be fully discharged from all of its
duties and obligations hereunder and under the other Loan Documents, including
the Mexican Collateral Documents. Until a successor Mexican Collateral Agent is
appointed and accepts the role as successor Mexican Collateral Agent, the
retiring Mexican Collateral Agent may, but is not obligated to, continue to hold
any collateral under or in connection with the Mexican Collateral Documents as a
bailee for the Secured Parties for a period acceptable to the retiring Mexican
Collateral Agent without any further obligation under the Loan Documents.

(e)    Upon the acceptance of a successor’s appointment as Mexican Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Mexican Collateral
Agent (other than as provided in Section 3.01 and other than any rights to
indemnity payments or other amounts owed to the retiring Mexican Collateral
Agent). The fees payable by the Borrower to a successor Mexican Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Mexican Collateral
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Mexican Collateral Agent, its agents, sub-agents and
their respective Related Parties. The retiring Mexican Collateral Agent shall
have no liability or responsibility for the action or inaction of any successor
Mexican Collateral Agent.

(f)    Notwithstanding anything herein to the contrary, the Mexican Collateral
Agent may assign its rights and duties as Mexican Collateral Agent hereunder to
an Affiliate of the Mexican Collateral Agent, without the prior written consent
of, or prior written notice to, the Borrower, the Administrative Agent or the
Lenders; provided, that the Borrower, the Administrative Agent and the Lenders
may deem and treat such assigning Mexican Collateral Agent as Mexican Collateral
Agent for all purposes hereof, unless and until such assigning Mexican
Collateral Agent provides written notice to the Borrower, the Administrative
Agent and the Lenders of such assignment. Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Mexican Collateral Agent hereunder and under the other Loan Documents.

 

148



--------------------------------------------------------------------------------

Section 9.07    Non-Reliance on Agents and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility or liability with respect to the accuracy of or the
completeness of any information provided to Lenders.

Section 9.08    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Mexican Collateral Agent (which
powers, duties or responsibilities are expressly specified herein and in the
other Loan Documents) or a Lender hereunder.

Section 9.09    Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09, 10.04 and 10.05) allowed in
such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

(c)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

149



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding. For the
avoidance of doubt, the Mexican Collateral Agent may file a proof of claim, as
necessary, on its own behalf in any proceeding involving the transactions
contemplated hereunder.

Section 9.10    Collateral and Guaranty Matters.

Each of the Lenders irrevocably agrees:

(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Mexican Collateral Agent under any Loan Document shall be
automatically released (i) upon Payment in Full, (ii) at the time the property
subject to such Lien is Disposed or to be Disposed as part of or in connection
with any Disposition permitted hereunder or under any other Loan Document to any
Person other than the Borrower or any of its Restricted Subsidiaries that are
Guarantors, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor (or if the equity interest
of a Guarantor are the subject of such Disposition), upon release of such
Guarantor from its obligations under its Guaranty pursuant to Section 9.10(c)
below or (v) with respect to any asset that is or becomes an Excluded Asset;

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Mexican Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted to be senior to the
Liens securing the Secured Obligations pursuant to Section 7.01(b), (u), (w),
(aa) and (bb) and (ii); and

(c)    that any Subsidiary Guarantor (and the pledge of any equity interests in
such Guarantor) shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary (other than with respect to clause (g) of the definition of
Excluded Subsidiary) as a result of a transaction or designation permitted
hereunder.

Upon request by the Administrative Agent or the Mexican Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
or, as applicable, the Mexican Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10 or Section 11.09. In each case as specified in this Section 9.10,
the Administrative Agent or, as applicable, the Mexican Collateral Agent will,
upon the Borrower’s request and at the Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

None of the Administrative Agent or the Mexican Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral
or the Mexican Collateral, as applicable, the existence, priority or perfection
of the Administrative Agent’s or, as applicable, the Mexican Collateral Agent’s
Lien thereon, or any certificate prepared by the Borrower or any of their
Restricted Subsidiaries in connection therewith, nor shall the Administrative
Agent or the Mexican Collateral Agent be responsible or liable to the Lenders
for any failure to monitor or maintain any portion of the Collateral or the
Mexican Collateral,

 

150



--------------------------------------------------------------------------------

as applicable, or lien thereon or perfection thereof. The Mexican Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Mexican Collateral in its possession, under Section 9-207 of
the New York UCC or otherwise, shall be to deal with it in the same manner as
the Mexican Collateral Agent deals with similar property for its own account
(which shall in no event be less than commercially reasonable custody,
safekeeping and physical preservation) and the Mexican Collateral Agent will not
be liable or responsible for any loss or diminution in the value of any of the
Mexican Collateral by reason of the act or omission of any agent selected by the
Mexican Collateral Agent in good faith.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each other Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or Mexican Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the other Loan Documents may be exercised solely by the Administrative
Agent or the Mexican Collateral Agent, as applicable, for the benefit of Secured
Parties in accordance with the terms hereof and thereof, and (ii) in the event
of a foreclosure or similar enforcement action by the Administrative Agent or
the Mexican Collateral Agent, as applicable, on any of the Collateral or the
Mexican Collateral, as applicable, pursuant to a public or private sale or other
disposition (including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii), or
otherwise of the Bankruptcy Code), the Administrative Agent, the Mexican
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral or Mexican Collateral, as applicable, at any such sale or disposition
and the Administrative Agent or the Mexican Collateral Agent, as applicable, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities unless the Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral or the Mexican Collateral, as applicable, sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent or the
Mexican Collateral Agent at such sale or other disposition.

Each Agent and each Lender hereby appoints each other Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral or the Mexican Collateral, as applicable, in
assets that, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a Secured Party with
possession or control has priority over the security interest of another Secured
Party) and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral or Mexican Collateral,
as applicable, for the benefit of the other Secured Parties, except as otherwise
expressly provided in this Agreement. Should any Lender obtain possession or
control of any such Collateral or Mexican Collateral, as applicable, such Lender
shall notify the Administrative Agent or the Collateral Agent thereof, as
applicable, and, promptly upon the Administrative Agent’s or the Mexican
Collateral Agent’s request therefor shall deliver such Collateral or Mexican
Collateral, as applicable, to the Administrative Agent or the Mexican Collateral
Agent, as applicable, or in accordance with the Administrative Agent’s or
Mexican Collateral Agent’s instructions. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.

Section 9.11    [Reserved].

Section 9.12    Withholding Tax.

To the extent required by any applicable Laws (including for this purpose,
pursuant to any agreements entered into with a Governmental Authority), the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or

 

151



--------------------------------------------------------------------------------

any other Governmental Authority asserts a claim that an Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as Tax or otherwise,
including any interest, additions to Tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or, as
applicable, the Mexican Collateral Agent shall be conclusive absent manifest
error. Each Lender shall provide such certificate, document or other information
that is required by Law or requested by the relevant Agent as is necessary for
such Agent to determine the amount of any applicable withholding (or exemption)
or to comply with any applicable information reporting requirements and hereby
authorizes each Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to such Agent under this Section 9.12. The agreements in this
Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent or, as applicable, the Mexican Collateral Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 9.13    Intercreditor Agreements.

Each of the Administrative Agent and the Mexican Collateral Agent is authorized
to enter into any Intercreditor Agreement (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, and extensions, restructuring, renewals, replacements of, such
agreements in connection with the incurrence by any Loan Party of any Permitted
First Priority Refinancing Debt or any Permitted Junior Priority Refinancing
Debt, in order to permit such Indebtedness to be secured by a valid, perfected
Lien (with such priority as may be designated by the Borrower or relevant
Restricted Subsidiary, to the extent such priority is permitted by the Loan
Documents)), and the Lenders acknowledge that any Intercreditor Agreement will
be binding upon them. Each Lender hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any Intercreditor Agreement
and hereby authorizes and instructs each of the Administrative Agent and the
Mexican Collateral Agent to enter into, if applicable, any Intercreditor
Agreement (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Permitted First Priority
Refinancing Debt or any Permitted Junior Priority Refinancing Debt, in order to
permit such Indebtedness to be secured by a valid, perfected Lien (with such
priority as may be designated by the Borrower or relevant Restricted Subsidiary,
to the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.
The foregoing provisions are intended as an inducement to any potential provider
of any Permitted First Priority Refinancing Debt or any Permitted Junior
Priority Refinancing Debt to extend credit to the Borrower and such Persons are
intended third-party beneficiaries of such provisions.

Section 9.14    Survival.

This Article IX shall survive the payment in full of the Obligations.

 

152



--------------------------------------------------------------------------------

Section 9.15    Indemnification.

The Lenders agree to indemnify and hold harmless the Administrative Agent, its
Agent-Related Persons, and their respective controlled Affiliates and
controlling Persons, and their respective officers, directors, employees,
partners, agents, advisors and other representatives of each of the foregoing
and their respective successors (collectively, the “Agent Indemnitees”) and the
Mexican Collateral Agent, its Agent-Related Persons and their respective
controlled Affiliates and controlling Persons, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing and their respective successors (collectively, the
“Mexican Collateral Agent Indemnitees”) in its capacity as such (to the extent
not timely indemnified by any Loan Party and without limiting the obligation of
the Loan Parties to do so), each in an amount equal to its Pro Rata Share (based
on its applicable outstanding Loans in effect on the date on which
indemnification is sought under this Section 9.15 (or, if indemnification is
sought after the date upon which all Commitments shall have terminated and the
Loans and Obligations shall have been paid in full, ratably in accordance with
such outstanding Loans and Commitments as in effect immediately prior to such
date)) thereof, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable and documented out-of-pocket and expenses of a primary counsel for
the Agent Indemnitees, taken as a whole, and a primary counsel for the Mexican
Collateral Agent Indemnitees, taken as a whole (and if reasonably necessary, a
single local counsel in each appropriate jurisdiction with the Agent
Indemnitees, taken as a whole, and a single local counsel in each appropriate
jurisdiction for the Mexican Collateral Agent Indemnitees, taken as a whole), or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
any Indemnitee in any way relating to or arising out of this Agreement, any
Intercreditor Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Indemnitee
under or in connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF ANY AGENT OR RELATED PERSON); provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s or Mexican
Collateral Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section 9.15 shall survive the payment of the Loans and all
other amounts payable hereunder and the resignation or removal of any Agent.
Without limiting the foregoing, each Lender shall promptly following written
demand therefor, pay or reimburse the Administrative Agent and the Mexican
Collateral Agent based on and to the extent of such Lender’s pro rata share of
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of any rights or remedies under this Agreement, the Intercreditor
Agreement or the other Loan Documents (including all such out-of-pocket costs
and expenses incurred during any legal proceeding, including any proceeding
under any Debtor Relief Law, and including all respective fees, charges and
disbursements of a primary counsel and local counsel for the Agent Indemnitees
and a primary counsel and local counsel for the Mexican Collateral Agent
Indemnitees, to the extent that the Agent Indemnitees and the Mexican Collateral
Agent Indemnitees, as applicable, are not timely reimbursed for such expenses by
or on behalf of the Borrower (solely to the extent, in each case, that the
Borrower is required to so indemnify and hold harmless the Administrative Agent
Indemnitees and the Mexican Collateral Agent Indemnitees pursuant to (and
subject to the limitations of) Section 10.05). The agreements in this
Section 9.15 shall survive the payment of the Loans and all other amounts
payable hereunder and the resignation or removal of any Agent.

Section 9.16    ERISA Representation.

 

153



--------------------------------------------------------------------------------

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii)    transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement;

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

(i)     none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto);

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

154



--------------------------------------------------------------------------------

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any its Affiliates for investment advice (as opposed to other services)
in connection with the Loans, the Commitments or this Agreement.

(c)    The Administrative Agent hereby inform the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

For the purposes of this Section 9.16:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”; and

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“PET” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE X

MISCELLANEOUS

Section 10.01    Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Administrative Agent and the Required Lenders (or by

 

155



--------------------------------------------------------------------------------

the Administrative Agent or the Mexican Collateral Agent, as applicable, with
the consent of the Required Lenders) (other than with respect to any amendment
or waiver contemplated in Sections 10.01(a) through (h) below, which shall only
require the consent of the Administrative Agent and Lenders expressly set forth
therein and not Required Lenders) and the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver (or amendment to the terms) of any Default, Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such
an extension or increase);

(b)    postpone any date scheduled for, or reduce the amount of, any payment of
principal (including final maturity), interest or fees under Section 2.07, 2.08
or 2.09, respectively, without the written consent of each Lender directly and
adversely affected thereby (it being understood that the waiver (or amendment to
the terms) of any mandatory prepayment of the Loans or any obligation of the
Borrower to pay interest at the Default Rate, any Default or Event of Default,
mandatory prepayment or mandatory reduction of any Commitments shall not
constitute such a postponement of any date scheduled for the payment of
principal or interest and it further being understood that any change to the
definitions of “Consolidated Total Net Leverage Ratio” or the component
definitions thereof shall not constitute a postponement of such scheduled
payment);

(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or extend the timing of payments of such fees or other amounts)
without the written consent of each Lender directly and adversely affected
thereby (it being understood that (i) the waiver of (or amendment to the terms
of) any obligation of the Borrower to pay interest at the Default Rate, any
mandatory prepayment of the Loans or mandatory reduction of any Commitments or
any Default or Event of Default shall not constitute such a reduction and it
further being understood that (ii) any change to the definitions of
“Consolidated Total Net Leverage Ratio” or the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);

(d)    change any provision of Section 2.12(a), 2.13 or 8.03 or the definition
of “Pro Rata Share” in any manner that would alter the pro rata sharing of
payments or other amounts required thereby, without the written consent of each
Lender directly and adversely affected thereby; provided that modifications to
Section 2.12(a), 2.13 or 8.03 or the definition of “Pro Rata Share” in
connection with (x) any buy back of Term Loans by Holdings pursuant to
Section 10.07(k), (y) any Incremental Amendment or (z) any Extension Amendment,
in each case, shall only require approval (to the extent any such approval is
otherwise required) of the Required Lenders;

(e)    change any provision of (i) this Section 10.01 or (ii) the definition of
“Required Lenders”, “Required Class Lenders” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents to reduce the percentage set forth therein,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that, with the consent of the Required Lenders (if
such consent is otherwise required) or the Administrative Agent or the Mexican
Collateral Agent, as applicable (if the consent of the Required Lenders is not
otherwise required), additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders, as applicable, on
substantially the same basis as the Term Commitments);

 

156



--------------------------------------------------------------------------------

(f)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;

(g)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Guarantors, without the written
consent of each Lender; or

(h)    amend, modify or waive any provision relating to the application of any
voluntary or mandatory prepayment or commitment reduction that results in a
given Class being allocated a lesser prepayment, repayment or commitment
reduction than such Class would otherwise have been entitled to in the absence
of such amendment, modification or waiver, without the consent of the Required
Class Lenders for such affected Class (it being understood, however, that the
Required Lenders may waive, in whole or in part, any such prepayment, repayment
or commitment reduction, so long as the application, as amongst the various
Classes, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered);

provided, further, that (i) [reserved]; (ii) [reserved]; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, adversely affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent
under this Agreement or any other Loan Document; (iv) no amendment, waiver or
consent shall, unless in writing and signed by the Mexican Collateral Agent in
addition to the Lenders required above, adversely affect the rights or duties
of, or any fees or other amounts payable to, the Mexican Collateral Agent under
this Agreement or any other Loan Document; (v) [reserved]; (vi) Section 10.07(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (vii) (x) no Lender
consent is required to effect an Incremental Amendment, Refinancing Amendment or
Extension Amendment (except as expressly provided in Sections 2.14, 2.15, or
2.16, as applicable) or to effect any amendment expressly contemplated by
Section 7.12 and (y) in connection with an amendment that addresses solely a
re-pricing transaction (including any amendments to Section 2.09 and related
provisions) in which any Class of Term Loans is refinanced with a replacement
Class of term loans bearing (or is modified in such a manner such that the
resulting term loans bear) a lower All-In Yield (a “Permitted Repricing
Amendment”), only the consent of the Lenders holding Term Loans subject to such
permitted repricing transaction that will continue as a Lender in respect of the
repriced tranche of Term Loans or modified Term Loans shall be required for such
Permitted Repricing Amendment. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly
and adversely affected Lender that by its terms materially and adversely affects
any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding anything herein to the contrary, solely with the consent of the
Required Class Lenders in respect of the Term A1 Loans (but without the consent
of the Required Lenders or any other Lender), (1) any such agreement may
(x) waive, amend or modify Section 7.11 (other than, in the case of
Section 7.11, for purposes of determining compliance with such Section as a
condition to taking any action under this Agreement).

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment, modification or supplement to any Intercreditor Agreement or other
intercreditor agreement or

 

157



--------------------------------------------------------------------------------

arrangement permitted under this Agreement or in any document pertaining to any
Indebtedness permitted hereby that is permitted to be secured by the Collateral,
including any Incremental Commitment or any Permitted First Priority Refinancing
Debt or any Permitted Junior Priority Refinancing Debt or the Existing Senior
Secured Facility, for the purpose of adding the holders of such Indebtedness (or
their Senior Representative) as a party thereto and otherwise causing such
Indebtedness to be subject thereto, in each case as contemplated by the terms of
such Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders); provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Mexican Collateral Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent or the Mexican Collateral Agent, as applicable.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus (x) any additional amounts permitted
to be incurred under Section 7.03(a), (g), (m), (s) and/or (x) and, to the
extent any such additional amounts are secured, the related Liens are permitted
under Section 7.01 plus (y) the amount of accrued interest and premium thereon,
any committed but undrawn amounts and underwriting discounts, fees (including
upfront fees and original issue discount), commissions and expenses associated
therewith), (b) the All-In Yield with respect such Replacement Term Loans shall
be determined by the Borrower and the lenders providing such Replacement Term
Loans, (c) the Weighted Average Life to Maturity of Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Term Loans, at the time of such refinancing (except by virtue of amortization or
prepayment of the Refinanced Term Loans prior to the time of such incurrence),
(d) no Default under Section 8.01(a) or 8.01(f) or Event of Default shall exist
immediately prior to or after giving effect to the effectiveness of the relevant
Replacement Term Loans, (e) such Replacement Term Loan shall be pari passu in
payment and right of security with respect to the Collateral with the remaining
portion of the Initial Term Loans or Incremental Term Loans; provided that the
Replacement Term Loans shall be incurred by the same Borrower that incurred the
Replacement Term Loans being refinanced or replaced; provided, further that the
Replacement Term Loans that are junior in payment and right of security with
respect to the Collateral shall be subject to a customary intercreditor
agreement or an intercreditor agreement the terms of which shall be reasonably
satisfactory to the Administrative Agent and the Borrower, (f) such Replacement
Term Loans may not be secured by any assets other than Collateral, (g) such
Replacement Term Loans may not be guaranteed by any Person other than one or
more Loan Parties, (h) such Replacement Term Loans may participate on a pro rata
basis or less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayment or prepayments in respect of the Initial Term
Loans (and any Incremental Term Loans then

 

158



--------------------------------------------------------------------------------

subject to ratable repayment requirements) as agreed by the Borrower and the
Lenders providing the relevant Replacement Term Loans and (i) all other terms
applicable to such Replacement Term Loans shall be (x) substantially identical
to, or not materially more restrictive to the Borrower when taken as a whole (as
determined in reasonable good faith by the Borrower) than those applicable to
such Refinanced Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the Latest Maturity
Date of the Term Loans in effect immediately prior to such refinancing, provided
that, if any financial maintenance covenant is added for the benefit of such
Replacement Term Loan, such provisions shall also be applicable to the remaining
portion of the Initial Term Loans or Incremental Term Loans, as applicable or
(y) such terms shall be current market terms for such type of Indebtedness (as
determined in reasonable good faith by the Borrower).

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

Section 10.02    Notices and Other Communications; Facsimile Copies.

(a)    Notices; Effectiveness; Electronic Communications.

(i)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(a)(ii)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(A)    if to the Borrower, the Administrative Agent or the Mexican Collateral
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(B)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

159



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such
Section 10.02(a)(ii).

(ii)    Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Mexican Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Mexican Collateral Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Loan Parties, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party (or its
representatives); provided, however, that in no event shall any Person have any
liability to any other Person hereunder for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages);
provided that nothing in this sentence shall limit any Loan Party’s
indemnification obligations set forth herein.

(c)    Change of Address, Etc. The Borrower, the Administrative Agent and the
Mexican Collateral Agent may change its address, facsimile or telephone number
for notices and other

 

160



--------------------------------------------------------------------------------

communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the Mexican Collateral Agent. In addition, each Lender agrees to
notify each of the Administrative Agent and the Mexican Collateral Agent from
time to time to ensure that the Administrative Agent and the Mexican Collateral
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to the
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain Material Non-Public
Information.

(d)    Reliance by Administrative Agent, Mexican Collateral Agent and Lenders.
The Administrative Agent, the Mexican Collateral Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices or Conversion or Continuation Notice) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the Mexican Collateral Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in accordance with Section 10.05 hereof. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03    No Waiver; Cumulative Remedies.

No failure by any Lender, the Administrative Agent or the Mexican Collateral
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04    Attorney Costs and Expenses.

The Borrower agrees (a) to pay or reimburse the Lenders, the Administrative
Agent, the Mexican Collateral Agent and their respective Affiliates for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication, execution, delivery
and administration of this Agreement and the other Loan Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including all Attorney Costs, which, individually for each of the
Lenders, the Administrative Agent and the Mexican Collateral Agent, shall be
limited to one primary counsel and, if reasonably necessary, one local counsel
in each relevant jurisdiction and one specialty counsel in each applicable
specialty and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant Jurisdiction or specialty to
each group of similarly affected parties and (b) to pay

 

161



--------------------------------------------------------------------------------

or reimburse the Administrative Agent, the Mexican Collateral Agent and the
Lenders for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement or protection of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs, which shall be limited to (1) Attorney Costs of one counsel to each of
the Administrative Agent, the Mexican Collateral Agent individually and, if
reasonably necessary, one local counsel in each relevant jurisdiction and one
specialty counsel in each applicable specialty and, solely in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction or specialty to each group of similarly affected parties)
and (2) Attorney Costs of one primary counsel and one local counsel in each
relevant jurisdiction to the Required Lenders (taken as a whole) and, if
reasonably necessary, one local counsel in each relevant jurisdiction and one
specialty counsel in each applicable specialty and, solely in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction or specialty to each group of similarly affected parties.
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 10.04 shall be paid within 30 days following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date solely to the
extent invoiced to the Borrower within three Business Days of the Closing Date.
For the avoidance of doubt, this Section 10.04 shall not apply to Taxes, except
any Taxes that represent costs and expenses arising from any non-Tax claim.

Section 10.05    Indemnification by the Borrower.

The Loan Parties shall jointly and severally indemnify and hold harmless the
Agent Indemnitees, the Mexican Collateral Agent Indemnitees, each Lender and
their respective controlled Affiliates and controlling Persons, and their
respective officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing and their respective successors
(collectively the “Lender Indemnitees”; and together with the Agent Indemnitees
and the Mexican Collateral Agent Indemnitees, collectively, the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs but limited in the case of legal fees
and expenses to the reasonable and documented out-of-pocket fees, disbursements
and other charges of one counsel each to all Agent Indemnitees taken as a whole,
all Mexican Collateral Agent Indemnitees taken as a whole, and all Lender
Indemnitees taken as a whole and, if reasonably necessary, one local counsel
each in each relevant jurisdiction for the Agent Indemnitees taken as a whole,
the Mexican Collateral Agent Indemnitees taken as a whole, and the Lender
Indemnitees taken as a whole, and one specialty counsel for all Indemnitees
taken as a whole in each applicable specialty and solely in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction or specialty to each group of similarly affected
Indemnitees), joint or several, of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of this Agreement, the
Intercreditor Agreement or any other Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or alleged presence or Release of Hazardous Materials at, on,
under or from any property or facility currently or formerly owned, leased or
operated by the Loan Parties or any Subsidiary, or any Environmental Liability
of the Loan Parties or any Subsidiary, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (a “Proceeding”) and regardless of

 

162



--------------------------------------------------------------------------------

whether any Indemnitee is a party thereto or whether or not such Proceeding is
brought by the Borrower or any other person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee (all of the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or of any of its controlled Affiliates or their respective directors,
officers, employees, partners, advisors or other representatives, as determined
by a final non-appealable judgment of a court of competent jurisdiction or
(y) any dispute solely among Indemnitees other than any claims arising from such
Indemnitee’s administration of or performance under this Agreement, any
Intercreditor Agreement or any other Loan Document or the enforcement of any
provision thereunder. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, any Intercreditor Agreement or any other Loan Document, in each
case, except to the extent any such damages are found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or its officers,
directors, employees of Affiliates), (or its respective officers, directors,
employees or Affiliates), nor shall any Indemnitee, Loan Party or any Subsidiary
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement, any Intercreditor Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date); it being agreed that this sentence
shall not limit the indemnification obligations of the Borrower or any
Subsidiary (including, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party and for any
out-of-pocket expenses). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any Intercreditor Agreement or any
of the other Loan Documents are consummated. By accepting the benefits hereof,
each Indemnitee agrees to refund and return any and all amounts paid by the
Borrower to such Indemnitee to the extent items in clauses (w) through (y) above
occur. All amounts due under this Section 10.05 shall be paid within 10 days
after written demand therefor (together with backup documentation supporting
such reimbursement request); provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation or removal of the Administrative Agent or the Mexican Collateral
Agent, as applicable, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

Section 10.06    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the Mexican Collateral Agent or any Lender, or the
Administrative Agent, the Mexican Collateral Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Mexican Collateral Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery,

 

163



--------------------------------------------------------------------------------

the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender severally agrees to
pay to the Administrative Agent or, as applicable, the Mexican Collateral Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent or, as applicable, the
Mexican Collateral Agent plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the Payment in Full.

Section 10.07    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (except as permitted by Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such Assignee, an “Eligible Assignee”)
and in the case of any Assignee that is Holdings, Section 10.07(k), (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person or (iii) an Equity Investor or an Affiliate of an Equity
Investor, or (iv) Holdings, the Borrower or any of their respective Subsidiaries
(except in the case of an assignment of Loans to Holdings pursuant to
Section 10.07(k)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    (i) Subject to the conditions set forth in Section 10.07(b)(ii) below,
any Lender may at any time assign to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or an Approved Fund thereof, (ii) [reserved], (iii) after
the occurrence and during the continuance of an Event of Default under
Section 8.01(a), Section 8.01(f), or Section 8.01(g) to any Assignee or (iv)
[reserved]; provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall have objected thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof; and

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) [reserved],
(iii) from an Agent to its Affiliates or (iv) of all or a portion of the Term
Loans assigned or purchased pursuant to Section 10.07(k).

 

164



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent or any other party hereto so long as
such Lender complies with the requirements of Section 10.07(b)(ii) and provides
prior written notice to the Administrative Agent.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, and shall be in increments of an amount of $500,000), in excess
thereof unless each of the Borrower and the Administrative Agent otherwise
consents; provided that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;

(C)    other than in the case of assignments pursuant to Section 10.07(k), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, a properly completed and duly executed IRS Form
W-9 (or other applicable tax form) and all other documentation and other
information about such assignee as required under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, and such other documents as the Administrative
Agent shall reasonably request from such assignee; and

(D)    the Assignee shall execute and deliver to the Administrative Agent and
the Borrower the forms described in Sections 3.01(e) and 3.01(f) applicable to
it.

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

165



--------------------------------------------------------------------------------

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the date that each Assignment and
Assumption is recorded in the Register, (1) other than in connection with an
assignment pursuant to Section 10.07(k), the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (2) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.07(c) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of the Administrative
Agent’s Offices a copy of each Assignment and Assumption , and each notice of
cancellation of any Loans delivered by the Borrower pursuant to Section 10.07(k)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and related interest amounts) of
the Loans, owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender (with respect to itself), at any reasonable time and
from time to time upon reasonable prior written notice. This
Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).

(e)    Any Lender may at any time, sell participations to any Person (other than
a natural person, a Defaulting Lender, an Equity Investor, an Affiliate of an
Equity Investor, Holdings, the Borrower or any of their respective Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(h) of the first proviso to Section 10.01 that requires the affirmative vote of
such Lender. Subject to Section 10.07(f) and a Participant’s compliance with
Section 3.01(e) and (f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c) (it being understood that the documentation required under
Section 3.01(e) and (f) shall be delivered to the participating Lender). To the
extent permitted by applicable Law, each Participant also shall be entitled

 

166



--------------------------------------------------------------------------------

to the benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or part of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except, in the case of Section 3.01, to the
extent that the grant to the SPC was made with the prior written consent of the
Borrower (not to be unreasonably withheld, conditioned or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligation to the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating

 

167



--------------------------------------------------------------------------------

to its funding of Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) [Reserved].

(k) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to Holdings through
(x) Dutch auctions open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section 2.05(a)(v) or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis, in each case subject to the following:

(i) upon such assignment, transfer or contribution, Holdings shall automatically
be deemed to have contributed the principal amount of such Term Loans, plus all
accrued and unpaid interest thereon, to the capital of Borrower as common
equity.

Each Lender participating in any assignment to Holdings acknowledges and agrees
that in connection with such assignment, (1) Holdings then may have, and later
may come into possession of Excluded Information, (2) such Lender has
independently and, without reliance on Holdings, the Borrower or any of their
Subsidiaries, the Administrative Agent or any other Agent-Related Persons, has
made its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information,
(3) none of Holdings, the Borrower or their respective Subsidiaries, the
Administrative Agent or any other Agent-Related Persons shall have any liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Holdings, the Borrower
and their respective Subsidiaries, the Administrative Agent and any other
Agent-Related Persons, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

(l) Assignment of Loans with respect to the Borrower to any Person shall only be
permitted if the person to whom the Loans are assigned is a Non-Public Lender.

(m) The aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased by, or contributed to (in each
case, and subsequently cancelled hereunder), Holdings pursuant to
Section 10.07(k) and each principal repayment installment with respect to the
Term Loans of such Class pursuant to Section 2.07(a) shall be reduced pro rata
by the par value of the aggregate principal amount of Term Loans so purchased or
contributed (and subsequently cancelled).

 

168



--------------------------------------------------------------------------------

(n) Any purchase of Term Loans pursuant to Section 10.07(k) shall not constitute
voluntary or mandatory payment or prepayment under this Agreement.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates
(other than Excluded Affiliates) and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, independent auditors,
legal counsel and other advisors on a “need to know basis” (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and agree to keep such Information
confidential); (b) to the extent required or requested by any Governmental
Authority or self regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority regulating any Lender or its
Affiliates), provided that the Administrative Agent, the Mexican Collateral
Agent or such Lender, as applicable, agrees that, except with respect to any
audit or examination conducted by bank accountants or any Governmental Authority
exercising examination or regulatory authority, it will notify the Borrower as
soon as practicable in the event of any such disclosure by such Person unless
such notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable Laws or regulations or by any subpoena or any legal,
judicial or administrative proceeding or similar legal process, provided that
the Administrative Agent, the Mexican Collateral Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
(i) any pledgee referred to in Section 10.07(g), (ii) any direct or indirect
contractual counterparty to a Swap Contract, Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in any of its rights
or obligations under this Agreement; or (iii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and their
obligations, this Agreement or payments hereunder (other than any Person whom
the Borrower has affirmatively denied to provide consent to assignment in
accordance with Section 10.07(b)(i)(A)); (f) with the prior written consent of
the Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 or other obligation of
confidentiality owed to you the Equity Investors or your respective Affiliates
or becomes available to the Administrative Agent, the Mexican Collateral Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than a Loan Party or any Equity Investor or their respective
related parties (so long as such source is not known (after due inquiry) to the
Administrative Agent, the Mexican Collateral Agent, such Lender or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan
Party, the Equity Investors or your respective Affiliates); (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender) or to the CUSIP Service Bureau or any similar organization;
or (i) in connection with the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of its rights hereunder or
thereunder. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from the Loan Parties relating to
any Loan Party, its Affiliates or its Affiliates’ directors, officers,
employees, trustees, investment advisors or agents, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08 or any other confidentiality obligation owed to any Loan Party or
their Affiliates.

 

169



--------------------------------------------------------------------------------

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent or, as applicable, the Mexican
Collateral Agent, in respect of any unpaid fees, costs and expenses payable
hereunder) is authorized at any time and from time to time, without prior notice
to the Borrower, any such notice being waived by the Borrower (on its own behalf
and on behalf of each Loan Party and each of its Subsidiaries) to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) (other than escrow,
payroll, petty cash, trust and tax accounts) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates, the
Administrative Agent or the Mexican Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates, the Administrative
Agent or the Mexican Collateral Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Mexican Collateral Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent and the Mexican Collateral Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent and the Mexican Collateral Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, the Mexican Collateral Agent and each
Lender under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Mexican
Collateral Agent and such Lender may have at Law.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an

 

170



--------------------------------------------------------------------------------

original executed counterpart of this Agreement and such other Loan Document.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.12 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.
Subject to Section 10.20, in the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Mexican Collateral Agent and each Lender, regardless
of any investigation made by the Administrative Agent, the Mexican Collateral
Agent or any Lender or on their behalf and notwithstanding that the
Administrative Agent, the Mexican Collateral Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS EXPRESSLY SET FORTH
IN ANY SUCH OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

171



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT (OTHER THAN
WITH RESPECT TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE THEREIN) OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT
(OTHER THAN WITH RESPECT TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE THEREIN), OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE,
WHETHER NOW EXISTING OR HEREAFTER ARISING SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE AGENT, THE MEXICAN COLLATERAL
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN
PARTY, THE ADMINISTRATIVE AGENT, THE MEXICAN COLLATERAL AGENT AND EACH LENDER
IRREVOCABLY AND UNCONDITIONALLY (A) RENOUNCES THE RIGHT TO ANY OTHER
JURISDICTIONS AVAILABLE TO THE PARTIES UNDER APPLICABLE LAW, INCLUDING BY VIRTUE
OF ITS PRESENT OR FUTURE DOMICILE OR BY ANY OTHER REASON, AND (B) WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT (OTHER THAN WITH RESPECT TO ANY
COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE THEREIN) OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS (OTHER THAN WITH RESPECT TO ANY COLLATERAL DOCUMENT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE THEREIN) IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN FACSIMILE) IN SECTION 10.02, WHICH SHALL BE MADE IN THE MANNER PROVIDED FOR
THEREIN. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(c) Each Guarantor incorporated under Mexican law shall appoint Playa Management
USA, LLC (the “Process Agent”) (or any successor thereto, as the case may be) as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to such Guarantor in care of the Process Agent (or any successor
thereto, as the case may be) at such Process Agent’s address at 3950 University
Drive, Suite 301, Fairfax, Virginia 22030. As long as this Agreement remains in
force and any obligation pursuant hereto remains outstanding the relevant
Guarantor shall maintain a duly appointed agent, for the receipt of service
within the United States of America and shall notify the Administrative Agent,
the Mexican Collateral Agent and each Lender of the name and address thereof. If
the then existing Process Agent shall cease to serve as agent for the Guarantors
incorporated under Mexican law, to receive service of process hereunder, each
such Guarantor, shall promptly appoint a successor agent satisfactory to the
Administrative Agent. Each Guarantor incorporated under Mexican

 

172



--------------------------------------------------------------------------------

law, whether party to this Agreement on the date hereof or that may become a
Guarantor pursuant to the terms of this Agreement, shall grant an irrevocable
special power of attorney for lawsuits and collections (pleitos y cobranzas)
before a Mexican notary public in favor of the Process Agent, and deliver to the
Administrative Agent (i) an original copy (testimonio) of the public deed
containing such power of attorney, and (ii) evidence of the acceptance, duly
executed and delivered by such successor Process Agent, of its appointment as
agent for service of process, promptly upon appointment thereof.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.16.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed and
delivered by the Loan Parties and each other party hereto and the Administrative
Agent shall have been notified by each Lender that each such Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the Loan
Parties, each Agent and each Lender and their respective successors and assigns,
in each case in accordance with Section 10.07 (if applicable) and except that no
Loan Party shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

Section 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act, the Mexican Collateral Agent
(for itself and not on behalf of any Lender) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender, the
Mexican Collateral Agent or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the USA PATRIOT Act. This notice is given in
accordance with the requirements of the USA PATRIOT Act and is effective as to
the Lenders, the Mexican Collateral Agent and the Administrative Agent.

Section 10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
Mexican Collateral Agent are arm’s-length commercial transactions between the
Loan Parties and their respective

 

173



--------------------------------------------------------------------------------

Affiliates, on the one hand, and the Administrative Agent, the Mexican
Collateral Agent and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Mexican Collateral Agent and each Lender is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for each Loan Party or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, the
Mexican Collateral Agent nor any Lender has any obligation to the Loan Parties
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Mexican
Collateral Agent, the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Loan Parties and their respective Affiliates, and none of the Administrative
Agent, the Mexican Collateral Agent nor any Lender has any obligation to
disclose any of such interests to the Loan Parties or any of their respective
Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative Agent
, the Mexican Collateral Agent and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.20 Intercreditor Agreements.

Each Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreements, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements and
(c) authorizes and instructs the Administrative Agent and the Mexican Collateral
Agent to enter into the Intercreditor Agreements in their roles as
Administrative Agent and the Mexican Collateral Agent, respectively. In the
event of any conflict or inconsistency between the provisions of any
Intercreditor Agreement and this Agreement, the provisions of such Intercreditor
Agreement shall control.

Section 10.21 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable Law). Notwithstanding the foregoing, all payments to the Agents or
any Lender shall be made in U.S. Dollars or be converted by the Loan Parties
into U.S. Dollars at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due.

 

174



--------------------------------------------------------------------------------

Section 10.22 Waiver of Sovereign Immunity.

Each Loan Party that is incorporated outside the United States, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that such Loan Party or its
respective Subsidiaries or any of its or its respective Subsidiaries’ properties
has or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
United States or elsewhere, to enforce or collect upon the Loans or any Loan
Document or any other liability or obligation of such Loan Party or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Loan Documents, including, without limitation, immunity from suit,
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, such Loan Party, for itself and on behalf
of its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States or elsewhere.
Without limiting the generality of the foregoing, each Loan Party further agrees
that the waivers set forth in this Section 10.22 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

Section 10.23 Parallel Debt

(a) Notwithstanding any other provision of any Loan Document, each Loan Party,
by way of an independent payment obligation, hereby irrevocably and
unconditionally undertakes to pay to the Administrative Agen tor the Mexican
Collateral Agent, as applicable, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to the aggregate amount
payable by such Loan Party in respect of its Corresponding Obligations as and to
the extent its Corresponding Obligations fall due for payment or would have
fallen due but for any discharge from failure of another Secured Party to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve its entitlement to be paid that amount. The payment undertaking of each
Loan Party under this Section 10.23(a) is to be referred to as its “Parallel
Debt”.

(b) The Parallel Debt will be payable in the currency or currencies of the
Corresponding Obligations and will become due and payable as and when and to the
extent one or more of the Corresponding Obligations become due and payable. An
Event of Default in respect of the Corresponding Obligations shall constitute a
default (verzuim) within the meaning of section 3:248 of the Dutch Civil Code
with respect to the Parallel Debt without any notice being required.

(c) Each Loan Party, the Administrative Agent and the Mexican Collateral Agent
acknowledge that the obligations of each Loan Party under paragraph (a) are
several and are separate and independent from, and shall not in any way limit or
affect, the Corresponding Obligations nor shall the amounts for which each Loan
Party is liable under paragraph (a) be limited or affected in any way by its
Corresponding Obligations provided that: (x) neither the Administrative Agent
nor the Mexican Collateral Agent shall demand payment with regard to the
Parallel Debt of each Loan Party to the extent that such Loan Party’s
Corresponding Obligations have been irrevocably paid or (in the case of
guarantee obligations) discharged and (y) neither the Administrative Agent nor
the Mexican Collateral Agent shall demand payment with regard to the
Corresponding Obligations of each Loan Party to the extent that such Loan
Party’s Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged. The amount which may become payable by the Loan Parties
as the Parallel Debt shall never exceed the total of the amounts which are
payable under or in connection with the Corresponding Obligations.

 

175



--------------------------------------------------------------------------------

(d) Each of the Administrative Agent and the Mexican Collateral Agent acts in
its own name and not as trustee and it shall have its own independent right to
demand payment of the amounts payable by each Loan Party under this
Section 10.23, irrespective of any discharge of such Loan Party’s obligation to
pay those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.

(e) Any amount due and payable by a Loan Party to the Administrative Agent or
the Mexican Collateral Agent, as applicable, under this Section 10.23 shall be
decreased to the extent that the other Secured Parties have received (and are
able to retain) payment in full of the corresponding amount under the other
provisions of the Loan Documents and any amount due and payable by a Loan Party
to the other Secured Parties under those provisions shall be decreased to the
extent that the Administrative Agent or the Mexican Collateral Agent, as
applicable, has received (and is able to retain) payment in full of the
corresponding amount under this Section 10.23.

(f) The rights of the Secured Parties (other than the Administrative Agent or
the Mexican Collateral Agent, as applicable) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Administrative
Agent or the Mexican Collateral Agent, as applicable, to receive payment under
this Section 10.23.

(g) Without limiting or affecting the Administrative Agent’s or the Mexican
Collateral Agent’s, as applicable, rights against the Loan Parties (whether
under this Section 10.23 or under any other provision of the Loan Documents),
each Loan Party acknowledges that: (x) nothing in this Section 10.23 shall
impose any obligation on the Administrative Agent or the Mexican Collateral
Agent, as applicable, to advance any sum to any Loan Party or otherwise under
any Loan Document, except in its capacity as lender thereunder, as applicable,
and (y) for the purpose of any vote taken under any Loan Document, neither the
Administrative Agent nor the Mexican Collateral Agent, as applicable, shall be
regarded as having any participation or commitment other than those which it has
in its capacity as a lender, as applicable.

Section 10.24 Representation of Dutch Loan Party.

If, in respect of any Loan Party incorporated under the laws of the Netherlands,
this Agreement or any other Loan Document is signed or executed by another
person acting on behalf of such Loan Party pursuant to a power of attorney
executed and delivered by such Loan Party, it is hereby expressly acknowledged
and accepted by the other parties to this Agreement or any other Loan Document
that the existence and extent of such person’s authority and the effects of such
person’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising

 

176



--------------------------------------------------------------------------------

hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

Section 10.26 English Translation.

Any documents, instruments or agreements which direct or obligate the Mexican
Collateral Agent shall be provided to the Mexican Collateral Agent in English
language or with an English language translation.

ARTICLE XI

GUARANTEE

Section 11.01 The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective permitted successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) the U.S. Bankruptcy Code after any bankruptcy or insolvency
petition under the U.S. Bankruptcy Code and (ii) any other Debtor Relief Laws)
on the Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if the Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. For purposes of this Section, the Guarantors irrevocably waive any
order, excussio, and division benefits they may have under any applicable
jurisdiction, including without limitation the benefits of orden, excusión,
división, quita, prórroga and espera and all other rights and benefits provided
for under articles 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822,
2823, 2824, 2826, 2827, 2836, 2838, 2839, 2840, 2842, 2844, 2845, 2846, 2847,
2848, 2849 and other related articles of the Federal Civil Code (Código Civil
Federal), and the corresponding provisions of the Civil Codes of any State of
Mexico.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or

 

177



--------------------------------------------------------------------------------

instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for Payment in Full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted (including incurring any increase or decrease
in the principal amount of the Guaranteed Obligations or the rate of interest or
fees thereon);

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected;

(v) the release of any other Guarantor pursuant to Section 11.09; or

(vi) take any other action which would, under applicable principles of common
law, give rise to a legal or equitable discharge of any Guarantor from its
liabilities under this Guaranty.

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

178



--------------------------------------------------------------------------------

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until Payment in Full it shall subordinate any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other Person, be

 

179



--------------------------------------------------------------------------------

automatically limited and reduced to the highest amount (after giving effect to
the liability under this Guaranty and the right of contribution established in
Section 11.10, but before giving effect to any other guarantee) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding. In addition, in the event that any
applicable Law (including, without limitation, any Law (i) limiting or
restricting the giving of financial assistance by way of guarantee,
(ii) relating to fraudulent conveyance or fraudulent transfer or (iii) enforcing
currency controls in any jurisdiction) limits the amount of financial assistance
that a Guarantor is permitted to provide in favor of another Loan Party, such
Guarantor’s liability under this Credit Agreement in respect of the Obligations
of such Guarantor shall be limited to the maximum amount permitted under such
applicable law; provided further that the application of such limitation in any
specific case (in respect of the Obligations of any Loan Party) shall not
restrict or limit the ability of the Secured Party to claim in full all amounts
due under this Credit Agreement in respect of the Obligations of any other Loan
Party where there is no Law which limits the amount of financial assistance that
a Guarantor is permitted to provide in favor of such other Loan Party, or where
there is an applicable exception to any limitation on the amount of financial
assistance which a Guarantor is permitted to provide in favor of such other Loan
Party.

Section 11.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests of any Subsidiary Guarantor (other
than the Company) are sold or otherwise transferred to a Person or Persons none
of which is a Loan Party in a transaction permitted hereunder or (ii) any
Subsidiary Guarantor ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary (any such Subsidiary Guarantor, and any Subsidiary Guarantor referred
to in clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall,
upon the consummation of such sale or transfer or other transaction, be
automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and the other Loan Documents, including its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Administrative Agent or the Mexican Collateral Agent, as
applicable, pursuant to the Collateral Documents shall be automatically
released, and, so long as the Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, the
Administrative Agent or the Mexican Collateral Agent, as applicable, shall take
such actions as are necessary to effect each release described in this
Section 11.09 in accordance with the relevant provisions of the Collateral
Documents; provided, however, that the release of any Subsidiary Guarantor from
its obligations under this Agreement (x) if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (c) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (1) no Default or Event of Default shall have
occurred and be continuing, (2) after giving pro forma effect to such release
and the consummation of the transaction that causes such Person to be an
Excluded Subsidiary of such type, the Borrower is deemed to have made a new
Investment in such Person for purposes of Section 7.02 (as if such Person were
then newly acquired) and such Investment is permitted pursuant to Section 7.02
(other than Section 7.02(f)) at such time and (3) a Responsible Officer of the
Borrower certifies to the Administrative Agent compliance with preceding clauses
(1) and (2), (y) if such Subsidiary Guarantor becomes a Non-Recourse Subsidiary,
shall only be permitted if at the time such Guarantor becomes a Non-Recourse
Subsidiary (1) no Default or Event of Default shall have occurred and be
continuing, (2) after giving pro forma effect to such release and the
consummation of the transaction that cases such Person to be a Non-Recourse
Subsidiary, the Borrower is in compliance with the Ratio Mortgage Requirement
and (3) a Responsible Officer of the Borrower certifies to the Administrative
Agent compliance with the immediately preceding clauses (1) and (2) and (z) if
such Subsidiary Guarantor becomes an Immaterial Subsidiary, shall only be
permitted if the Borrower has provided written notice to the Administrative
Agent that such Subsidiary Guarantor (1) has become an Immaterial Subsidiary and
(2) shall no longer guaranty the obligations under this Agreement;

 

180



--------------------------------------------------------------------------------

provided, further, that no such release shall occur if such Subsidiary Guarantor
continues to be a guarantor in respect of the Existing Senior Secured Facility,
any Permitted First Priority Refinancing Debt, any Permitted Junior Priority
Refinancing Debt, any Permitted Unsecured Refinancing Debt, any Junior Financing
or any Permitted Refinancing in respect of any of the foregoing.

Upon Payment in Full, this Agreement and the Guarantees made herein shall
terminate with respect to all Obligations, except with respect to Obligations
that expressly survive such repayment pursuant to the terms of this Agreement.

Section 11.10 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the Mexican
Collateral Agent and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent, the Mexican Collateral Agent and the Lenders
for the full amount guaranteed by such Subsidiary Guarantor hereunder.

Section 11.11 Independent Obligation

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other party or the Borrower, and a separate action
or actions may be brought and prosecuted against such Guarantor whether or not
action is brought against any other guarantor, any other party or the Borrower
and whether or not any other guarantor, any other party or the Borrower be
joined in any such action or actions. Each Guarantor waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to the Guarantors.

Section 11.12 Holdings’ Limited Recourse Guaranty

Notwithstanding any other provision of this Agreement, the recourse of the
Administrative Agent and the other Secured Parties to Holdings under the Loan
Documents shall be limited to the Holdings’ Recourse Property. No assets of
Holdings other than the Holdings’ Recourse Property shall be available to
satisfy any liability of Holdings arising under the Loan Documents, whether
under this Section 11, the Borrower Equity Pledge, Holdings’ undertakings set
forth in Section 7.14 or otherwise. The rights of the Secured Parties to satisfy
the Guaranteed Obligations shall be limited to the foreclosure of (and all other
rights and remedies relating to the foreclosure of) the Lien created pursuant to
the Borrower Equity Pledge and the Secured Parties shall have no right to
proceed directly against Holdings for the satisfaction of any Guaranteed
Obligation, for any deficiency remaining from the foreclosure of the Lien
created by the Borrower Equity Pledge (or any portion of any of the foregoing).

[Signature Pages Follow]

 

181



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PLAYA HOTELS & RESORTS N.V., as Holdings By:   /s/ Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person PLAYA RESORTS HOLDING B.V., as Borrower By:   /s/ Ryan Hymel
Name:   Ryan Hymel

Title:

  Authorized Person

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Each of the following Subsidiary Guarantors: PLAYA H&R HOLDINGS B.V., as
Guarantor By:   /s/ Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person PLAYA RIVIERA MAYA B.V., as Guarantor By:   /s/ Ryan Hymel
Name:   Ryan Hymel

Title:

  Authorized Person PLAYA ROMANA B.V., as Guarantor By:   /s/ Ryan Hymel Name:  
Ryan Hymel

Title:

  Authorized Person PLAYA ROMANA MAR B.V., as Guarantor By:   /s/ Ryan Hymel
Name:   Ryan Hymel

Title:

  Authorized Person PLAYA CANA B.V., as Guarantor By:   /s/ Ryan Hymel Name:  
Ryan Hymel

Title:

  Authorized Person PLAYA GRAN, S. DE R.L. DE C.V., as Guarantor By:   /s/ Ryan
Hymel Name:   Ryan Hymel

Title:

  Authorized Person

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GRAN DESING & FACTORY, S. DE R.L. DE C.V., as Guarantor

By:   /s/ Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person DESARROLLOS GCR, S. DE R.L. DE C.V., as Guarantor By:   /s/
Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person INMOBILIARIA Y PROYECTOS TRPLAYA, S. DE R.L. DE C.V., as
Guarantor By:   /s/ Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person PLAYA RMAYA ONE, S. DE R.L. DE C.V., as Guarantor By:   /s/
Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person PLAYA CABOS BAJA, S. DE R.L. DE C.V., as Guarantor By:   /s/
Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person HOTEL CAPRI CARIBE, S. DE R.L. DE C.V., as Guarantor By:  
/s/ Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CAMERON DEL CARIBE, S. DE R.L. DE C.V., as Guarantor By:   /s/ Ryan Hymel Name:
  Ryan Hymel

Title:

  Authorized Person CAMERON DEL PACIFICO, S. DE R.L. DE C.V., as Guarantor By:  
/s/ Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person SERVICIOS PLYA HOTELS & RESORTS, S. DE R.L. DE C.V., as
Guarantor By:   /s/ Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person PLAYA HALL JAMAICAN RESORT LIMITED, as Guarantor By:   /s/
Ryan Hymel Name:   Ryan Hymel

Title:

  Authorized Person INVERSIONES VILAZUL S.A.S., as Guarantor By:   /s/ Ryan
Hymel Name:   Ryan Hymel

Title:

  Authorized Person

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES, LLC as Administrative Agent By:   /s/ Matthew
Trybula Name:   Matthew Trybula

Title:

 

Associate Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ACQUIOM AGENCY SERVICES LLC, as Mexican Collateral Agent By:   /s/ Joshua G.
James Name:   Joshua G. James

Title:

  Senior Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PHR LENDER LLC, as a Lender By: Midtown Acquisitions GP LLC, its Manager By:  
/s/ Joshua D. Morris Name:   Joshua D. Morris

Title:

  Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Guarantors

Playa H&R Holdings B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Playa Riviera Maya B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Playa Romana B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Playa Romana Mar B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Playa Cana B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Inversiones Vilazul S.A.S., a corporation incorporated in the Dominican Republic

Playa Hall Jamaican Resort Limited, a limited liability company incorporated in
Jamaica

Hotel Capri Caribe, S. de R.L. de. C.V., a limited liability company
incorporated in Mexico

Camerón del Caribe, S. de R.L. de. C.V., a limited liability company
incorporated in Mexico

Camerón del Pacifico, S. de R.L. de. C.V., a limited liability company
incorporated in Mexico

Servicios PLYA Hotels & Resorts, S. de R.L. de C.V. (previously identified as BD
Real Resorts, S. de R.L. de. C.V.), a limited liability company incorporated in
Mexico

Playa Gran, S. de R.L. de C.V., a limited liability company incorporated in
Mexico

Gran Desing & Factory, S. de R.L. de C.V., a limited liability company
incorporated in Mexico

Desarrollos GCR, S. de R.L. de C.V., a limited liability company incorporated in
Mexico

Inmobiliaria y Proyectos TRPLAYA, S. de R.L. de C.V., a Mexican limited
liability company incorporated in Mexico

Playa Rmaya One, S. de R.L. de. C.V., a limited liability company incorporated
in Mexico

Playa Cabos Baja, S. de R.L. de. C.V., a limited liability company incorporated
in Mexico



--------------------------------------------------------------------------------

Schedule 1.01A

Commitments of the Lenders

 

Term A1 Commitments       Term A1 Lender   Amount   Percentage

PHR Lender LLC

  $34,999,999   100%

Total

  $34,999,999   100%

 

Term A2 Commitments       Term A2 Lender   Amount   Percentage

PHR Lender LLC

  $31,000,001   100%

Total

  $31,000,001   100%

 

Term A3 Commitments       Term A3 Lender   Amount   Percentage

PHR Lender LLC

  $28,000,000   100%

Total

  $28,000,000   100%



--------------------------------------------------------------------------------

EXHIBIT I

AGREED SECURITY PRINCIPLES

1.    Certain Principles

The rights and obligations of (i) the Lenders, the Administrative Agent and
Mexican Collateral Agent on the one hand, and (ii) the Borrower and the
Guarantors on the other hand, in each case respect of (i) the giving or taking
of the Guaranty; (ii) the giving or taking of Collateral; and (iii) all the
rights and obligations associated with such giving or taking of the Guaranty and
Collateral, shall be subject to and limited by the Agreed Security Principles.
The Agreed Security Principles embody the recognition by all parties to the
Credit Documentation that there may be certain legal and practical difficulties
in obtaining effective security from Holdings and its Subsidiaries in every
jurisdiction in which they or the assets relevant to the Transactions are or may
in the future be located. In particular:

 

  (a)

general statutory limitations, financial assistance, capital maintenance,
corporate benefit, fraudulent preference, thin capitalization rules, retention
of title claims and similar principles may limit the ability of Holdings or a
Subsidiary of Holdings to provide the Guaranty or provide Collateral or may
require that the relevant Guaranty or Collateral be limited by an amount or
otherwise. If any such limit applies, the relevant Guaranty and Collateral
provided will be limited to the maximum amount which Holdings or such Subsidiary
of Holdings may provide having regard to applicable law (including any
jurisprudence) and subject to fiduciary duties of management; provided that the
Borrower will use reasonable endeavours to assist in demonstrating that adequate
corporate benefit accrues to Holdings, the Borrower and each relevant Subsidiary
of Holdings;

 

  (b)

providing the Guaranty, the granting and the terms of Collateral (including a
mortgage over hotel real property (a “Mortgage”)) or the perfection of the
Collateral granted will not be required to the extent that the Administrative
Agent or Mexican Collateral Agent, as applicable, and the Borrower reasonably
determine that the burden and/or cost thereof (including, without limitation,
legal fees, registration fees, stamp duty, taxes and any other fees or costs
directly associated with such security or guarantee) shall be excessive in
relation to the value of the security to be afforded to the Lenders therefrom
(it being understood that, based on applicable law as in effect on the Closing
Date, (i) Mortgages will not be required in the Dominican Republic or Jamaica,
and (ii) Mortgages will in any event not be required under circumstances where
the recordation costs, notarial fees or other costs (other than customary legal
counsel fees and expenses) associated therewith exceed the lesser of $100,000
and 1% of the acquisition cost of the relevant hotel property); provided that,
pursuant to Section 6.11(d) of the Credit Agreement, if, immediately after
giving effect to any acquisition that requires the acquired Hotel Real Property
to be subject to a Mortgage pursuant to Section 6.11(d) of the Credit Agreement,
the Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.08 of the Credit Agreement) is greater than 5.00:1.00,
the cost-benefit analysis referred to in this Section 1(b)(ii) shall not apply
to the granting and/or perfection of a Mortgage pursuant to Section 6.11(d) of
the Credit Agreement (which granting and perfection shall be required in any
case irrespective of the amount of the recordation costs, notarial fees and/or
other costs associated therewith); provided further that nothing in this section
1(b) or Section 6.11(d) of the Credit Agreement shall prevent the Administrative
Agent or Mexican Collateral Agent, as applicable, from limiting or revising the
requirements applicable to the granting and/or perfection of any Mortgage, as it
may deem appropriate (in its sole discretion) in order to reduce the recordation
costs, notarial fees and/or other costs associated therewith, including by
limiting the amount of Indebtedness secured by such Mortgage;



--------------------------------------------------------------------------------

  (c)

any assets subject to third party arrangements which are permitted by the Credit
Documentation which may prevent those assets from being charged will be excluded
from any relevant Security Agreement provided that, notwithstanding anything to
the contrary contained herein, any person providing a Mortgage will be under the
obligation to obtain any landlord consent required to grant such Mortgage when
such consent is required by local law to perfect such security interest;

 

  (d)

a Material Subsidiary will not be required provide the Guaranty or enter into
Security Agreements if it is not within the legal capacity of such Subsidiary or
if the same would conflict with the fiduciary duties of the directors of such
Subsidiary or contravene any legal prohibition or result in personal or criminal
liability on the part of any officer or result in any significant risk of legal
liability for the directors of such Subsidiary, provided that such Subsidiary
shall use reasonable endeavours to overcome any such obstacle;

 

  (e)

the terms of the Security Agreements should be such that they (i) do not
restrict the running of the business of the relevant Subsidiary in the ordinary
course to any greater extent than as otherwise permitted by the Credit
Agreement, and (ii) in the case of the Associated Personal Property Collateral,
do not require the scheduling or reporting of specific personal property assets
(without regard to whether local law might require the listing of specific
assets in order to perfect or register security);

 

  (f)

the security will be subject to liens permitted by Credit Agreement and, to the
extent possible, first-ranking; provided that, for the avoidance of doubt, any
security interest over a bank account shall be subject to any prior security
interest in favor of the relevant Account Bank which security is created either
by law or the standard terms and conditions of the relevant Account Bank;

 

  (g)

the perfection of security interests granted will not be required if it would
adversely affect on the ability of the relevant Subsidiary to conduct its
operations and business in the ordinary course as otherwise permitted by the
Credit Agreement; and

 

  (h)

the maximum guaranteed or secured amount may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties where the
benefit of increasing the guaranteed or secured amount is excessive in relation
to the value of the security to be afforded thereto.

2.    Terms of Guaranty and Security Agreements

The following principles will be reflected in the terms of the Guaranty and/or
any Security Agreement:

 

  (a)

no claims will be made under the Guaranty, and the security created pursuant to
the Security Agreements will not be enforceable, until an Event of Default has
occurred and is continuing (together, an “Enforcement Event”);

 

  (b)

no notices of receivables security will need to be delivered to third parties
until an Enforcement Event has occurred and the Administrative Agent or Mexican
Collateral Agent, as applicable, has requested such notices to be delivered;



--------------------------------------------------------------------------------

  (c)

no notification of creation of security interests will be required to
governmental authorities (other than filings required in connection with the
initial grant of such security interests) or other third parties (including
depository institutions at which bank accounts constituting Associated Personal
Property Collateral are held (each, an “Account Bank”)) at any time prior to the
occurrence of an Enforcement Event;

 

  (d)

the Security Agreements will not contain additional representations or
undertakings except to the extent these are required for the creation,
protection or perfection of the relevant security interest and are consistent
with the other principles set forth herein;

 

  (e)

the Administrative Agent or Mexican Collateral Agent, as applicable, should only
be able to exercise any power or attorney granted to it by Holdings or a
Subsidiary of Holdings under the Security Agreements following the occurrence of
an Enforcement Event or failure to comply with a duly requested further
assurance or perfection obligation;

 

  (f)

the Security Agreements should not operate so as to prevent transactions which
are permitted under the Credit Documentation or to require additional consents
or authorizations; and

 

  (g)

the Security Agreements will permit disposals of assets where such disposal is
permitted under the Credit Documentation and will include assurances for the
Administrative Agent or Mexican Collateral Agent, as applicable, to do all
things reasonably requested to release security in respect of the assets that
are the subject of such disposal.

3.    Guarantees/Security

 

  (a)

Subject to the matters referred to in these Agreed Security Principles, it is
further acknowledged that the Administrative Agent or Mexican Collateral Agent,
as applicable, shall:

 

  (i)

receive the benefit of the Guaranty and security interests will be granted over
the Collateral to secure the Secured Obligations, in each case subject to the
Agreed Security Principles; and

 

  (ii)

(in the case of those Security Agreements creating pledges or charges over
equity interests in a Subsidiary of Holdings) obtain a first priority valid
charge or analogous or equivalent encumbrance over all of the shares in issue at
any time in that Subsidiary of Holdings which are owned by Holdings or a
Subsidiary of Holdings. Subject to local law requirements, (A) such Security
Agreements shall be governed by the laws of the jurisdiction in which such
Subsidiary of Holdings whose equity interests are being pledged is formed,
(B) the share certificate and a stock transfer form executed in blank will be
provided to the Administrative Agent or Mexican Collateral Agent, as applicable,
the share certificate or shareholders register will be endorsed or written up
and the endorsed share certificate or a copy of the written up register provided
to the Administrative Agent or Mexican Collateral Agent, as applicable,
(C) until an Enforcement Event has occurred, the relevant grantor shall be
permitted to retain and to exercise voting rights attaching to any pledged
equity interests in a manner which does not adversely affect the validity or
enforceability of the security or cause an Event of Default to occur and to
receive and retain dividends on those pledged equity interests to security to
the extent permitted under the Credit Documentation and (D) the constitutional
documents of the Subsidiary of



--------------------------------------------------------------------------------

  Holdings whose equity interests have been subject to security will be amended
to remove any restriction on the transfer or the registration of the transfer of
the equity interests on enforcement of the security granted over them.

 

  (b)

To the extent possible, all security interests shall be given in favor of the
Administrative Agent or Mexican Collateral Agent, as applicable, and not the
secured parties individually. “Parallel debt” provisions will be used where
necessary; such provisions will be contained in the relevant intercreditor
agreement or the credit agreement for the Senior Secured Credit Facilities and
not the individual Security Agreements unless required under local laws. To the
extent possible, there should be no action required to be taken in relation to
the Guaranty or Security Agreements when any Lender assigns or transfers any of
rights or obligations under the Senior Secured Credit Facilities.